Exhibit 10.1

Certain identified information (indicated by “[***]”) has been excluded from
this exhibit because it is both not material and would likely cause competitive
harm to the registrant if publicly disclosed.

THIS TRANSACTION SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS. NOTHING CONTAINED IN THIS TRANSACTION SUPPORT AGREEMENT SHALL
BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE TSA
EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF THE
PARTIES HERETO.

TRANSACTION SUPPORT AGREEMENT

This TRANSACTION SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, and including
the Term Sheet (as defined below) and any other exhibits, schedules, or annexes
attached hereto or thereto, this “Agreement”), dated as of September 29, 2020,
is entered into by and among the following parties:

 

  (a)

Summit Midstream Partners Holdings, LLC (“SMPH”);

 

  (b)

Summit Midstream Partners, LLC (“SMP” and with SMPH, the “Company”);

 

  (c)

Summit Midstream Partners, LP (“SMLP”) solely with respect to Sections
4(a)(iv)(B), 4(a)(iv)(C), 5, 8 and 27 herein;

 

  (d)

each of the beneficial owners (or nominees, investment managers, advisors or
subadvisors for, or subaccount or funds of, the beneficial owners) of the Term
Loan Claims, in each case, as identified on the signature pages hereto (each, an
“Initial Directing Lender” and, collectively, the “Initial Directing Lenders”);
and

 

  (e)

each of the other beneficial owners (or nominees, investment managers, advisors,
or subadvisors for, or subaccounts or funds of, the beneficial owners) of the
Term Loan Claims that becomes a party to this Agreement after the TSA Effective
Date in accordance with the terms hereof by executing and delivering a Joinder
Agreement (each such Person described in this clause (e), together with the
Initial Directing Lenders, a “Directing Lender” and, collectively, the
“Directing Lenders”).

All persons or entities that are party to this Agreement or that become a party
to this Agreement in accordance with the terms hereof are referred to as the
“Parties” and individually as a “Party.”

Capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the Term Sheet.



--------------------------------------------------------------------------------

Recitals

WHEREAS, the Term Loan Agent, the Directing Lenders, and the Company are parties
to that certain term loan agreement, dated as of March 21, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof) by and between the Company, the Term Loan
Lenders, and the Term Loan Agent (the “Credit Agreement” and together with all
documents and agreements executed in connection therewith, collectively, the
“Loan Documents”);

WHEREAS, the Company and the Initial Directing Lenders (constituting Required
Lenders under the Credit Agreement) have in good faith and at arm’s-length
negotiated a debt discharge and restructuring transaction on the terms set forth
in this Agreement and the term sheet attached hereto as Exhibit A (together with
any schedules, annexes, and exhibits attached thereto, and as may be modified in
accordance with Section 12 hereof, the “Term Sheet”) (such debt discharge and
restructuring transaction, including the Strict Foreclosure or the Backup
Transaction, as applicable, and all other transactions consummated in connection
with, or relating to, any of the foregoing, collectively, the “Transaction”);

WHEREAS, subject to the terms and conditions herein and the Term Sheet, and in
reliance upon the representations and covenants by the Company contained herein,
the Initial Directing Lenders have agreed to execute and deliver to the Term
Loan Agent that Direction to Effect a Strict Foreclosure, Consummate Assignment,
and Take Other Actions in Connection Therewith, a form of which is attached as
Exhibit 1 to the Term Sheet (the “Strict Foreclosure Direction”);

WHEREAS, the Company, the Initial Directing Lenders and the Term Loan Agent have
agreed to the form of Notification of Proposal of Strict Foreclosure attached as
Exhibit 2 to the Term Sheet (the “Strict Foreclosure Agreement”);

WHEREAS, upon the Strict Foreclosure, at the direction of the Term Loan Agent,
the Term Loan Lenders shall receive (i) pursuant to the Strict Foreclosure
Agreement and § 9-620 of the UCC, all of SMPH’s right, title, and interest in
and to the Specified Collateral (as defined herein) and (ii) the Additional
Consideration (as defined herein);

WHEREAS, in connection with the Strict Foreclosure Agreement, the Company and
the Directing Lenders shall enter into the Mutual Release Agreement, a form of
which is attached as Exhibit 3 to the Term Sheet (the “Mutual Release
Agreement”);

WHEREAS, holders of the Term Loan Claims that are not Directing Lenders may
consent to the Transaction and enter into the Mutual Release Agreement by
executing an agreement, a form of which is attached hereto as Exhibit E (the
“Consent Agreement”) in order to become a Transaction Consenting Lender;

WHEREAS, SMPH has also agreed to pay each of the Directing Lenders and
Transaction Consenting Lenders (as defined herein) its Pro Rata Share of the
Consent Premium (as defined herein) upon the consummation of the Transaction on
the Closing Date; and

WHEREAS, Following the TSA Effective Date, SMLP shall transfer to SMPH cash in
an amount equal to the amount of the Consent Premium plus the amount of the
Additional Consideration in accordance with Section 5 of this Agreement;

 

2



--------------------------------------------------------------------------------

WHEREAS, the Parties agree that this Agreement, including all exhibits attached
hereto, and the Transaction contemplated thereby, are the product of
arm’s-length and good-faith negotiations among all of the Parties.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound hereby, agrees as follows:

Agreement

Section 1. Definitions and Interpretation.

As used in this Agreement, the following terms have the following meanings:

 

  (a)

“Additional Consideration” means $6.5 million cash.

 

  (b)

“Affiliate” means, with respect to any Person, any other Person controlled by,
controlling or under common control with such Person; provided the Company shall
not be deemed to be Affiliates of any Directing Lender and no Directing Lender
shall be deemed to be an Affiliate of the Company. As used in this definition,
“control” (including, with its correlative meanings, “controlling,” “controlled
by” and “under common control with”) shall mean possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities, by contract or otherwise).

 

  (c)

“Ad Hoc Group” means the ad hoc group of certain beneficial owners (or nominees,
investment managers, advisors or subadvisors for certain beneficial owners) of
the Term Loan Claims, as may be reconstituted from time to time, represented by
Stroock.

 

  (d)

“Ad Hoc Group Advisors” means, collectively, (i) Stroock, as counsel to the Ad
Hoc Group, and (ii) such other professionals that may be retained by or on
behalf of the Ad Hoc Group; provided, however, that such other professionals’
fees and expenses, if any, shall be considered Ad Hoc Group Fees and Expenses
only upon the Company’s written consent, which consent shall not be unreasonably
withheld.

 

  (e)

“Ad Hoc Group Fees and Expenses” means all reasonable and documented fees and
expenses of the Ad Hoc Group, including, without limitation, the reasonable and
documented fees and all out-of-pocket costs and expenses of Stroock, and, to the
extent the Company has provided written consent in accordance with the
definition of “Ad Hoc Group Advisors”, any other Ad Hoc Group Advisors, in each
case, in connection with the negotiation, formulation, preparation, execution,
delivery, implementation, consummation, and/or enforcement of this Agreement,
the Term Sheet, the Transaction, and/or any of the other Definitive Documents,
and/or any of the transactions contemplated by (and/or any amendments, waivers,
consents, supplements or other modifications to) any of the foregoing; provided

 

3



--------------------------------------------------------------------------------

  that fees, costs or expenses incurred by individual Directing Lenders
associated with establishing any affiliated entities for purposes of
consummating the Transaction in a tax-favored manner for the Directing Lenders
shall not constitute Ad Hoc Group Fees and Expenses (provided, however, for the
avoidance of doubt, that general advice regarding the establishment of
affiliated entities shall constitute Ad Hoc Group Fees and Expenses); provided
further that the Ad Hoc Group Fees and Expenses paid by the Company pursuant to
the terms of this Agreement will be not more than $300,000 for reasonable and
documented fees, out-of-pocket costs, and expenses of Stroock incurred between
the TSA Effective Date and the earlier of (i) the Closing Date, (ii) the Backup
Transaction Toggle Date, or (iii) such other date as the Parties decide to
implement the Backup Transaction pursuant to Section 28.

 

  (f)

“Agreement” has the meaning set forth in the recitals of this Agreement.

 

  (g)

“Alternative Transaction” means any reorganization (including, for the avoidance
of doubt, a transaction premised on an asset sale or a chapter 11 plan other
than one that implements the Transaction, or otherwise), proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, sale of assets,
recapitalization, or restructuring in any jurisdiction anywhere in the world for
any entity of the Company other than the Transaction.

 

  (h)

“Applicable Period” has the meaning set forth in Section 27.

 

  (i)

“Backup Transaction” has the meaning set forth in the Section 28.

 

  (j)

“Backup Transaction Documents” means all documents that are necessary to
implement, or otherwise relate to the Backup Transaction, which Backup
Transaction Documents shall be reasonably acceptable to both the Company and the
Requisite Directing Lenders.

 

  (k)

“Backup Transaction Toggle Date” means the date that is sixty (60) days
following the end of the Solicitation Period or such later date as may be agreed
to by the Requisite Directing Lenders and the Company.

 

  (l)

“Baker Botts” means Baker Botts LLP, as securities counsel to the Company.

 

  (m)

“Blackout Notice” has the meaning set forth in Section 27.

 

  (n)

“Blackout Period” has the meaning set forth in Section 27.

 

  (o)

“Business Day” means any day other than a day which is a Saturday, Sunday, or
legal holiday on which banks in the City of New York are authorized or obligated
by Law to close.

 

  (p)

“Claims” has the meaning ascribed to such term in section 101(5) of title 11 of
the United States Code.

 

4



--------------------------------------------------------------------------------

  (q)

“Claims and Interests” means, as applicable, the Term Loan Claims, the Other
Claims, and/or any existing Equity Interests in the Company, SMLP or any of
their Affiliates.

 

  (r)

“Closing Date” means the date upon which the Transaction is consummated, as
further described in the Term Sheet (which, for the avoidance of doubt, will be
the same date as the Effective Time (as defined in the Strict Foreclosure
Agreement) or the effective date of the Company’s chapter 11 plan of
reorganization if the Backup Transaction is consummated, as applicable), which
shall be no earlier than at least one (1) Business Day following conclusion of
the Solicitation Period.

 

  (s)

“Company” has the meaning set forth in the recitals of this Agreement.

 

  (t)

“Consent Premium” means $20 million cash.

 

  (u)

“Consent Agreement” has the meaning set forth in the recitals of this Agreement.

 

  (v)

“Credit Agreement” has the meaning set forth in the recitals of this Agreement.

 

  (w)

“Definitive Documents” means all documents (including, without limitation, the
Strict Foreclosure Direction, the Strict Foreclosure Agreement, the Mutual
Release Agreement, the Consent Agreement, the Questionnaire, the Backup
Transaction Documents (as applicable), and any other related orders, agreements,
instruments, schedules, or exhibits) that are contemplated by this Agreement and
that are otherwise necessary to implement, or otherwise relate to the
Transaction, which Definitive Documents must be reasonably acceptable to both
the Company and the Requisite Directing Lenders; it being agreed that the forms
of the Definitive Documents attached as Exhibits hereto and to the Term Sheet
are reasonably acceptable to both the Company and the Requisite Directing
Lenders.

 

  (x)

“Directing Lender” has the meaning set forth in the recitals of this Agreement.

 

  (y)

“DPPO” means the $180,750,000 deferred purchase price obligation owed from SMLP
to SMPH.

 

  (z)

“Equity Interests” means, with respect to any Person, (i) any capital stock
(including common stock and preferred stock), limited liability company
interests, partnership interests, or other equity, ownership, beneficial, or
profits interests of such Person, and (ii) any options, warrants, securities,
stock appreciation rights, phantom units, incentives, commitments, calls,
redemption rights, repurchase rights, or other agreements, arrangements, or
rights of any kind that are convertible into, exercisable, or exchangeable for,
or otherwise permit any Person to acquire, any capital stock (including common
stock and preferred stock), limited liability company interests, partnership
interests, or other equity, ownership, beneficial, or profits interests of such
Person.

 

  (aa)

“Event” means any event, change, effect, occurrence, development, circumstance,
condition, result, state of fact or change of fact.

 

5



--------------------------------------------------------------------------------

  (bb)

“Governmental Entity” means any applicable federal, state, local or foreign
government or any agency, bureau, board, commission, court or arbitral body,
department, political subdivision, regulatory or administrative authority,
tribunal or other instrumentality thereof, or any self-regulatory organization.

 

  (cc)

“Initial Directing Lender” has the meaning set forth in the recitals of this
Agreement.

 

  (dd)

“Interpretive Guidance” has the meaning set forth in Section 4(a)(iv)(B) of this
Agreement.

 

  (ee)

“Joinder Agreement” means the form of joinder agreement attached to this
Agreement as Exhibit C.

 

  (ff)

“Kirkland” means, collectively, Kirkland & Ellis LLP and Kirkland & Ellis
International LLP, as counsel to the Company.

 

  (gg)

“Law” means, in any applicable jurisdiction, any applicable statute or law
(including common law), ordinance, rule, treaty, code or regulation and any
decree, injunction, judgment, order, ruling, assessment, writ or other legal
requirement, in any such case, of any applicable Governmental Entity.

 

  (hh)

“Loan Documents” has the meaning set forth in the recitals to this Agreement.

 

  (ii)

“Material Adverse Effect” means any Event occurring after the date hereof that
individually, or together with all other Events occurring after the date hereof,
has had, or would reasonably be expected to have, a material adverse effect on
the ability of the Company or SMLP to perform their respective obligations under
this Agreement or to consummate the Transaction.

 

  (jj)

“Milestones” has the meaning set forth in Section 4(a)(iv).

 

  (kk)

“Mutual Release Agreement” has the meaning set forth in the recitals to this
Agreement.

 

  (ll)

“Outside Date” means February 15, 2021, as may be extended by agreement between
the Requisite Directing Lenders and the Company.

 

  (mm)

“Other Claims” means any and all Claims against the Company, SMLP or any of
their Affiliates, other than any Term Loan Claims.

 

  (nn)

“Party” has the meaning set forth in the recitals to this Agreement.

 

  (oo)

“Permitted Transfer” means a transfer of any Term Loan Claim that meets the
requirements of Section 3(c).

 

  (pp)

“Permitted Transferee” means each transferee of any Term Loan Claim who meets
the requirements of Section 3(c).

 

6



--------------------------------------------------------------------------------

  (qq)

“Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a Governmental Entity, or any legal entity or association.

 

  (rr)

“Pro Rata Share” means, other than in connection with the Consent Premium, with
respect to each Lender, an amount calculated on the basis of the aggregate
principal amount of outstanding Loans held by such Lender (determined as of the
Closing Date but immediately prior to giving effect to the consummation of the
Strict Foreclosure) as a percentage of the total amount of then-outstanding
Loans held by all Term Loan Lenders in the aggregate.

 

  (ss)

“Qualified Marketmaker” means an entity that (i) holds itself out to the market
as standing ready in the ordinary course of business to purchase from and sell
to customers Term Loan Claims, or enter with customers into long and/or short
positions in Term Loan Claims, in its capacity as a dealer or market maker in
such Term Loan Claims, and (ii) is in fact regularly in the business of making a
market in claims, interests and/or securities of issuers or borrowers.

 

  (tt)

“Questionnaire” means, if the Registration Statement is to be filed, the selling
unitholder questionnaire to be distributed by SMLP to Term Loan Lenders to
obtain information with respect to the Directing Lenders and Transaction
Consenting Lenders that is required to be included in the Registration
Statement, the form of which is attached to this Agreement as Exhibit D.

 

  (uu)

“Questionnaire Deadline” has the meaning set forth in Section 27.

 

  (vv)

“Registrable Securities” means the Specified Collateral held by the Directing
Lenders and the Transaction Consenting Lenders, but only to the extent that such
Persons become Directing Lenders or Transaction Consenting Lenders on or prior
to the expiration of the Solicitation Period and provide SMLP with an executed
Questionnaire on or prior to the Questionnaire Deadline. Registrable Securities
shall cease to be Registrable Securities when (i) a registration statement with
respect to the sale of such securities shall have been declared effective under
the Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (ii) such securities are sold pursuant to Rule
144 (or any similar provisions then in force) under the Securities Act,
(iii) such securities have been otherwise transferred and a new certificate or
other evidence of ownership for them that does not bear a legend restricting
further transfer has been delivered to such transferee, or (iv) such securities
shall have ceased to be outstanding.

 

  (ww)

“Registration Statement” has the meaning set forth in Section 27.

 

  (xx)

“Required Lenders” has the meaning set forth in the Credit Agreement.

 

7



--------------------------------------------------------------------------------

  (yy)

“Requisite Directing Lenders” means, as of any date of determination, the
Directing Lenders who own or control as of such date at least a majority of the
aggregate principal amount of the Term Loans Claims owned or controlled by all
of the members of the Ad Hoc Group in the aggregate as of such date, provided,
however, that with respect to any (a) amendments to this Agreement or the Term
Sheet, (b) waiver of any rights or obligations contained in this Agreement or
the Term Sheet, including, without limitation, any of the conditions precedent
contained herein or in the Term Sheet, or (c) extensions of any of the
Milestones, the Backup Transaction Toggle Date, or the Outside Date, then, in
each case, Requisite Directing Lenders shall mean the Directing Lenders who own
or control as of such date at least 66% of the aggregate principal amount of the
Term Loans Claims owned or controlled by all of the members of the Ad Hoc Group
in the aggregate as of such date.

 

  (zz)

“Resale Registration” has the meaning set forth in Section 27.

 

  (aaa)

“SEC” means the United States Securities and Exchange Commission.

 

  (bbb)

“Securities Act” means the Securities Act of 1933, as amended and including any
rule or regulation promulgated thereunder.

 

  (ccc)

“Seller Affiliates” has the meaning set forth in Section 27.

 

  (ddd)

“Selling Expenses” means discounts and commissions payable to underwriters,
selling brokers, dealer managers or other similar Persons engaged in the
distribution of any of the Registrable Securities.

 

  (eee)

“Solicitation Period” means the fourteen (14) calendar day period commencing
within two (2) Business Days of the TSA Effective Date, or such longer period as
may be agreed to between the Requisite Directing Lenders and the Company, during
which Term Loan Lenders can either (i) become Directing Lenders by execution of
a Joinder Agreement or (ii) become Transaction Consenting Lenders by executing a
Consent Agreement; provided, however, that the Requisite Directing Lenders shall
have the right in their discretion to require that the Solicitation Period be
extended by up to five (5) Business Days.

 

  (fff)

“SMGP” means Summit Midstream GP, LLC.

 

  (ggg)

“SMLP” has the meaning set forth in the recitals of this Agreement.

 

  (hhh)

“SMLP Contribution” has the meaning set forth in Section 5.

 

  (iii)

“SMP” has the meaning set forth in the recitals of this Agreement.

 

  (jjj)

“SMPH” has the meaning set forth in the recitals of this Agreement.

 

  (kkk)

“Specified Collateral” means the 34,604,581 common units representing limited
partner interests in SMLP currently pledged to the Term Loan Agent, on behalf of
the Term Loan Lenders, as collateral under the Credit Agreement; provided that
the number of common units comprising the Specified Collateral shall be
equitably adjusted in the event of a unit split, reverse unit split,
combination, reclassification, recapitalization, exchange, unit dividend, or
other distribution payable in common units with respect to the Specified
Collateral that occurs prior to the Closing Date.

 

8



--------------------------------------------------------------------------------

  (lll)

“Strict Foreclosure” means the delivery to the Term Loan Lenders of the
Specified Collateral in accordance with Article 9 of the Uniform Commercial Code
and the terms set forth in the Strict Foreclosure Agreement, which together with
the Additional Consideration, shall be in full satisfaction of the Company’s
obligations under the Credit Agreement (exclusive of any obligations contained
therein that survive termination of the Credit Agreement in accordance with the
terms set forth herein and in the Definitive Documents).

 

  (mmm)

“Strict Foreclosure Agreement” has the meaning set forth in the recitals of this
Agreement.

 

  (nnn)

“Strict Foreclosure Direction” has the meaning set forth in the recitals of this
Agreement.

 

  (ooo)

“Stroock” means Stroock & Stroock & Lavan LLP as counsel to the Ad Hoc Group.

 

  (ppp)

“Support Period” means, with respect to any Party, the period commencing on the
TSA Effective Date applicable to such Party and ending on the date on which this
Agreement is terminated in accordance with Section 6.

 

  (qqq)

“Term Loan Agent” means Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent for the Term Loan Lenders under the
Credit Agreement.

 

  (rrr)

“Term Loan Agent Advisors” means, collectively, (i) Simpson Thacher & Bartlett
LLP, as counsel to the Term Loan Agent, and (ii) such other professionals that
may be retained by or on behalf of the Term Loan Agent; provided, however, that
such other professionals’ fees and expenses, if any, shall be considered Term
Loan Agent Fees and Expenses only upon the Company’s written consent, which
consent shall not be unreasonably withheld.

 

  (sss)

“Term Loan Agent Fees and Expenses” means all reasonable and documented fees and
expenses of the Term Loan Agent, including, without limitation, the reasonable
and documented fees and all out-of-pocket costs and expenses of Simpson
Thacher & Bartlett LLP, and, to the extent the Company has provided written
consent in accordance with the definition of “Term Loan Agent Advisors”, any
other Term Loan Agent Advisors, in each case, in connection with the
negotiation, formulation, preparation, execution, delivery, implementation,
consummation, and/or enforcement of this Agreement, the Term Sheet, the
Transaction, and/or any of the other Definitive Documents, and/or any of the
transactions contemplated by (and/or any amendments, waivers, consents,
supplements or other modifications to) any of the foregoing.

 

9



--------------------------------------------------------------------------------

  (ttt)

“Term Loan Lenders” means the lenders party to the Credit Agreement as of the
Closing Date.

 

  (uuu)

“Term Loan Claims” means all claims held by the Term Loan Lenders party to the
Credit Agreement derived from, based upon, or secured pursuant to the Loan
Documents, including the approximately $155.2 million in principal amount
outstanding, plus all interest, fees, expenses, costs, and other charges arising
under or related to the Obligations (as defined in the Credit Agreement).

 

  (vvv)

“Term Sheet” has the meaning set forth in the recitals of this Agreement.

 

  (www)

“Transaction” has the meaning set forth in the recitals to this Agreement.

 

  (xxx)

“Transaction Consenting Lender” means any holder of Term Loan Claims who has
duly executed the Consent Agreement.

 

  (yyy)

“Transfer” means sell, use, pledge, assign, transfer, permit the participation
in, or dispose of.

 

  (zzz)

“Transferee” has the meaning ascribed to such term in Section 3(c).

 

  (aaaa)

“Transfer Agreement” means the form of transfer agreement attached to this
Agreement as Exhibit B.

 

  (bbbb)

“TSA Effective Date” has the meaning set forth in Section 13.

 

  (cccc)

“UCC” means the Uniform Commercial Code, as adopted in the State of New York,
and solely to the extent applicable to the transactions contemplated hereby, as
adopted in other states,

This Agreement is the product of negotiations among the Parties, and the
enforcement or interpretation hereof is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement or
any portion hereof shall not be effective in regard to the interpretation
hereof. For purposes of this Agreement:

 

  (a)

in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural;

 

  (b)

capitalized terms defined only in the plural or singular form shall nonetheless
have their defined meanings when used in the opposite form;

 

  (c)

unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;

 

10



--------------------------------------------------------------------------------

  (d)

unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time; provided that any capitalized terms herein which are defined with
reference to another agreement, are defined with reference to such other
agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

 

  (e)

unless otherwise specified, all references herein to “Sections” are references
to Sections of this Agreement;

 

  (f)

the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

 

  (g)

captions and headings to Sections, paragraphs, and subsections of this Agreement
are inserted for convenience only and shall not affect the interpretation hereof
or, for any purpose, be deemed a part of this Agreement;

 

  (h)

references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the
applicable limited liability company laws; and

 

  (i)

the use of “include” or “including” is without limitation, whether stated or
not.

The Term Sheet is expressly incorporated herein by reference and made part of
this Agreement as if fully set forth herein. The Term Sheet sets forth the
material terms and conditions of the Transaction; provided, however, the Term
Sheet is supplemented by the terms and conditions of this Agreement and the
other Definitive Documents (as applicable).

Section 2. Definitive Documents.

Each of the Definitive Documents shall, upon effectiveness, contain terms,
conditions, representations, warranties, and covenants consistent in all
respects with the terms of this Agreement, including the Term Sheet, as this
Agreement (including the Term Sheet) may be modified, amended, or supplemented
pursuant to Section 12.

Section 3. Agreements of the Directing Lenders.

 

  (a)

Transaction Support. During the Support Period, subject to the terms and
conditions hereof, each Directing Lender agrees, severally and not jointly, with
respect to all claims held, that it shall:

 

  (i)

support and, at the Company’s sole expense, take all commercially reasonable
actions necessary or reasonably requested by the Company to facilitate the
consummation of the Transaction in accordance with the terms, conditions, and
applicable deadlines set forth in this Agreement; provided that, other than as
explicitly set forth herein, no Directing Lender shall be required to take any
such action requested by the Company (other than execution and delivery of the
Strict Foreclosure Direction) that would impose any material liability or
obligation on such Directing Lender;

 

11



--------------------------------------------------------------------------------

  (ii)

negotiate in good faith the applicable Definitive Documents consistent with the
terms of this Agreement and the Term Sheet;

 

  (iii)

not direct the Term Loan Agent to take any action nor solicit, encourage, or
support any other person to take any action inconsistent with such Directing
Lender’s obligations under this Agreement;

 

  (iv)

execute and deliver the Strict Foreclosure Direction to the Term Loan Agent
consistent with the terms of this Agreement and the Term Sheet;

 

  (v)

(A) not take any action, directly or indirectly, that would reasonably be
expected to prevent, interfere with, materially delay, or impede, the
consummation of the Transaction; (B) not directly or indirectly propose, file,
support, vote for, consent to, or take any other action in furtherance of the
negotiation or formulation of any Alternative Transaction; and (C) not, nor
direct any other person to, take any action that would, or would reasonably be
expected to, breach this Agreement, or object to, or materially and
intentionally delay, or take any other negative action, directly or indirectly,
to interfere with the implementation of the Transaction; and

 

  (vi)

not, and shall not direct any other person to, exercise any right or remedy for
the enforcement, collection, or recovery of any of the Term Loan Claims against
the Company, including in connection with any payment obligations of the Company
under the Credit Agreement that come due during the Support Period, other than
in accordance with this Agreement and/or the Definitive Documents; provided,
however, that nothing in this clause (vi) shall require the Directing Lenders to
waive any Default (as defined in the Credit Agreement) or Event of Default (as
defined in the Credit Agreement) or any of the obligations arising under the
Loan Documents; provided, further, that, other than as expressly set forth
herein, each party to this Agreement shall forbear from exercising its
respective rights or remedies under or with respect to the Credit Agreement and
the other Loan Documents during the Support Period, and no party to this
Agreement shall request that the Term Loan Agent exercise rights or remedies
under or with respect to the Credit Agreement or the other Loan Documents during
the Support Period, in each case to the extent inconsistent with this Agreement.

Unless otherwise expressly set forth herein or in the Term Sheet, no Directing
Lender shall be required to incur, assume, become liable in respect of, or
suffer to exist any expenses, liabilities, or other obligations, or agree to or
become bound by any commitments, undertakings, concessions, indemnities, or
other arrangements that could result in expenses, liabilities, or other
obligations to such Directing Lender.

 

12



--------------------------------------------------------------------------------

  (b)

Rights of Directing Lenders Unaffected.

 

  (i)

Except as expressly set forth herein, nothing contained herein, or in any of the
confidentiality agreements in place between the Company, each of the Directing
Lenders, and their respective advisors, shall:

 

  (A)

limit (A) the rights of Directing Lenders under any applicable bankruptcy,
insolvency, foreclosure, or similar proceeding, in each case, so long as the
exercise of any such right is not inconsistent with such Directing Lender’s
obligations hereunder; (B) the ability of a Directing Lender to purchase, sell,
or enter into any transactions regarding the Term Loan Claims, subject to the
terms hereof; (C) any right or remedy of any Directing Lender under, as
applicable, any of the Loan Documents; (D) the ability of a Directing Lender to
consult with any of the other Parties; or (E) the ability of a Directing Lender
to enforce any right, remedy, condition, consent, or approval requirement under
this Agreement or any of the Restructuring Documents;

 

  (B)

constitute a waiver or amendment of any term or provision of (y) any of the Loan
Documents, as applicable, or (z) any other agreement, instrument, or document
that gives rise to a Directing Lender’s Term Loan Claims; or

 

  (C)

constitute a termination or release of any liens granted in connection with the
Term Loan Claims.

 

  (ii)

Nothing contained herein, or in any of the confidentiality agreements in place
between the Company, each of the Directing Lenders, and their respective
advisors, shall restrict the Ad Hoc Group Advisors or the Directing Lenders from
engaging in discussions or communications amongst themselves.

 

  (c)

Transfers. During the Support Period, subject to the terms and conditions
hereof, each Directing Lender agrees, solely with respect to itself, that it
shall not directly or indirectly Transfer any ownership (including any
beneficial ownership)1 in its Term Loan Claims, or any option thereon or any
right or interest therein (including by granting any proxies or depositing any
interests in such Term Loan Claims into a voting trust or by entering into a
voting agreement with respect to such Term Loan Claims), unless the intended
transferee (the “Transferee”) (A) is

 

1 

As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the Term Loan
Claims or the right to acquire such Term Loan Claims.

 

13



--------------------------------------------------------------------------------

  a Directing Lender and provides notice of such Transfer (including the amount
and type of Term Loan Claim to be Transferred) to Kirkland and Stroock by
delivery of an executed Transfer Agreement at or before the time of such
Transfer or (B) executes and delivers to Kirkland and Stroock an executed
Joinder Agreement at or before the time of such Transfer (it being understood
that any Transfer shall be void ab initio and shall not be effective as against
the Company or with respect to this Agreement or the transactions contemplated
herein until notification of such Transfer and a copy of the executed Joinder
Agreement has been received by Kirkland and Stroock, in each case, on the terms
set forth herein).

 

  (i)

This Agreement shall in no way be construed to preclude the Directing Lenders
from acquiring additional Term Loan Claims; provided that (A) any Directing
Lender that acquires additional Term Loan Claims during the Support Period shall
promptly notify Kirkland and Stroock of such acquisition, including the amount
acquired, and (B) such acquired Term Loan Claims shall automatically and
immediately upon acquisition by a Directing Lender be deemed to be subject to
the terms of this Agreement (regardless of when or whether notice of such
acquisition is given to Kirkland and Stroock).

 

  (ii)

This Section 3(c) shall not impose any obligation on the Company to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of
enabling a Directing Lender to Transfer any Term Loan Claims. Notwithstanding
anything to the contrary herein, to the extent the Company and another Party
have entered into a separate agreement with respect to the issuance of a
“cleansing letter” or other public disclosure of information, the terms of such
agreement shall continue to apply and remain in full force and effect according
to its terms.

 

  (iii)

Any Transfer made in violation of this Section 3(c) shall be void ab initio.
Upon the completion of any Transfer of Term Loan Claims in accordance with this
Section 3(c), the Permitted Transferee shall be deemed a Directing Lender
hereunder with respect to such transferred Term Loan Claims and the transferor
shall be deemed to relinquish its rights and claims (and be released from its
obligations under this Agreement) with respect to such transferred Term Loan
Claims; provided that if such transferor retains any rights related to such
transferred Term Loan Claims, such transferor shall remain subject to the
provisions of this Agreement with respect to such rights.

 

  (iv)

Each Directing Lender agrees to provide, on three (3) business days’ notice, its
current holdings of Term Loan Claims to Kirkland and Stroock on a professionals’
eyes only basis.

 

14



--------------------------------------------------------------------------------

  (v)

For the avoidance of doubt, the provisions of this Section 3(c), only apply to
the Directing Lenders’ Term Loan Claims and do not apply to any other Claims and
Interests of any Directing Lender.

 

  (d)

Qualified Market Maker. Notwithstanding anything herein to the contrary, any
Directing Lender may transfer any of its Term Loan Claims to an entity that is
acting in its capacity as a Qualified Marketmaker without the requirement that
the Qualified Marketmaker be or become a Directing Lender; provided that each
Directing Lender will provide prompt notice of any such Transfer to Kirkland and
Stroock in accordance with Section 3(c) hereof; provided further, however, that
the Qualified Marketmaker subsequently transfers all right, title, and interest
in such Term Loan Claims to a Transferee that is or becomes a Directing Lender
as provided above, and the Transfer documentation between the transferor
Directing Lender and such Qualified Marketmaker shall contain a requirement that
provides as such and to the extent any Directing Lender is acting in its
capacity as a Qualified Marketmaker, it may Transfer any Term Loan Claims that
it acquires from a holder of such Term Loan Claims that is not a Directing
Lender without the requirement that the Transferee be or become a Directing
Lender. Notwithstanding the foregoing, if, prior to the time of the proposed
Transfer of any Term Loan Claims to a Qualified Marketmaker, the holder of such
Term Loan Claims (x) is required to execute the Strict Foreclosure Direction,
the proposed transferor Directing Lender must first comply with the requirements
of Section 3(a) hereof, or (y) has not yet been required to execute the Strict
Foreclosure Direction and such Qualified Marketmaker does not Transfer such Term
Loan Claims to a subsequent Transferee prior to the fifth (5th) Business Day
prior to the expiration of the Solicitation Period (such date, the “Qualified
Marketmaker Joinder Date”), such Qualified Marketmaker shall be required to (and
the Transfer documentation to the Qualified Marketmaker shall have provided that
it shall), on the first (1st) Business Day immediately following the Qualified
Marketmaker Joinder Date, become a Directing Lender with respect to such Term
Loan Claims in accordance with the terms hereof.

Section 4. Agreements of the Company.

 

  (a)

Transaction Support. During the Support Period, subject to the terms and
conditions of this Agreement, including without limitation Section 9, the
Company (or in the case of Sections 4(a)(iv)(B) and 4(a)(iv)(C), SMLP) agrees
that it shall:

 

  (i)

support and take all commercially reasonable actions necessary or reasonably
requested by the Requisite Directing Lenders to support the Transaction and to
act in good faith and take all reasonable actions necessary to implement and
consummate the Transaction in accordance with the terms, conditions, and
applicable deadlines set forth in this Agreement and the Term Sheet and the
other Definitive Documents, as applicable;

 

15



--------------------------------------------------------------------------------

  (ii)

implement and consummate the Transaction in a timely manner and take any and all
commercially reasonable efforts in furtherance of the Transaction, as
contemplated under this Agreement; provided that the Company shall not
consummate the Transaction unless and until all of the conditions to the
effectiveness thereof set forth herein and/or in the Term Sheet have been
satisfied (or will be satisfied contemporaneously with the consummation of the
Transaction) or waived by the Requisite Directing Lenders in accordance with
Section 12 hereof;

 

  (iii)

negotiate in good faith the applicable Definitive Documents consistent with the
terms of this Agreement and the Term Sheet;

 

  (iv)

comply with each of the following milestones (the “Milestones”), which
Milestones may be extended (but with no obligation to extend) only with the
express prior written consent of the Requisite Directing Lenders in accordance
with Section 12 hereof (which consent can be provided via e-mail from the Ad Hoc
Group Advisors):

 

  (A)

no later than two (2) Business Days following the TSA Effective Date. commence a
solicitation of Term Loan Lenders to execute (x) either (1) the Strict
Foreclosure Direction (and a Joinder Agreement, in the case of those Term Loan
Lenders that are not Initial Directing Lenders) or (2) in the case of Term Loan
Lenders that are not Initial Directing Lenders, a Consent Agreement and (y) the
Mutual Release Agreement;

 

  (B)

no later than two (2) Business Days following the TSA Effective Date, begin the
process of seeking interpretive guidance from the SEC, which may take the form
of a request for No Action Letter or other customary definitive interpretive
action (“Interpretive Guidance”), concerning the applicability of Rule
144(d)(3)(iv) of the Securities Act;

 

  (C)

file the Registration Statement with the SEC no later than five (5) Business
Days following the latest of (1) the conclusion of the Solicitation Period,
provided that the Registration Statement shall not be filed unless holders of at
least 73% of the aggregate principal amount of all Term Loan Claims outstanding
and at least two (2) Term Loan Lenders that are not Affiliates of each other,
Affiliates of the Company or Affiliates of the Initial Directing Lenders shall
become Directing Lenders or Transaction Consenting Lenders by executing a
Joinder Agreement or a Consent Agreement prior to the end of the Solicitation
Period and (2) the occurrence of the Questionnaire Deadline (provided that the
Registration Statement may be filed prior to the Questionnaire Deadline if SMLP
commits to amend the Registration Statement prior to its effectiveness to
include all Directing Lenders and

 

16



--------------------------------------------------------------------------------

  Transaction Consenting Lenders as of the expiration of the Solicitation Period
that return completed Questionnaires prior to the Questionnaire Deadline);
provided that the Registration Statement shall not be filed, and the Milestone
contemplated by this Section 4(a)(iv)(C) shall be tolled, for so long as the
Company is using reasonable best efforts to pursue the Interpretive Guidance in
accordance with the terms of this Agreement; provided further that, in such an
event, such obligation to file the Registration Statement shall apply upon the
mutual good faith agreement among the Company and the Requisite Directing
Lenders, based on the advice of counsel, that the Interpretive Guidance either
(x) is not reasonably expected to be delivered in a timely manner, prior to the
Backup Transaction Toggle Date, or at all or (y) would not reasonably be
expected to support the availability of Rule 144 with respect to sales of the
Specified Collateral by the Directing Lenders and the Transaction Consenting
Lenders immediately after the Closing Date, in which case the Company shall file
the Registration Statement with the SEC no later than five (5) Business Days
following such mutual agreement;

 

  (D)

provided that the Backup Transaction Toggle Date has occurred and the Company
has agreed in writing to consummate the Backup Transaction, commence chapter 11
proceedings on behalf of the Company no later than December 21, 2020, or such
other date as may be agreed to by both the Requisite Directing Lenders and the
Company; and

 

  (E)

have caused the Closing Date to occur no later than (i) the Backup Transaction
Toggle Date (unless the Company has agreed in writing to consummate the Backup
Transaction) or (ii) the Outside Date.

 

  (v)

(A) conduct its businesses and operations only in the ordinary course in a
manner that is materially consistent with past practices and in compliance with
law, (B) maintain its physical assets, properties, and facilities in their
working order condition and repair as of the TSA Effective Date, in the ordinary
course, in a manner that is consistent with past practices, and in compliance
with Law (ordinary wear and tear and casualty and condemnation excepted), (C)
maintain its books and records in the ordinary course, in a manner that is
materially consistent with past practices, and in compliance with Law,
(D) maintain all insurance policies, or suitable replacements therefor, in full
force and effect, in the ordinary course, in a manner that is materially
consistent with past practices, and in compliance with Law, and (E) use
commercially reasonable efforts to preserve intact its business organizations
and relationships with third parties (including creditors, lessors, licensors,
suppliers, distributors and customers) and employees in the ordinary

 

17



--------------------------------------------------------------------------------

  course, in a manner that is consistent in all material respects with past
practices, and in compliance with Law; provided that any actions permitted to be
taken by the Company in accordance with the Credit Agreement, including, without
limitation, reasonably defending against, or entering into agreements to settle
any claim, litigation, investigation or proceeding, shall be compliant with the
requirements set forth in this subsection;

 

  (vi)

notify the Directing Lenders within three (3) Business Days after obtaining
actual knowledge thereof of (A) any Governmental Entity or other third party
complaints, litigations, investigations, hearings or objections (or written
communications indicating that the same may be contemplated or threatened)
challenging the Strict Foreclosure or any of the other transactions contemplated
by this Agreement or any other Definitive Document or seeking to enjoin,
restrain or prohibit the Strict Foreclosure or any of the other transactions
contemplated by this Agreement or any other Definitive Document or the
consummation of the transactions contemplated hereby or thereby; (B) any
material breach by the Company or SMLP in any respect of any of its obligations,
representations, warranties or covenants set forth in this Agreement or any
other Definitive Document; (C) any Material Adverse Effect; and (D) the
happening or existence of any event that shall have made any of the conditions
precedent set forth in Section 9 herein, incapable of being satisfied prior to
the Outside Date;

 

  (vii)

if the Company receives an unsolicited proposal or expression of interest with
respect to an Alternative Transaction, within 72 hours of the receipt of such
proposal or expression of interest, notify the Ad Hoc Group Advisors of the
receipt thereof, with such notice to include the material terms thereof;

 

  (viii)

support and use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals to consummate the Transaction;

 

  (ix)

subject to Section 9, (A) not take any action that is inconsistent in any
material respect with, or is intended to frustrate or impede approval,
implementation and consummation of the Transaction, (B) not object to, delay,
impede, or take any other action to interfere with acceptance, implementation,
or consummation of the Transaction, or (C) not seek, solicit, support,
encourage, propose, assist, consent to, vote for, enter or participate in any
discussions or any agreement with any Person regarding, pursue, or consummate
any Alternative Transaction;

 

18



--------------------------------------------------------------------------------

  (x)

not, directly or indirectly, announce publicly, or announce to any of the
Parties or other holders of Claims and Interests, its intention not to support
the Transaction or take any other action that would, or would reasonably be
expected to, prevent, interfere with, delay or impede the implementation or
consummation of the Transaction, including, but not limited to, (A) initiating
any proceeding or taking any other action to oppose the execution or delivery of
any of the Definitive Documents, the performance of any obligations of any party
to any of the Definitive Documents or the consummation of the transactions
contemplated by any of the Definitive Documents, (B) initiating any proceeding
or taking any other action to amend, supplement or otherwise modify any of the
Definitive Documents, which amendment, modification or supplement is not
materially consistent with this Agreement and the Term Sheet, or otherwise
acceptable to the Requisite Directing Lenders, (C) initiating any proceeding or
taking any other action, or exercising or seeking to exercise any rights
(including rights under the Delaware Limited Liability Company Act or Limited
Partnership Act or other applicable Law) or remedies as a holder of Claims and
Interests, that is barred by or is otherwise inconsistent with this Agreement,
the Term Sheet or any of the other Definitive Documents; provided, however, that
nothing contained herein shall prohibit or restrict the Company from entering
into an Alternative Transaction that results from an unsolicited proposal or
expression of interest received by the Company if not doing so would be
inconsistent with the exercise of the fiduciary duties of the board of directors
of the Company under applicable Law, or (D) (i) preparing or commencing an
action or other legal Proceeding that challenges (x) the amount, validity,
allowance, character, enforceability, or priority of any Term Loans Claims or
(y) the validity, enforceability, or perfection of any lien or other encumbrance
securing any Term Loan Claims, or (ii) support any third party in connection
with any of the acts described in clause (i);

 

  (xi)

not execute, deliver, launch, and/or file any Definitive Document (including any
amendment, supplement or modification of, or any waiver to, any Definitive
Document) that, in whole or in part, is not consistent in all material respects
with this Agreement;

 

  (xii)

not (A) amend or propose to amend any of its organization documents other than
in connection with the consummation of the Transaction or (b) engage in any
merger, consolidation, disposition, acquisition, investment, dividend,
incurrence of indebtedness, or other similar transaction outside of the ordinary
course of business other than the Transaction; and

 

  (xiii)

not (A) incur any liens, security interests or encumbrances, other than as
expressly permitted by the Loan Documents, (B) pay, or agree to pay, any
indebtedness, liabilities, or other obligations (including any accounts payable
or trade payable) that existed prior to the TSA Effective Date or that arose
from any matter, occurrence, action, omission, or circumstance that occurred
prior to the TSA Effective Date, other than as expressly permitted by the Loan
Documents, (C) make any investments, acquire any assets, or dispose or sell any
assets, other than as expressly permitted by the Loan Documents or (d) use or
otherwise dispose of the SMLP Contribution in a manner inconsistent with this
Agreement.

 

19



--------------------------------------------------------------------------------

Section 5. SMLP Contribution.

On or prior to the Closing Date, SMLP shall, in full satisfaction of the DPPO,
transfer to SMPH cash equal to the Consent Premium plus the Additional
Consideration (the “SMLP Contribution”).

Section 6. Termination of Agreement.

 

  (a)

Automatic Termination. This Agreement shall terminate automatically, without any
further action required by any Party, upon the occurrence of the Closing Date.

 

  (b)

Directing Lender Termination Events. On any date prior to the Closing Date, this
Agreement may be terminated by the Requisite Directing Lenders by the delivery
to each of the other Parties of a written notice in accordance with Section 22,
stating in reasonable detail the basis for such termination, upon the occurrence
and continuation of any of the following events:

 

  (i)

the breach by the Company or SMLP, of (A) any affirmative or negative covenant
contained in this Agreement or any other Definitive Document or (B) any other
obligations of the Company or SMLP set forth in this Agreement or any other
Definitive Document, in each case, in any material respect; provided, however,
that in the case of any such breach that is capable of being cured, such breach
shall not entitle the Requisite Directing Lenders to terminate this Agreement
unless such breach continues for a period of at least three (3) Business Days
following receipt by the Company or SMLP, as applicable, of a written notice of
breach pursuant to Section 22 (which written notice shall set forth in detail
the alleged breach) (it being understood and agreed that the failure by the
Company or SMLP to comply with any of the Milestones set forth in
Section 4(a)(iv) by the deadlines set forth therein shall not be subject to
cure);

 

  (ii)

the breach in any material respect by the Company or SMLP of any of its
representations or warranties in this Agreement, which breach remains uncured
for a period of three (3) Business Days following receipt by the Company or
SMLP, as applicable, of a written notice pursuant to Section 22 (which written
notice shall set forth in detail the alleged failure of the representation or
warranty);

 

  (iii)

the issuance by any governmental authority, including any regulatory authority
or court of competent jurisdiction, of any ruling, judgment, or order enjoining
the consummation of or rendering illegal the Strict Foreclosure or the
Transaction or any material portion thereof, and such ruling, judgment, or order
has not been reversed or vacated within fourteen (14) calendar days after such
issuance;

 

20



--------------------------------------------------------------------------------

  (iv)

the Company or SMLP publicly announces, or announces to any of the Parties or
other holders of Claims and Interests, its intention to withdraw from the
Transaction or the Strict Foreclosure or not support the Transaction or Strict
Foreclosure or to support an Alternative Transaction;

 

  (v)

SMLP or the Company, without the consent of the Requisite Directing Lenders
(A) commences a voluntary case under the Bankruptcy Code (other than pursuant to
an agreed upon Backup Transaction); (B) consents to the appointment of, or
taking possession by, a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or similar official) of SMLP or the Company or the property or
assets of SMLP or the Company; (C) seeks any arrangement, adjustment, protection
or relief of its debts; or (D) makes any general assignment for the benefit of
its creditors;

 

  (vi)

(A) the commencement of an involuntary case against SMLP or the Company under
the Bankruptcy Code, or (B) a court of competent jurisdiction enters a ruling,
judgment or order that appoints, or that authorizes or permits, the taking of
possession by, a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or similar official) of SMLP or the Company or the property or
assets of SMLP or the Company; provided that the Requisite Directing Lenders may
not terminate their obligations under this Agreement if the events set forth in
this Section 6(b)(vi) occur as a result of any action by a Directing Lender;

 

  (vii)

the SMLP Contribution is not made when required by this Agreement;

 

  (viii)

the occurrence of a Material Adverse Effect;

 

  (ix)

the Company or SMLP executes definitive documentation that seeks, solicits,
proposes or supports an Alternative Transaction;

 

  (x)

any Definitive Document or Backup Transaction Document shall be executed by the
Company or SMLP, or shall be amended or otherwise modified, in a form
inconsistent with the standards set forth in Section 2;

 

  (xi)

the Company or SMLP gives notice pursuant to Section 9 that it will not comply
with its obligations hereunder;

 

  (xii)

the occurrence of a Default or Event of Default (as those terms are used in the
Credit Agreement) other than a Default or Event of Default contemplated by,
arising from or related to actions taken by the Company as required by this
Agreement (including, for the avoidance of doubt, any Event of Default pursuant
to sections 7.01(b), (c) and (d) (solely with respect to an Event of Default
arising from a failure to comply with section 6.11 of the Credit Agreement) of
the Credit Agreement);

 

  (xiii)

the Closing Date does not occur on or prior to the Backup Transaction Toggle
Date and the Company fails to notify the Directing Lenders, in writing (email
shall be sufficient) that it will consummate the Backup Transaction; or

 

21



--------------------------------------------------------------------------------

  (xiv)

the Closing Date does not occur on or before the Outside Date.

 

  (c)

Company Termination Events. This Agreement may be terminated by the Company by
the delivery to each of the other Parties of a written notice in accordance with
Section 22, stating in reasonable detail the reasons for such termination, upon
the occurrence and continuation of any of the following events:

 

  (i)

the breach by any Party other than the Company or SMLP of (A) any affirmative or
negative covenant contained in this Agreement or (B) any other obligations of
such breaching Party set forth in this Agreement, in each case, in any material
respect and which breach is continuing for a period of three (3) Business Days
following such breaching Party’s receipt of a written notice of breach from the
Company pursuant to Section 22 (which written notice shall set forth in detail
the alleged breach);

 

  (ii)

the breach in any material respect by any Party other than the Company or SMLP
of any of its respective representations or warranties in this Agreement, which
breach remains uncured for a period of three (3) Business Days following such
breaching Party’s receipt of a written notice pursuant to Section 22 (which
written notice shall set forth in detail the alleged failure of the
representation or warranty);

 

  (iii)

the issuance by any governmental authority, including any regulatory authority
or court of competent jurisdiction, of any ruling, judgment, or order enjoining
the consummation of or rendering illegal the Strict Foreclosure or the
Transaction or any material portion thereof, and such ruling, judgment, or order
has not been reversed or vacated within fourteen (14) calendar days after such
issuance;

 

  (iv)

any Definitive Document shall be executed by the Requisite Directing Lenders, or
shall be amended or otherwise modified by the Requisite Directing Lenders, in a
form inconsistent with the standards set forth in Section 2; or

 

  (v)

the board of directors, board of managers, or such similar governing body of the
Company, after consulting with outside counsel, determines that proceeding with
the transactions contemplated by this Agreement (including taking any action or
refraining from taking any action) would be inconsistent with the exercise of
its fiduciary duties under applicable law.

 

  (d)

Mutual Termination. This Agreement may be terminated by mutual agreement of the
Company and the Requisite Directing Lenders upon the receipt of written notice
delivered in accordance with Section 22.

 

22



--------------------------------------------------------------------------------

  (e)

Effect of Termination.

 

  (i)

The earliest date on which termination of this Agreement is effective in
accordance with this Section 6 shall be referred to as a “Termination Date.”

 

  (ii)

Except as provided in Section 17, upon the occurrence of the Termination Date or
a termination pursuant to Section 6(a), Section 6(b), Section 6(c), or
Section 6(d), all Parties’ obligations under this Agreement shall be terminated
effective immediately and, in each case, such Party or Parties shall be
immediately released from its liabilities, obligations, commitments,
undertakings, and agreements under or related to this Agreement and shall have
all the rights and remedies that it would have had and shall be entitled to take
all actions, whether with respect to the Transaction or otherwise, that it would
have been entitled to take had it not entered into this Agreement; provided that
in no event shall any such termination relieve a Party from any obligations
under this Agreement which expressly survive termination pursuant to Section 17
or a Party from liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination. Upon any Termination Date, any
direction or consent given by a Directing Lender prior to such termination shall
automatically be deemed, for all purposes, to be null and void ab initio and
shall not be considered or otherwise used in any manner by the Parties in
connection with the Transaction and this Agreement and such directions and
consents may be changed (without the need to seek an order of a court of
competent jurisdiction or consent from the Company or any other applicable Party
allowing such change).

Section 7. Definitive Documents; Good Faith Cooperation; Further Assurances.

Subject to the terms and conditions described herein, during the Support Period,
each Party, severally and not jointly, hereby covenants and agrees to reasonably
cooperate with each other in good faith in connection with the negotiation,
drafting, execution and delivery (in the case of execution and delivery, to the
extent such Party is a party thereto) of the Definitive Documents in accordance
with Section 2 hereof. In addition, each Party, severally and not jointly,
hereby covenants and agrees to reasonably cooperate and consult with each other
in good faith with respect to the Interpretive Guidance and to keep the other
Parties or their counsel reasonably informed of any communications from the SEC
with respect thereto; provided that, unless otherwise agreed among the Company
and the Requisite Directing Lenders, the Company shall control the timing,
nature and substance of any filings, submissions and communications made in
connection therewith. Furthermore, subject to the terms and conditions hereof,
each of the Parties shall take such action as may be reasonably necessary or
reasonably requested by the other Parties to carry out the purposes and intent
of this Agreement, including making and filing any required regulatory filings.

 

23



--------------------------------------------------------------------------------

Section 8. Representations and Warranties.

 

  (a)

Mutual Representations and Warranties. Each Party, severally and not jointly,
represents and warrants to the other Parties that the following statements are
true, correct, and complete as of the date hereof (or as of the date such Party
becomes a party hereto):

 

  (i)

such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has, as applicable, all
requisite corporate, partnership, limited liability company, or similar
authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder; and the
execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder have been duly authorized by, as applicable, all necessary
corporate, limited liability company, partnership, or other similar action on
its part;

 

  (ii)

the execution, delivery, and performance by such Party of this Agreement does
not and will not (A) violate any provision of law, rule, or regulation
applicable to it, its charter, or bylaws (or other similar governing documents),
or (B) conflict with, result in a breach of, or constitute a default under any
material contractual obligation to which it is a party;

 

  (iii)

the execution, delivery, and performance by such Party of this Agreement, except
as expressly provided in this Agreement (including the Term Sheet), does and
will not require the consent or approval by any other person or entity, except
for any consent or approval obtained prior to, or contemporaneously with, the
TSA Effective Date; and

 

  (iv)

this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of a court of competent
jurisdiction.

 

  (b)

Directing Lenders’ Representations and Warranties. Each Directing Lender,
severally and not jointly, represents and warrants to the Company that, as of
the date hereof (or as of the date such Directing Lender becomes a party
hereto), such Directing Lender:

 

  (i)

is the beneficial owner of the aggregate principal amount of Term Loan Claims
set forth below its name on the signature page hereof (or below its name on the
signature page of a Joinder Agreement for any Directing Lender that becomes a
party hereto after the date hereof); and/or

 

  (ii)

does not directly or indirectly own any Term Loan Claims other than as
identified below its name on its signature page hereof.

 

24



--------------------------------------------------------------------------------

  (iii)

the exculpatory, expense reimbursement and indemnification obligations of the
Directing Lenders in favor of the Term Loan Agent as forth in the Loan Documents
(including sections 8.03 and 8.12 of the Credit Agreement) shall continue in
full force and effect after the date hereof, and shall apply (and be deemed and
construed to apply) to the Strict Foreclosure and the Transaction and all
matters relating thereto (and all documents entered into, and actions taken by
the Term Loan Agent, in connection with, the foregoing), and that, pursuant
thereto, to the extent the Company fails to do so, the Directing Lenders shall
reimburse, indemnify and hold harmless the Term Loan Agent from and against all
losses, penalties, claims, damages, liabilities, actions, judgments, suits,
costs, expenses of any kind incurred, arising out of or in connection with, or
relating to any of the foregoing.

 

  (c)

Company Representations and Warranties. The Company represents and warrants to
the Directing Lenders that:

 

  (i)

neither it nor any of its Affiliates has entered into any agreements with any
party regarding a sale or Transaction of the Company that would result in a
greater recovery on the Term Loan Claims or any part thereof than is
contemplated under this Agreement;

 

  (ii)

the exculpatory, expense reimbursement and indemnification obligations of the
Company in favor of the Term Loan Agent and its Related Parties (as defined in
the Credit Agreement) set forth in the Loan Documents (including section 9.05 of
the Credit Agreement) shall continue in full force and effect after the date
hereof, and shall apply (and be deemed and construed to apply) to the Strict
Foreclosure and the Transaction and all matters relating thereto (and all
documents entered into, and actions taken by the Term Loan Agent, in connection
with, the foregoing), and that, pursuant thereto, the Company shall reimburse,
indemnify and hold harmless the Term Loan Agent and each of its Related Parties
from and against all losses, penalties, claims, damages, liabilities, actions,
judgments, suits, costs, expenses of any kind incurred, arising out of or in
connection with, or relating to any of the foregoing.

 

  (d)

SMLP Representations and Warranties. SMLP represents and warrants to the
Directing Lenders that:

 

  (i)

the common units representing the Specified Collateral to be distributed to the
Term Loan Lenders are validly issued and outstanding;

 

  (ii)

the common units representing the Specified Collateral to be distributed to the
Term Loan Lenders do not bear a restrictive legend as of the date hereof and
will not bear a restrictive legend as of the Closing Date; and

 

25



--------------------------------------------------------------------------------

  (iii)

the common units representing the Specified Collateral have been approved for
listing on the New York Stock Exchange.

Section 9. Conditions Precedent to Closing Date.

The occurrence of the Closing Date shall be subject to the satisfaction or
waiver of the following conditions on or prior to the Closing Date:

 

  (a)

the Agreement shall not have been terminated in accordance with its terms and
there shall not be continuing any cure period with respect to any event,
occurrence or condition that would permit the Requisite Directing Lenders to
terminate the Agreement in accordance with its terms following the conclusion of
such cure period;

 

  (b)

all governmental, regulatory and third party notifications, filings, waivers,
authorizations and consents necessary or required to be obtained by the Company
or SMLP for the consummation of any part of the Transaction, shall have been
made or received, shall be in full force and effect, shall not be subject to
unfulfilled conditions or contingencies, and shall be acceptable to the
Requisite Directing Lenders;

 

  (c)

no Material Adverse Effect shall have occurred after the TSA Effective Date;
provided, however, that the foregoing shall not include any Event, change,
effect, occurrence, development, circumstance or change of fact arising out of,
resulting from or relating to (i) any action taken by a Directing Lender or any
of their respective Affiliates or (ii) the compliance by any person or entity
with the covenants and agreements contained in this Agreement;

 

  (d)

the SMLP Contribution shall have occurred;

 

  (e)

the execution of each of the Definitive Documents, which, in each case, shall be
in form and substance substantially similar to the Exhibits to the Term Sheet;

 

  (f)

holders of at least 73% of the aggregate principal amount of all Term Loan
Claims outstanding and at least two (2) Term Loan Lenders that are not
Affiliates of each other, Affiliates of the Company or the Initial Directing
Lenders shall have executed a Joinder Agreement or a Consent Agreement;

 

  (g)

no temporary restraining order, preliminary or permanent injunction, judgment or
other order preventing the consummation of any part of the Transaction shall
have been entered, issued, rendered or made by any party other than a Directing
Lender, nor shall any proceeding seeking any of the foregoing by any party other
than a Directing Lender be commenced or pending; nor shall there be any law,
rule or regulation promulgated, enacted, entered, enforced or deemed applicable
to the Company or SMLP which makes the consummation of any part of the
Transaction illegal, void or rescinded;

 

26



--------------------------------------------------------------------------------

  (h)

there is no pending or threatened (in writing) action, complaint, claim,
litigation, law suit, proceeding, investigation, objection or similar event or
circumstance relating to any of the transactions contemplated by this Agreement
or any other Definitive Document (a) commenced or asserted by two (2) or more
Term Loan Lenders, that are not Directing Lenders, holding in the aggregate more
than 10% of the principal amount of Term Loan Claims then outstanding; (b) that
could reasonably be expected to result in the Directing Lenders and the
Transaction Consenting Lenders, in the aggregate, being obligated for in excess
of $500,000 in unreimbursed indemnification costs, or (c) that specifically
names or asserts claims or causes of action against any Directing Lender (and,
in each case, the Company is not aware of any fact or circumstance that could
give rise to or indicate that the same may arise, or be contemplated or
threatened); provided that, upon the occurrence of any event in this
Section 9(h), SMLP may agree, pursuant to a written undertaking reasonably
acceptable to the Requisite Directing Lenders, to indemnify the Term Loan Agent,
Directing Lenders and Transaction Consenting Lenders for any costs, fees, or
expenses arising from such action, in which event the Company may proceed with
consummating the Strict Foreclosure;

 

  (i)

the representations and warranties of the Company and SMLP in this Agreement and
each Definitive Document shall be true and correct in all material respects
(without regard and without giving effect to any materiality or Material Adverse
Effect standard or qualification contained in such representation or warranty
(as if such standard or qualification were deleted from such representation and
warranty)) as of the Closing Date and the Company shall have delivered to the
Directing Lenders a written and signed certificate from a responsible executive
officer of the Company and SMLP confirming the same;

 

  (j)

the Company and SMLP shall have complied with its covenants and obligations
under this Agreement and the other Definitive Documents to be performed prior to
the Closing Date, and the Company shall have delivered to the Directing Lenders
a written and signed certificate from a responsible executive officer of the
Company and SMLP confirming the same;

 

  (k)

the Company shall have delivered to the Directing Lenders a written and signed
certificate from a responsible executive officer of the Company confirming that,
subject to those conditions precedent that will be satisfied on the Closing
Date, all conditions precedent to the occurrence of the Closing Date set forth
in this Agreement and the other Definitive Documents have been satisfied (or if
any such conditions precedent have not been satisfied, identifying such
unsatisfied conditions precedent);

 

  (l)

either (i) SMLP shall have received Interpretive Guidance from the SEC
confirming the applicability of Rule 144(d)(3)(iv) or (ii) the Registration
Statement shall be declared effective by the SEC covering all the common units
held by Term Loan Lenders that become Directing Lenders and Transaction
Consenting Lenders prior to the expiration of the Solicitation Period that
completed and returned the Questionnaire prior to the Questionnaire Deadline;

 

27



--------------------------------------------------------------------------------

  (m)

the Company shall have delivered to the Directing Lenders a written opinion of
Baker Botts (or other counsel reasonably acceptable to the Requisite Directing
Lenders) in form and substance as previously agreed;

 

  (n)

the Ad Hoc Group Fees and Expenses shall have been paid in full, in cash, in
accordance with this Agreement; and

 

  (o)

The Term Loan Agent Fees and Expenses incurred at any time prior to the Closing
Date shall have been paid in full in cash.

Any of the foregoing conditions may be waived only by both the Requisite
Directing Lenders and the Company.

Section 10. Fiduciary Duty.

 

  (a)

Notwithstanding any provision in this Agreement to the contrary, nothing in this
Agreement shall require the Company, nor the Company’s directors, managers, and
officers, including any director, manager, employee, to take or refrain from
taking any action in its capacity as a director, manager, or officer of the
Company (including, without limitation, terminating this Agreement under
Section 6), to the extent such person (or persons) determines, in good faith,
based on the advice of outside counsel (including counsel to the Company) that
taking or failing to take such action would be inconsistent with applicable law
or its fiduciary obligations under applicable law, and any such action or
inaction pursuant to this Section 9 shall not be deemed to constitute a breach
of this Agreement, provided, that it may result in a Termination Event. The
Company shall provide written notice in accordance with Section 22 to the
Directing Lenders promptly following any determination by the Company or the
Company’s directors, managers, or officers to take or refrain from taking any
action that would otherwise be prohibited or required, as applicable, by this
Agreement, which notice shall set forth in reasonable detail the basis for such
determination.

 

  (b)

Nothing in this Agreement shall: (i) impair or waive the rights of any Company
entity to assert or raise any objection expressly permitted under this Agreement
in connection with the Transaction; or (ii) prevent any Company entity from
enforcing this Agreement or contesting whether any matter, fact, or thing is a
breach of, or is inconsistent with, this Agreement.

Section 11. Disclosure; Publicity.

The Company shall provide the Ad Hoc Group Advisors a reasonable opportunity to
comment on any press releases and public documents that constitute disclosure of
the existence or terms of this Agreement or any amendment to the terms of this
Agreement. The Company may disclose the existence of, or the terms of, this
Agreement or any other material term of the Transaction without the express
written consent of the other Parties; provided, however, that no

 

28



--------------------------------------------------------------------------------

Party or its advisors shall disclose to any person or entity (including, for the
avoidance of doubt, any other Party) other than advisors to the Company and
Stroock the identity of any Directing Lender, the principal amount or percentage
of any Term Loan Claims held by any Party or the specific legal entity name of
any Directing Lender, in each case, without such Party’s prior written consent,
except as required by law or otherwise permitted under the terms of any other
agreement between the Company, on the one hand, and any Directing Lender, on the
other hand; provided that (a) if such disclosure is required by law, subpoena,
or other legal process or regulation, the disclosing Party shall afford the
relevant Party a reasonable opportunity to review and comment in advance of such
disclosure and shall take all reasonable measures to limit such disclosure (the
expense of which, if any, shall be borne by the relevant disclosing Party) and
(b) the foregoing shall not prohibit the disclosure of the aggregate percentage
or aggregate principal amount of Term Loan Claims held by all the Directing
Lenders collectively. Any public filing of this Agreement that includes executed
signature pages to this Agreement shall include such signature pages only in
redacted form with respect to the identity of the Directing Lenders and the
amount of Term Loan Claims held by each Directing Lender (provided that the
holdings disclosed in such signature pages may be filed in unredacted form under
seal).

Section 12. Amendments and Waivers.

 

  (a)

This Agreement, including the Term Sheet, may not be modified, amended, or
supplemented, and no condition or requirement of this Agreement may be waived,
in any manner except in accordance with this Section 12.

 

  (b)

This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (i) the
Company, and (ii) the Requisite Directing Lenders. Notwithstanding the
foregoing, if the proposed modification, amendment, waiver, or supplement has a
material, disproportionate, and adverse effect on (a) any of the Term Loan
Claims held by any individual Directing Lender or (b) any individual Directing
Lender’s entitlement to the Specified Collateral, the Additional Consideration,
or the Consent Premium, then, in each case, the consent of each such affected
party shall also be required to effectuate such modification, amendment, waiver,
or supplement.

 

  (c)

Any proposed modification, amendment, waiver, or supplement that does not comply
with this Section 12 shall be ineffective and void ab initio.

 

  (d)

The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any Party to
exercise, and no delay in exercising, any right, power, or remedy under this
Agreement shall operate as a waiver of any such right, power, or remedy or any
provision of this Agreement, nor shall any single or partial exercise of such
right, power, or remedy by such Party preclude any other or further exercise of
such right, power, or remedy or the exercise of any other right, power, or
remedy. All remedies under this Agreement are cumulative and are not exclusive
of any other remedies provided by law.

 

29



--------------------------------------------------------------------------------

Section 13. Effectiveness.

This Agreement shall become effective and binding on the Parties on the date
(the “TSA Effective Date”) that (i) this Agreement has been executed and
delivered by all of (A) the Company and SMLP and (B) Directing Lenders holding
in the aggregate at least 66 percent of the aggregate principal amount of Term
Loan Claims; and (ii) payment is made of the Ad Hoc Group Fees and Expenses
consistent with Section 14(a) and the Term Loan Agent Fees and Expenses, in each
case, to the extent invoiced one Business Day prior to the execution and
delivery of this Agreement in accordance with clause (i); provided that
signature pages executed by Directing Lenders shall be delivered to (a) the
Company, other Directing Lenders, and counsel to other Directing Lenders in a
redacted form that removes the identity of the Directing Lenders and such
Directing Lender’s holdings of the Term Loan Claims and any schedules to such
Directing Lenders’ holdings (if applicable) and (b) Kirkland and Stroock in an
unredacted form (to be held by such counsel on a professionals’ eyes only
basis). If the TSA Effective Date does not occur by September 29, 2020, this
Agreement (other than Section 14 hereof) shall be deemed null and void.

Section 14. Ad Hoc Group Fees and Expenses

 

  (a)

Whether or not the transactions contemplated by this Agreement are consummated
and, in each case, the Company hereby agrees, on a joint and several basis, to
pay in cash, in full, the Ad Hoc Group Fees and Expenses as follows: (i) Ad Hoc
Group Fees and Expenses incurred up to (and including) the TSA Effective Date on
the TSA Effective Date following receipt of summary invoices, (ii) unpaid Ad Hoc
Group Fees and Expenses incurred after the TSA Effective Date but prior to the
Closing Date, on a monthly basis promptly following receipt of summary invoices,
and in any event, no later than the Closing Date, (iii) upon termination of this
Agreement, all accrued and unpaid Ad Hoc Group Fees and Expenses incurred up to
(and including) the date of such termination shall be paid in full in cash
promptly (but in any event within five (5) Business Days) following receipt of
summary invoices, and (iv) on the Closing Date, all accrued and unpaid Ad Hoc
Group Fees and Expenses incurred up to (and including) the Closing Date shall be
paid following receipt of summary invoices.

 

  (b)

The terms set forth in this Section 14 shall survive termination of this
Agreement and shall remain in full force and effect regardless of whether the
transactions contemplated by this Agreement are consummated.

 

  (c)

Following the TSA Effective Date, upon request of the Company, Stroock shall
furnish to the Company and Kirkland a summary report of Ad Hoc Group Fees and
Expenses incurred; provided that such obligation shall terminate as of the
Termination Date.

 

30



--------------------------------------------------------------------------------

Section 15. Governing Law; Jurisdiction; Waiver of Jury Trial.

 

  (a)

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
without giving effect to any conflicts of law principles which would permit or
require the application of the law of any other jurisdiction.

 

  (b)

Each of the Parties irrevocably agrees for itself that any legal action, suit,
or proceeding arising out of or relating to this Agreement brought by any party
or its successors or assigns shall be brought and determined in any federal or
state court in the Borough of Manhattan, the City of New York, and each of the
Parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself, generally and unconditionally, with regard to any
such proceeding arising out of or relating to this Agreement or the Transaction.
Each of the Parties agrees not to commence any proceeding relating hereto or
thereto except in the courts described above in New York, other than proceedings
in any court of competent jurisdiction to enforce any judgment, decree, or award
rendered by any such court in New York as described herein. Subject to the
foregoing, each of the Parties hereby irrevocably and unconditionally waives,
and agrees not to assert, by way of motion or as a defense, counterclaim, or
otherwise, in any proceeding arising out of or relating to this Agreement or the
Transaction, (i) that any claim is not personally subject to the jurisdiction of
the courts in New York as described herein for any reason and (ii) that (A) the
proceeding in any such court is brought in an inconvenient forum, (B) the venue
of such proceeding is improper, or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.

 

  (c)

Notwithstanding Section 15(b), if the Backup Transaction is to be consummated,
the Company and the Requisite Directing Lenders shall cooperate in good faith to
determine the jurisdiction within which to commence the chapter 11 proceedings.

 

  (d)

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER BASED ON
CONTRACT, TORT, OR ANY OTHER THEORY). EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 15. ANY DISPUTES RESOLVED
IN COURT SHALL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 

31



--------------------------------------------------------------------------------

Section 16. Specific Performance/Remedies.

It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (without the posting of any bond and without proof of
actual damages) as a remedy of any such breach, including an order of a court of
competent jurisdiction, which may be a bankruptcy court, requiring any Party to
comply promptly with any of its obligations hereunder. Each Party hereby waives
any requirement for the securing or posting of any bond in connection with such
remedies.

Section 17. Survival.

Notwithstanding the termination of this Agreement pursuant to Section 6, the
agreements and obligations of the Parties set forth in the following Sections:
Section 1, Section 6(e), Section 9, Section 11, Section 12, Section 13,
Section 14, Section 15, Section 16, Section 17, Section 18, Section 19,
Section 20, Section 21, Section 22, Section 23, Section 24, Section 25, and
Section 27 (and any defined terms used in any such Sections) shall survive such
termination and shall continue in full force and effect for the benefit of the
Directing Lenders in accordance with the terms hereof; provided that any
liability of a Party for failure to comply with the terms of this Agreement
shall survive such termination.

Section 18. Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of each of the
Parties and their respective predecessors, successors, permitted assigns, heirs,
executors, administrators, and representatives; provided that nothing contained
in this Section 18 shall be deemed to permit Transfers of interests in the Term
Loan Claims other than in accordance with the express terms of this Agreement.
Notwithstanding anything to the contrary herein, the agreements,
representations, and obligations of the Parties are, in all respects, several
and neither joint nor joint and several. For the avoidance of doubt, the
obligations arising out of this Agreement are several and neither joint nor
joint and several with respect to each Directing Lender, in accordance with its
proportionate interest hereunder, and the Parties agree not to proceed against
any Directing Lender for the obligations of another.

Section 19. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof. Notwithstanding the foregoing, the Agent shall be deemed a third party
beneficiary of the Company’s representation in
Section 8(c)(ii) and the Transaction Consenting Lenders shall be deemed a third
party beneficiary of the provisions of Section 27(g).

Section 20. Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto (including the Term
Sheet), together with the other Definitive Documents, constitutes the entire,
integrated agreement of the Parties, and supersedes all other prior
negotiations, with respect to the subject matter hereof and thereof, except that
the Parties acknowledge that any confidentiality agreements (if any) heretofore
executed between the Company and each Directing Lender shall continue in full
force and effect in accordance with its terms.

 

32



--------------------------------------------------------------------------------

Section 21. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile, electronic mail, or otherwise, which shall be deemed to be an
original for the purposes of this paragraph.

Section 22. Notices.

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, courier, or by registered or
certified mail (return receipt requested) to the following addresses:

 

  (a)

If to the Company, to:

Summit Midstream Partners Holdings, LLC

910 Louisiana Street, Suite 4200

Houston, Texas 77002

Attention: Megan Davis

[***]

With a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Christopher J. Marcus, P.C.

[***]

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention Stephen L. Iacovo

[***]

 

  (b)

If to a Directing Lender or a transferee thereof, to the addresses set forth
below such Directing Lender’s signature (or as directed by any transferee
thereof), as the case may be, and, if to the Ad Hoc Group, with a copy to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention: Kristopher M. Hansen

Marija Pecar

Isaac S. Sasson

[***]

[***]

[***]

 

33



--------------------------------------------------------------------------------

Any notice given by electronic mail, facsimile, delivery, mail, or courier shall
be effective when received.

Section 23. Reservation of Rights; No Admission.

 

  (a)

Nothing contained herein shall (i) limit (A) the ability of any Party to consult
with other Parties or (B) the rights of any Party under any applicable
bankruptcy, insolvency, foreclosure, or similar proceeding, including the right
to appear as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in or related to the Transaction before a
court of competent jurisdiction, in each case, so long as such consultation or
appearance is not inconsistent with such Party’s obligations hereunder, or, to
the extent such Transaction is consistent with this Agreement, under the terms
of the Transaction; (ii) limit the ability of any Directing Lender to sell or
enter into any transactions in connection with the Term Loan Claims, or any
other claims against or interests in the Company, subject to the terms of
Section 3(c); (iii) limit the rights of any Directing Lender under the Credit
Agreement or any agreements executed in connection therewith, except to the
extent exercise of any such rights are inconsistent with the terms of this
Agreement as applicable to each such Directing Lender; or (iv) constitute a
waiver or amendment of any provision of the Credit Agreement or any agreements
executed in connection therewith except as expressly set forth herein.

 

  (b)

Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict the ability of each of
the Parties to protect and preserve its rights, remedies, and interests,
including its claims against any of the other Parties (or their respective
affiliates or subsidiaries) or its full participation in any bankruptcy case
filed by the Company or any of its affiliates and subsidiaries, including by
asserting or raising any objection permitted under this Agreement in connection
with the Transaction, enforcing this Agreement or contesting whether any matter,
fact, or thing is a breach of, or is inconsistent with, this Agreement. This
Agreement and the transactions contemplated thereby are part of a proposed
settlement of matters that could otherwise be the subject of litigation among
the Parties. Pursuant to Rule 408 of the Federal Rule of Evidence, any
applicable state rules of evidence, and any other applicable law, foreign or
domestic, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms. This Agreement shall in no event be construed as or be deemed to be
evidence of an admission or concession on the part of any Party of any claim or
fault or liability or damages whatsoever. Each of the Parties denies any and all
wrongdoing or liability of any kind and does not concede any infirmity in the
claims or defenses that it has asserted or could assert.

 

34



--------------------------------------------------------------------------------

Section 24. Relationship Among Directing Lenders.

 

  (a)

For the avoidance of doubt, the Directing Lenders act in their individual
capacities and not as agent, trustee, or in any other fiduciary capacity with
respect to any other Directing Lender or any other Party.

 

  (b)

It is understood and agreed that no Directing Lender has any duty of trust or
confidence in any kind or form with any other Directing Lender as a result of
this Agreement. In this regard, it is understood and agreed that any Directing
Lender may trade in the Term Loan Claims, any Claims and Interests, or other
debt of the Company without the consent of the Company or any other Directing
Lender, subject to the Credit Agreement, as applicable, the terms of this
Agreement, and any confidentiality agreement entered into with the Company;
provided that no Directing Lender shall have any responsibility for any such
trading to any other person or entity by virtue of this Agreement. No prior
history, pattern, or practice of sharing confidences among or between the
Directing Lenders shall in any way affect or negate this Agreement. The Parties
acknowledge that this agreement does not constitute an agreement, arrangement,
or understanding with respect to acting together for the purpose of acquiring,
holding, voting, or disposing of any equity securities of the Company and the
Parties do not constitute a “group” within the meaning of Rule 13d-5 under the
Securities Exchange Act of 1934, as amended. No action taken by any Party
pursuant to this Agreement shall be deemed to constitute or to create a
presumption by any of the Parties that the Parties are in any way acting in
concert or as such a “group.”

 

  (c)

Notwithstanding anything to the contrary herein, nothing in this Agreement shall
require any Directing Lender or representative of a Directing Lender that
becomes a member of a statutory committee that may be established in any
proceeding before a court of competent jurisdiction to take any action, or to
refrain from taking any action, in such person’s capacity as a statutory
committee member; provided that nothing in this Agreement shall be construed as
requiring any Directing Lender to serve on any statutory committee that may be
established in any proceeding before a court of competent jurisdiction.

Section 25. Consents and Acknowledgments.

 

  (a)

Each Party acknowledges that it has been represented by counsel in connection
with this Agreement and the transactions contemplated hereby. Accordingly, any
rule of law or any legal decision that would provide any Party with a defense to
the enforcement of the terms of this Agreement against such Party based upon
lack of legal counsel shall have no application and is expressly waived.

 

35



--------------------------------------------------------------------------------

  (b)

By executing this Agreement, each Directing Lender (including, for the avoidance
of doubt, any entity that may execute this Agreement or a Transferee Joinder)
forbears from exercising remedies with respect to any “Default” or “Event of
Default” as defined under the Credit Agreement that is caused by the Company’s
entry into this Agreement or the other documents related to this Agreement and
the transactions contemplated in this Agreement, and agrees to direct the
applicable administrative agent to not exercise remedies to the extent that any
other Term Loan Lender directs such agent to exercise such remedies; it being
understood and agreed that this waiver shall be terminated and be without any
further force and effect upon the termination of this Agreement without the
occurrence of the Closing Date.

 

  (c)

Although none of the Parties intends that this Agreement should constitute, and
they each believe it does not constitute, a solicitation or acceptance of a
chapter 11 plan of reorganization or an offering of securities, each Directing
Lender acknowledges, agrees, and represents to the other Parties that it (i) is
an “accredited investor” as such term is defined in Rule 501(a) of the
Securities Act; (ii) has such knowledge and experience in financial and business
matters that such Directing Lender is capable of evaluating the merits and risks
of the securities to be acquired by it pursuant to the Transaction and
understands and is able to bear any economic risks with such investment;
(iii) has been afforded the opportunity to ask questions and receive answers
concerning the Company and SMLP and to obtain additional information that it has
requested to verify such information; (iv) is acquiring the securities
contemplated by this Agreement for investment for its own account, and not with
the view to or for distribution or resale in violation of the Securities Act and
any applicable state securities or “blue sky” Laws, and has no present intention
of distributing any of such securities in violation of the Securities Act or any
applicable state securities or “blue sky” Laws (this representation and warranty
not limiting such Party’s right to sell such securities in compliance with
applicable federal and state securities laws); (v) understands that the
securities contemplated by this Agreement have not been registered under the
Securities Act as of the date hereof and may not be resold without registration
under the Securities Act except pursuant to a specific exemption from the
registration provisions of the Securities Act; and (vi) is not acquiring the
securities contemplated by this Agreement as a result of any advertisement,
article, notice or other communication regarding such securities published in
any newspaper, magazine or similar media or broadcast over television or radio
or presented at any seminar or any other general solicitation or general
advertisement.

Section 26. Additional Parties.

Without in any way limiting the requirements of Section 3(c) of this Agreement,
additional Term Loan Lenders may elect to become Parties upon execution and
delivery to the other Parties of a counterpart hereof in accordance with
Section 13. Such additional Parties shall become a Directing Lender under this
Agreement in accordance with the terms of this Agreement.

 

36



--------------------------------------------------------------------------------

Section 27. Registration Matters.

 

  (a)

Subject to its obligation to file such Registration Statement arising pursuant
to Section 4(a)(iv)(C) (including without limitation a determination by SMLP in
consultation with Stroock that the Interpretive Guidance cannot be obtained),
SMLP shall use its reasonable best efforts to prepare and file a registration
statement (a “Registration Statement”) with the SEC (on such form as SMLP is
eligible to use under the Securities Act) covering resales by the holders of
Registrable Securities as selling unitholders of all Registrable Securities (a
“Resale Registration”) held by Term Loan Lenders that become Directing Lenders
or Transaction Consenting Lenders prior to the expiration of the Solicitation
Period and that deliver a completed Questionnaire to SMLP prior to the
Questionnaire Deadline (provided that the Registration Statement may be filed
prior to the Questionnaire Deadline if SMLP commits to amend the Registration
Statement prior to its effectiveness to include all Directing Lenders and
Transaction Consenting Lenders as of the expiration of the Solicitation Period
and that return completed Questionnaires prior to the Questionnaire Deadline).
SMLP shall use its reasonable best efforts to have such Registration Statement
declared effective by the SEC by the Outside Date or sooner, if practicable, but
no earlier than the first business day following the Questionnaire Deadline.
SMLP shall, on the Business Day following the effective date of such
Registration Statement, file a final prospectus with the SEC as required by Rule
424 under the Securities Act and furnish such final prospectus to the holders of
Registrable Securities. Until the earlier of (i) 6 months following the Closing
Date and (ii) the date that all Registrable Securities cease to be Registrable
Securities (the “Applicable Period”), SMLP shall use its reasonable best efforts
to keep current and effective the Registration Statement and file such
supplements or amendments to such Registration Statement as may be necessary or
appropriate in order to keep such Registration Statement continuously effective
and useable for the resale of all Registrable Securities under the Securities
Act. In addition, both during and after the Applicable Period, SMLP shall file
in a timely manner its annual report on Form 10-K and its quarterly reports on
Form 10-Q until the earliest of (i) 12 months following the Closing Date and
(ii) the date that all Registrable Securities cease to be Registrable
Securities.

 

  (b)

SMLP will promptly notify the holders of Registrable Securities at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act or of the occurrence of any event as a result of which the prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact or necessary in
order to make the statements therein not misleading in the light of the
circumstances under which they were made, and shall promptly prepare, file with
the SEC and furnish to such holders a supplement to or an amendment of such
prospectus, or a revised prospectus, as may be necessary so that, as thereafter
delivered to the purchasers of such securities, the prospectus included in the
Registration Statement, as so amended or supplemented, shall not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein

 

37



--------------------------------------------------------------------------------

  not misleading in the light of the circumstances under which they were made
(it being understood that (i) any period of time after SMLP delivers notice to
holders of Registrable Securities of the need to supplement or amend the
prospectus until the delivery to such holders of a supplement or amendment filed
with the SEC shall be treated as a “Blackout Period” in accordance with the
provisions of paragraph (c) below and (ii) following receipt of any supplement
or amendment to any prospectus, any selling holder of Registrable Securities
shall deliver such amended, supplemental or revised prospectus in connection
with any offers or sales of Registrable Securities, and shall not deliver or use
any prospectus not so supplemented, amended or revised);

 

  (c)

Suspension; Blackout

 

  (i)

Upon written notice to the holders of Registrable Securities, SMLP shall be
entitled to suspend, for a cumulative period of up to 45 days for all such
suspensions, the use of any Registration Statement or prospectus and shall not
be required to amend or supplement the Registration Statement, any related
prospectus or any document incorporated therein by reference if (i) SMLP
receives any request by the SEC or any other federal or state governmental
authority for amendments or supplements to such Registration Statement or
prospectus or for additional information that pertains to such holders of
Registrable Securities; (ii) the SEC issues any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) SMLP receives any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and (iv) the board of directors,
chief executive officer or chief financial officer of the general partner of
SMLP determines in its or his or her reasonable good faith judgment that the
Registration Statement or any prospectus may contain an untrue statement of a
material fact or may omit any fact necessary to make the statements in the
Registration Statement or prospectus not materially misleading; provided, that
in any such case SMLP shall use its reasonable best efforts to amend the
Registration Statement or prospectus to correct such untrue statement or
omission as promptly as reasonably practicable, unless SMLP determines in good
faith, and advises the holders of the Registrable Securities, that such
amendment would reasonably be expected to have a materially detrimental effect
on SMLP.

 

  (ii)

SMLP shall be entitled to require the holders of Registrable Securities to
discontinue the disposition of their securities covered by the Registration
Statement during any Blackout Period (as defined below) (i) if the board of
directors of the general partner of SMLP determines in good faith that
continuing such disposition at such time would have a material adverse effect
upon a proposed sale of all (or substantially all) of the assets of SMLP or a
merger, reorganization, recapitalization or similar current

 

38



--------------------------------------------------------------------------------

  transaction materially affecting the capital structure or equity ownership of
SMLP, or (ii) if SMLP is in possession of material information which the board
of directors of SMLP determines in good faith it is not in the best interests of
SMLP to disclose in a registration statement at such time; provided, however,
that (i) SMLP may only require the holders of Registrable Securities to
discontinue the disposition of their securities covered by the Registration
Statement only for a reasonable period of time, on a cumulative basis (together
with any other suspensions hereunder) not to exceed an aggregate of 45 days (or
such earlier time as such transaction is consummated or no longer proposed or
the material information has been made public) (the “Blackout Period”) and
(ii) SMLP shall not commence any Blackout Period or require holders of
Registrable Securities to discontinue their disposition of the securities
covered by the Registration Statement unless SMLP takes similar action with
respect to each other then effective resale registration statement filed by SMLP
with the SEC. SMLP shall promptly notify the holders in writing (a “Blackout
Notice”) of any decision to require them to discontinue sales of Registrable
Securities covered by the Registration Statement pursuant to this paragraph and
shall include a general statement of the reason for such discontinuation, an
approximation of the anticipated delay and an undertaking by SMLP promptly to
notify the holders as soon as sales of Registrable Securities covered by the
Registration Statement may resume. In making any such determination to initiate
or terminate a Blackout Period, SMLP shall not be required to consult with or
obtain the consent of any holder, and any such determination shall be SMLP’s
sole responsibility. Each holder shall treat all notices received from SMLP
pursuant to this paragraph constituting inside information in the strictest
confidence and shall not trade on or disseminate such information.

 

  (d)

SMLP shall provide Stroock, as counsel to the Ad Hoc Group, a reasonable
opportunity to review and comment on the Registration Statement; provided that
such opportunity shall not occur prior to the expiration of the Solicitation
Period. The “Selling Unitholder” and “Plan of Distribution” sections included in
the Registration Statement will include all such information and methods of sale
as Stroock, as counsel to the Ad Hoc Group, may reasonably request in writing at
least two (2) Business Days prior to the anticipated filing date of the
Registration Statement and that can be included in the Registration Statement
under the rules and regulations of the SEC.

 

  (e)

Each holder of Registrable Securities acknowledges and agrees that it shall not
be entitled to be named as a selling security holder in such Registration
Statement unless such holder of Registrable Securities has furnished an executed
Questionnaire to SMLP no later than five (5) Business Days after the later of
(i) the conclusion of the Solicitation Period and (ii) the mutual agreement of
the Company and the Requisite Directing Lenders to file the Registration
Statement as provided in Section 4(a)(iv)(C) hereof (the “Questionnaire
Deadline”).

 

39



--------------------------------------------------------------------------------

  (f)

Notwithstanding anything in the TSA to the contrary, Selling Expenses shall not
be considered Ad Hoc Group Fees and Expenses.

 

  (g)

Indemnification.

 

  (i)

SMLP agrees to indemnify and reimburse, to the fullest extent permitted by law,
each holder of Registrable Securities that is a seller of Registrable
Securities, and each of its employees, advisors, agents, representatives,
partners, officers, and directors and each Person who controls such holder
(within the meaning of the Securities Act or the Exchange Act) (collectively,
the “Seller Affiliates”) (A) against any and all losses, claims, damages,
liabilities and expenses, joint or several (including, without limitation,
attorneys’ fees and disbursements except as limited by Section 27(g)(iii)) based
upon, arising out of, related to or resulting from any untrue or alleged untrue
statement of a material fact contained in any Registration Statement or related
prospectus or any amendment thereof or supplement thereto, or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, (B) against any and all losses,
liabilities, claims, damages and expenses whatsoever, as incurred, to the extent
of the aggregate amount paid in settlement of any litigation or investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon, arising out of, related to or resulting from
any such untrue statement or omission or alleged untrue statement or omission,
and (C) against any and all costs and expenses (including, without limitation,
reasonable fees, charges and disbursements of counsel) as may be reasonably
incurred in investigating, preparing or defending against any litigation,
investigation or proceeding, commenced or threatened, or any claim whatsoever
based upon, arising out of, related to or resulting from any such untrue
statement or omission or alleged untrue statement or omission, or such violation
of the Securities Act or Exchange Act, to the extent that any such expense or
cost is not paid under subparagraph (A) or (B) above; except insofar as any such
statements are consistent with and made in reliance upon information furnished
to SMLP in writing by such seller or any Seller Affiliate expressly for use
therein. The reimbursements required by this Section 27(g) will be made by
periodic payments during the course of the investigation or defense, as and when
bills are received or expenses incurred.

 

  (ii)

In connection with any Registration Statement in which a holder of Registrable
Securities that is a seller of Registrable Securities is participating, each
such holder will furnish to SMLP such information and affidavits as SMLP
reasonably requests pursuant to the disclosure requirements of the SEC for use
in connection with any such Registration Statement or prospectus and, to the
fullest extent permitted by law, each such seller will indemnify SMLP and its
directors and officers and each Person who controls SMLP (within the meaning of
the Securities Act or

 

40



--------------------------------------------------------------------------------

  the Exchange Act) against any and all losses, claims, damages, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements except as limited by Section 27(g)(iii)) resulting from any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or related prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission is consistent with and made in
reliance upon any information or affidavit so furnished by such seller or any of
its Seller Affiliates in writing specifically for inclusion in the Registration
Statement; provided that the obligation to indemnify will be several, not joint
and several, among such sellers of Registrable Securities, and the liability of
each such seller of Registrable Securities will be in proportion to the amount
of Registrable Securities sold by such seller, and, provided, further, that such
liability will be limited to the net amount received by such seller from the
applicable sale of Registrable Securities.

 

  (iii)

Any Person entitled to indemnification under this Section 27 will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give such notice
shall not limit the rights of such Person) and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any Person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld,
conditioned or delayed). If such defense is assumed by the indemnifying party
pursuant to the provisions hereof, such indemnifying party shall not settle or
otherwise compromise the applicable claim unless (i) such settlement or
compromise contains a full and unconditional release of the indemnified party or
(ii) the indemnified party otherwise consents in writing (which consent will not
be unreasonably withheld, conditioned or delayed). An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified (which shall be chosen by the holders of a majority of Registrable

 

41



--------------------------------------------------------------------------------

  Securities so indemnified) by such indemnifying party with respect to such
claim, unless in the reasonable judgment of any indemnified party, a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the reasonable fees and disbursements of such
additional counsel or counsels.

 

  (iv)

Each Party agrees that, if for any reason the indemnification provisions
contemplated by Section 27(g)(i) and Section 27(g)(ii) are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
liabilities or expenses (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in the losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 27(g)(iv) were determined by
pro rata allocation (even if the holders of Registrable Securities or all of
them were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this Section 27(g)(iv). The amount paid or payable by an indemnified party
as a result of the losses, claims, damages, liabilities or expenses (or actions
in respect thereof) referred to above shall be deemed to include any legal or
other fees or expenses reasonably incurred by such indemnified party in
connection with investigating or, except as provided in Section 27(g)(iv),
defending any such action or claim. Notwithstanding the provisions of this
Section 27(g)(iv), no holder of Registrable Securities shall be required to
contribute an amount greater than the dollar amount by which the net proceeds
received by such holder with respect to the sale of any Registrable Securities
exceeds the amount of damages which such holder has otherwise been required to
pay by reason of any and all untrue or alleged untrue statements of material
fact or omissions or alleged omissions of material fact made in any Registration
Statement or prospectus or any amendment thereof or supplement thereto related
to such sale of Registrable Securities. No person guilty of fraudulent
misrepresentation (within the meaning of section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The obligations of the holders of Registrable
Securities in this Section 27(g)(iv) to contribute shall be several in
proportion to the amount of Registrable Securities registered by them and not
joint.

 

42



--------------------------------------------------------------------------------

  (v)

If indemnification is available under this Section 27(g), the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
Section 27(g)(i) and Section 27(g)(ii) without regard to the relative fault of
said indemnifying party or indemnified party or any other equitable
consideration provided for in this Section 27(g)(iv) subject, in the case of the
Holders, to the limited dollar amounts set forth in Section 27(g)(ii).

 

  (vi)

No indemnifying party shall be liable for any settlement effected without its
written consent (which consent may not be unreasonably delayed or withheld).
Each indemnifying party agrees that it will not, without the indemnified party’s
prior written consent, consent to entry of any judgment or settle or compromise
any pending or threatened claim, action or proceeding in respect to which
indemnification or contribution may be sought hereunder unless the foregoing
contains and unconditional release, in form and substance reasonably
satisfactory to the indemnified parties, of the indemnified parties from all
liability and obligation arising therefrom.

 

  (h)

For the avoidance of doubt, the obligations of the Parties set forth in this
Section 27 shall not apply in the event that the obligation to file the
Registration Statement does not arise pursuant to Section 4(a)(iv)(C).

Section 28. Backup Transaction.

If any of the following events occur or conditions are met, the Parties agree
not to proceed with the Strict Foreclosure and instead to work in good faith to
implement the Transaction through a chapter 11 plan of reorganization (or such
other manner determined by the Requisite Directing Lenders and the Company)
pursuant to which the treatment of Term Loan Claims held by Directing Lenders
and Transaction Consenting Lenders shall be on the same terms contemplated
herein, and for all other Term Loan Claims recovery shall be no greater than the
terms set forth in this Agreement (the “Backup Transaction”), with the effective
date of such chapter 11 plan of reorganization occurring prior to the Outside
Date consistent with
Section 4(a)(iv)(E) of this Agreement:

 

  (a)

if holders of at least 73% of the aggregate principal amount of all Term Loan
Claims outstanding and at least two (2) Term Loan Lenders that are not
Affiliates of each other, Affiliates of the Company or Affiliates of the Initial
Directing Lenders have not executed a Joinder Agreement or a Consent Agreement
by the end of the Solicitation Period;

 

43



--------------------------------------------------------------------------------

  (b)

if the Closing Date has not occurred by the Backup Transaction Toggle Date (it
being agreed that the Requisite Directing Lenders may terminate the Agreement
pursuant to Section 6(b)(i) of this Agreement at any time after the Backup
Transaction Toggle Date unless the Company agrees, in writing (email shall be
sufficient), to consummate the Backup Transaction, in which case the Closing
Date shall still be required to occur prior to the Outside Date);

 

  (c)

if a temporary restraining order, preliminary or permanent injunction, judgment
or other order preventing the consummation of the Strict Foreclosure shall have
been entered, issued, rendered or made by any party other than a Directing
Lender, or any proceeding seeking any of the foregoing by any party other than a
Directing Lender be commenced or pending; or if there be any law, rule or
regulation promulgated, enacted, entered, enforced or deemed applicable to the
Company which makes the consummation of the Strict Foreclosure illegal, void or
rescinded; or

 

  (d)

if there is a pending or threatened (in writing) action, complaint, claim,
litigation, law suit, proceeding, investigation, objection or similar event or
circumstance relating to any of the transactions contemplated by this Agreement
or any other Definitive Document (a) commenced or asserted by two (2) or more
Term Loan Lenders, that are not Directing Lenders, holding in the aggregate more
than 10% of the principal amount of Term Loan Claims then outstanding; (b) that
could reasonably be expected to result in the Directing Lenders and the
Transaction Consenting Lenders, in the aggregate, being obligated for in excess
of $500,000 in unreimbursed indemnification costs, or (c) that specifically
names or asserts claims or causes of action against any Directing Lender (and,
in each case, the Company is not aware of any fact or circumstance that could
give rise to or indicate that the same may arise, or be contemplated or
threatened); provided that, upon the occurrence of any event in this
Section 28(d), SMLP may agree, pursuant to a written undertaking reasonably
acceptable to the Requisite Directing Lenders, to indemnify the Term Loan Agent,
Directing Lenders and Transaction Consenting Lenders for any costs, fees, or
expenses arising from such action in lieu of consummating the Backup Transaction
and proceed with consummating the Strict Foreclosure.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

[Signature Pages Follow]

 

44



--------------------------------------------------------------------------------

Summit Midstream Partners Holdings, LLC By:  

/s/ J. HEATH DENEKE

Name:   J. Heath Deneke Title:   President and Chief Executive Officer

[SMPH Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

Summit Midstream Partners, LLC By:  

/s/ J. HEATH DENEKE

Name:   J. Heath Deneke Title:   President and Chief Executive Officer

[SMP Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

Summit Midstream Partners, LP, solely for that limited purpose set forth in
Sections 4(a)(iv)(B), 4(a)(iv)(C), 5, 8, and 27 of the Agreement By:  

/s/ J. HEATH DENEKE

Name:   J. Heath Deneke Title:   President and Chief Executive Officer

[SMLP Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

[***]

[Lender Signature Page to Transaction Support Agreement]



--------------------------------------------------------------------------------

Exhibit A

Term Sheet



--------------------------------------------------------------------------------

 

SUMMIT MIDSTREAM PARTNERS HOLDINGS, LLC

TERM SHEET

 

 

This term sheet (including all exhibits, schedules and annexes attached hereto,
each as may be amended, restated, supplemented, or otherwise modified from time
to time in accordance with the terms of the TSA (as defined below), this “Term
Sheet”) sets forth the principal terms of a proposed consensual discharge of
certain indebtedness (the “Term Loan,” and the claims arising therefrom, the
“Term Loan Claims,” and the Term Loan credit agreement, the “Credit Agreement”)
and related restructuring of Summit Midstream Partners Holdings, LLC (“SMPH”)
and Summit Midstream Partners, LLC (“SMP” and with SMPH, the “Company”). Such
debt discharge and restructuring, as contemplated by this Term Sheet, is
referred to herein as the “Transaction”. The date on which the Transaction is
consummated is referred to herein as the “Closing Date”. Capitalized terms used
but not otherwise defined herein have the meanings ascribed to such terms in the
TSA.

This Term Sheet does not include a description of all of the terms, conditions
and other provisions that are to be contained in the definitive documentation
executed, delivered, filed and/or distributed in connection with the
Transaction, all of which remain subject to discussion and negotiation among the
Parties.

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO ANY CHAPTER 11
PLAN, IT BEING UNDERSTOOD THAT ANY SUCH OFFER OR SOLICITATION ONLY WILL BE MADE
IN COMPLIANCE WITH APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER
APPLICABLE LAWS.

THIS TERM SHEET IS PRESENTED FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY AND IS
ENTITLED TO PROTECTION FROM ANY USE OR DISCLOSURE PURSUANT TO RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND OTHER APPLICABLE STATUES OR DOCTRINES PROTECTING
THE USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION. THE TRANSACTIONS DESCRIBED
HEREIN ARE SUBJECT IN ALL RESPECTS TO THE NEGOTIATION, EXECUTION, AND DELIVERY
OF DEFINITIVE DOCUMENTATION. THE CLOSING OF ANY TRANSACTION IS SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN SUCH DEFINITIVE DOCUMENTS. NO BINDING
OBLIGATIONS WILL BE CREATED BY THIS RESTRUCTURING TERM SHEET UNLESS AND UNTIL
SIGNATURE PAGES TO THE TSA ARE EXECUTED AND DELIVERED BY ALL APPLICABLE PARTIES.



--------------------------------------------------------------------------------

Term

  

Description

OVERVIEW   

Transaction

Summary

  

The Transaction will be implemented in accordance with a Transaction Support
Agreement (the “TSA”), which shall be entered into by the Company and certain
Term Loan Lenders party thereto (the “Directing Lenders”).

 

The Transaction will be implemented as a Strict Foreclosure (as defined below),
unless the Back-up Transaction (as defined below) is to be implemented. The
trigger for the Strict Foreclosure shall be an Event of Default (as defined in
the Credit Agreement). The Strict Foreclosure and Closing Date will occur after
September 30, 2020.

 

Each Term Loan Lender may, during the fourteen (14) calendar period commencing
within two (2) business days following the effective date of the TSA (such date,
the “TSA Effective Date”), or such longer period as may be extended in
accordance with the TSA (collectively, the “Solicitation Period”), (i) become a
party to the TSA and execute the Direction to Effect a Strict Foreclosure,
Consummate Assignment, and Take Other Actions in Connection Therewith, a form of
which is attached hereto as Exhibit 1 (the “Strict Foreclosure Direction”) or
(ii) execute a consent agreement, the form of which is attached to the TSA as
Exhibit E (the “Consent Agreement”) and in each case, provided the Term Loan
lender has executed a Mutual Release Agreement substantially in the form
attached hereto as Exhibit 3 (the “Mutual Release Agreement”) and the Closing
Date has occurred, earn its pro rata share of $20 million cash (the “Consent
Premium”) to be distributed to the Directing Lenders and those lenders that
execute a Consent Agreement (the “Transaction Consenting Lenders”).

 

On the Closing Date, pursuant to the Strict Foreclosure Direction, the Directing
Lenders, as Required Lenders under the Credit Agreement, shall direct Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral Agent
for the Term Loan lenders (the “Term Loan Lenders”) under the Credit Agreement
(the “Term Loan Agent”) to execute the Strict Foreclosure against the
34.6 million common units representing limited partner interests in Summit
Midstream Partners, LP (“SMLP”) currently pledged to the Term Loan Agent, on
behalf of the Term Loan Lenders, as collateral under the Credit Agreement
(the “Specified Collateral”) and SMPH shall pay $6.5 million cash
(the “Additional Consideration”) to all Term Loan Lenders pro rata in full
satisfaction of all Term Loan Claims and all of the Company’s obligations under
the Credit Agreement pursuant to the terms of the Notification of Proposal of
Strict Foreclosure attached hereto as Exhibit 2 (the “Strict Foreclosure
Agreement” and the transaction contemplated therein, the “Strict Foreclosure”).

 

In addition to the Strict Foreclosure on the Specified Collateral and the
payment of the Additional Consideration, on the Closing Date SMPH shall pay the
Directing Lenders and the Transaction Consenting Lenders, as applicable, their
pro rata portions of the Consent Premium.



--------------------------------------------------------------------------------

Term

  

Description

Debt to Be

Satisfied

 

   All Term Loan Claims outstanding on the Closing Date. Treatment of Term Loan
Claims   

On the Closing Date, in exchange for the cancellation and release of all
outstanding Term Loan Claims and related security interests pursuant to the
Strict Foreclosure Agreement, including the non-economic Summit Midstream GP,
LLC interest in SMLP, each Term Loan Lender shall receive, in full and final
satisfaction of its Term Loan Claims, its pro rata share (based upon the
aggregate amount of Term Loan Claims held by all Term Loan Lenders) of:

 

i. the Specified Collateral, which shall either be registered for resale by the
Directing Lenders and Transaction Consenting Lenders under Section 5 of the
Securities Act of 1933 or eligible for resale pursuant to an exemption from such
registration requirements; and

 

ii. the Additional Consideration.

 

Consent Premium   

On the Closing Date, in exchange for the undertakings set forth in the TSA
and/or the Consent Agreement, as applicable, each Directing Lender and
Transaction Consenting Lender shall receive its pro rata share (based upon the
aggregate amount of Term Loan Claims held by all Directing Lenders and
Transaction Consenting Lenders in the aggregate) of the Consent Premium.

 

Ad Hoc Group Fees and Expenses   

The Company shall pay or reimburse reasonable and documented fees and expenses
of Stroock as counsel to the Ad Hoc Group in accordance with the TSA.

 

GENERAL PROVISIONS

 

SMLP Payment    On or prior to the Closing Date, SMLP, in full satisfaction of
the $180,750,000 deferred purchase price obligation owed from SMLP to SMPH (the
“DPPO”), shall transfer to SMPH cash equal to the Consent Premium and the
Additional Consideration.



--------------------------------------------------------------------------------

Term

  

Description

Closing Date   

The Closing Date shall be the date (at least one (1) business day following the
conclusion of the Solicitation Period) that (a) is three (3) business days after
the date that the SEC issues interpretive guidance, which may take the form of a
no action letter or other customary interpretive action, concerning the
availability of Rule 144(d)(3)(iv) to the sale of the Specified Collateral or
(b) the registration statement shall be declared effective by the SEC covering
the resale of the registrable securities distributed to the Directing Lenders
and the Transaction Consenting Lenders, in each case, provided all other
conditions precedent set forth in the TSA are satisfied or waived, or such
earlier date as agreed by the Directing Lenders required to consent under the
TSA (the “Requisite Directing Lenders”) and the Company; provided that if the
Backup Transaction (as defined below) is consummated, the Closing Date shall be
the effective date of the chapter 11 plan of reorganization or such other date
as agreed to by the Company and the Requisite Directing Lenders.

 

Releases   

Pursuant to the Mutual Release Agreement, the parties to the TSA and the
Transaction Consenting Lenders shall provide customary mutual releases of all
claims arising under or related to the Term Loan, the Transaction, the DPPO, and
any actions taken related to the foregoing.

 

Governance   

There will be no change to the existing board of directors of the Company as a
result of the TSA or the Transaction contemplated therein.

 

Backup Transaction   

As set forth in the TSA, if certain conditions are met or events occur, the
Transaction will be implemented through a chapter 11 plan of reorganization (or
such other manner determined by the Requisite Directing Lenders and the Company)
pursuant to which the treatment of Term Loan Claims held by Directing Lenders
and Transaction Consenting Lender shall be on the same terms contemplated
herein, and for all other Term Loan Claims recovery shall be no greater than the
terms set forth in this Term Sheet (the “Backup Transaction”). The terms and
conditions of the Backup Transaction shall be negotiated among the Requisite
Directing Lenders and the Company in their sole discretion.

 

Reservation of Rights   

Nothing herein is intended to, or does, in any manner waive, limit, impair or
restrict the ability of each of the Company and the Directing Lenders to protect
and fully preserve all of their rights, remedies, claims and interests,
including the Directing Lenders’ claims against the Company or any other party
in interest or their respective property. If the Transaction is not consummated,
the Company and the Directing Lenders fully reserve any and all of their
respective rights.

 

Amendments   

This Term Sheet may be amended only as permitted pursuant to the TSA.

 

Governing Law    New York.



--------------------------------------------------------------------------------

Exhibit 1

Form of Strict Foreclosure Direction



--------------------------------------------------------------------------------

October [__], 2020

 

To:

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent and Collateral Agent

Eleven Madison Avenue

New York, New York 10010

Attn: [Sean Portrait]

Fax: [***]

Email: [***]

DIRECTION TO EFFECT A STRICT FORECLOSURE AND TAKE OTHER ACTIONS IN CONNECTION
THEREWITH

Reference is made to (a) that certain Term Loan Agreement, dated as of March 21,
2017 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”), by and among Summit Midstream
Partners Holdings, LLC, a Delaware limited liability company (the “Borrower”),
the undersigned and each other Person from time to party thereto as a “Lender”
(as defined therein) (collectively, the “Lenders”), and Credit Suisse AG, Cayman
Islands Branch, as administrative agent and as collateral agent for the Lenders
(in such capacity, the “Collateral Agent”), (b) that certain Guarantee and
Collateral Agreement, dated as of March 21, 2017 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Guarantee and Collateral Agreement”) by and among the Borrower, Summit
Midstream Partners, LLC, a Delaware limited liability company (the “Pledgor”
and, together with the Borrower, the “Debtors”) and the Collateral Agent, and
(c) that certain Transaction Support Agreement, dated as of September 29, 2020
by and among Debtors and the undersigned Lenders (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “TSA”). Capitalized terms used but not defined in this Direction To Effect A
Strict Foreclosure And Take Other Actions In Connection Therewith (this
“Direction”) have the meaning ascribed to such terms in the Credit Agreement
and, if not defined therein, in the TSA.

I. Authorization and Direction to Effect the Strict Foreclosure Transactions.
The undersigned Lenders (collectively, the “Directing Lenders”) are entering
into and delivering this Direction in accordance with Article VIII of the Credit
Agreement, and solely in their collective capacity as Required Lenders under the
Credit Agreement, and pursuant to, and in reliance upon the rights, remedies and
other privileges afforded to them under, and the representations, warranties,
covenants and consents of the Debtors and other Persons contained in, the TSA,
the Definitive Documents and the Loan Documents (including the consents of the
Transaction Consenting Lenders party to the Consent Agreement). By delivering
this Direction, the Directing Lenders hereby authorize and direct the Collateral
Agent, upon the terms of this Direction (without limiting any other rights and
remedies under the TSA, the Definitive Documents, the Loan Documents and under
applicable law, at equity or otherwise), to:

 

(a)

execute and deliver to the Debtors and any other Person entitled by applicable
law to receipt thereof, that certain Strict Foreclosure Agreement, in the form
attached as Exhibit A hereto (the “Strict Foreclosure Agreement”);

 

1



--------------------------------------------------------------------------------

(b)

perform its obligations under, and consummate the transactions contemplated by,
the Strict Foreclosure Agreement (including the Strict Foreclosure (as defined
in the Strict Foreclosure Agreement)), in each case, in accordance with, and as
set forth in more detail in, the Strict Foreclosure Agreement (including, for
the avoidance of doubt, to (i) pursuant to §§ 9-620 and 9-621 and any other
comparable provision of the Uniform Commercial Code, as adopted in the State of
New York or any other applicable jurisdiction (the “UCC”), accept (directly or
indirectly), on behalf and for the benefit of the Lenders in accordance with the
Loan Documents, all of the Debtors’ right, title and interest in and to
34,604,581 freely tradeable common units representing limited partner interests
in Summit Midstream Partners, LP, which units are, as of the date hereof,
pledged as Collateral and subject to a Lien in favor of the Collateral Agent for
the benefit of the Lenders (the “Specified Collateral”) and (ii) apply, transfer
and/or distribute, as applicable (or direct the application, transfer and/or
distribution, as applicable, of) the Specified Collateral, together with the
Additional Consideration (as defined in the Strict Foreclosure Agreement) to the
Lenders (or, with respect to any Directing Lender or Transaction Consenting
Lender, to its designee, as may be directed in writing to the Collateral Agent
by such Directing Lender or Transaction Consenting Lender) in accordance with
Section 9.23 of the Credit Agreement and the other applicable provisions of the
Loan Documents) (the foregoing, and any other transactions relating to the
Specified Collateral and expressly contemplated by the Strict Foreclosure
Agreement, the “Strict Foreclosure Transactions”); and

 

(c)

take such other steps as are necessary or appropriate in the reasonable good
faith judgment and discretion of the Collateral Agent, exercised in accordance
with the Loan Documents, to consummate the Strict Foreclosure Transactions in
accordance with the Strict Foreclosure Agreement.

For the avoidance of doubt, to the extent that acceptance by (and/or delivery,
transfer and/or distribution to) the Collateral Agent of the Specified
Collateral is, pursuant to the UCC (or other applicable law or statue) a
condition to effectuating a valid strict foreclosure under the UCC, such
condition shall be deemed complied with for all purposes under the UCC and
otherwise upon the Specified Collateral being accepted by (and/or delivered,
transferred and/or distributed to) the Lender entitled thereto pursuant to the
Loan Documents (or, in the case of any Directing Lender or Transaction
Consenting Lender, to such Directing Lender’s or Transaction Consenting Lender’s
designee, as notified in writing by such Directing Lender or Transaction
Consenting Lender to the Collateral Agent in connection therewith).

 

2



--------------------------------------------------------------------------------

II. Agent Matters Following Consummation of the Strict Foreclosure Transactions.

The Directing Lenders are delivering this Direction in reliance on, among other
things, the Debtors’ representation and warranty as set forth in the TSA that
the exculpatory, expense reimbursement and indemnification obligations of the
Borrower in favor of the Collateral Agent set forth in the Loan Documents
(including Section 9.05 of the Credit Agreement) shall continue in full force
and effect through and following the consummation of, and shall apply (and be
deemed and construed to apply) to, the Strict Foreclosure Transactions and all
transactions and matters relating thereto, and all documents entered into, or
actions taken by the Collateral Agent, in connection therewith, and that,
pursuant thereto, the Debtors are obligated, jointly and severally, to
reimburse, indemnify and hold harmless the Collateral Agent and each of its
Related Parties from and against all losses, penalties, claims, damages,
liabilities, actions, judgments, suits, costs and expenses of any kind incurred,
arising out of or in connection with, or relating to any of the foregoing.
Accordingly, the Directing Lenders hereby confirm that (i) Section 8.12 of the
Credit Agreement shall, as between and among the Lenders and the Collateral
Agent, apply to this Direction and to all actions taken or not taken by the
Collateral Agent in accordance with or pursuant to authorization granted under
this Direction (including, without limitation, the execution and delivery of the
Strict Foreclosure Agreement), and (ii) to the extent obligated to do so under
Section 8.12 of the Credit Agreement, the Directing Lenders shall (to the extent
the Debtors fail to do so) reimburse the Collateral Agent severally and ratably
in accordance with their respective pro rata shares of the outstanding Loans
(determined on the basis of the amounts reflected in the Register as of the
Closing Date (as defined in the Strict Foreclosure Agreement)), for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses of any kind whatsoever described in Section 8.12 of the Credit
Agreement that may be incurred by the Collateral Agent in connection with the
taking or omitting to take any action pursuant to this Direction; provided,
that, the Directing Lenders’ obligations hereunder shall not in any way limit or
otherwise affect the continuing exculpatory, expense reimbursement and
indemnification obligations of the Debtors, any other Lender or any other Person
in favor of the Collateral Agent under the Loan Documents or otherwise.

III. Acknowledgment of Full Satisfaction. Each Lender signatory hereto agrees
and acknowledges that the Strict Foreclosure Transactions and the other
transactions contemplated by the TSA are intended to result in the satisfaction
and discharge in full of the Obligations (other than any obligations set forth
in the provisions of the Term Loan Agreement and the other Loan Documents that
expressly survive termination of the Term Loan Agreement or the other Loan
Documents pursuant to their terms) by operation of law in accordance with the
applicable provisions of the UCC.

IV. Ownership of Loans. Each Directing Lender represents, warrants and covenants
(severally and not jointly) that, on the date hereof, such Directing Lender owns
the principal amount of Obligations set forth opposite its name on its signature
page hereto. The Collateral Agent shall not have any obligation to comply with
this Direction if it in good faith concludes that the Directing Lenders
signatory hereto no longer constitute Required Lenders. Each Directing Lender
hereby confirms and agrees that this Direction shall not be revoked except by
another written direction to the Collateral Agent issued by or on behalf of the
Required Lenders which overrides the directions set forth in this Direction;
provided that the same is delivered sufficiently in advance to halt the exercise
of such remedies.

 

3



--------------------------------------------------------------------------------

V. Effectiveness; Amendments. This Direction shall be effective upon delivery of
a copy of same to the Collateral Agent, duly executed by Lenders sufficient to
collectively constitute Required Lenders. No modification, amendment or
supplement to, or waiver, forbearance or consent under or with respect to, this
Direction shall be effective without the prior written consent of Lenders party
hereto who collectively constitute Required Lenders at such time.

VI. Miscellaneous.

(a) No Strict Construction. The language used in this Direction will be deemed
to be the language jointly chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.

(b) Captions. The captions herein are for convenience of reference only, do not
constitute part of this Direction and shall not be deemed to limit or otherwise
affect any of the provisions hereof.

(c) Counterparts. This Direction may be executed (by facsimile or PDF signature)
in any number of counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts shall together constitute the
same agreement.

(d) Governing Law. THIS DIRECTION AND ALL MATTERS ARISING HEREUNDER OR RELATED
HERETO SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES. EACH PARTY HERETO HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF
MANHATTAN, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS DIRECTION SHALL BE LITIGATED IN
SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO IT AT THE
ADDRESS SET FORTH IN THIS DIRECTION AND SERVICE SO MADE SHALL BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.

(e) Entire Agreement. This Direction embodies the entire agreement of Agent and
the Directing Lenders party hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings relating to the subject
matter hereof and any draft agreements, negotiations or discussions relating to
the subject matter hereof.

(f) Conflicts. For the avoidance of doubt, to the extent there is any conflict
between the Strict Foreclosure Agreement or any other document relating to the
Strict Foreclosure Transactions on the one hand, and this Direction on the other
hand, this Direction shall control.

 

4



--------------------------------------------------------------------------------

(g) General Terms and Conditions. In addition to and without limitation of any
of the foregoing, this Direction shall be deemed to be a Loan Document and shall
otherwise be subject to all of general terms and conditions contained in the
Credit Agreement, mutatis mutandis.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

In witness whereof, the undersigned Directing Lenders, collectively constituting
the Required Lenders, have caused this Direction to be executed by their duly
authorized representatives, as of the date first written above.

 

[_____], as a Directing Lender By:     Name:   Title:   Aggregate outstanding
Loans: $[___]



--------------------------------------------------------------------------------

Agreed and Acknowledged:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:     Name:  
Title:  



--------------------------------------------------------------------------------

Exhibit A

Strict Foreclosure Agreement

[attached as Exhibit 2 to Exhibit A to the Transaction Support Agreement]



--------------------------------------------------------------------------------

Exhibit 2

Form of Strict Foreclosure Agreement



--------------------------------------------------------------------------------

STRICT FORECLOSURE AGREEMENT

This Strict Foreclosure Agreement, dated as of [__], 2020 (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), by and among Summit Midstream Partners
Holdings, LLC, a Delaware limited liability company (the “Borrower”), Summit
Midstream Partners, LLC, a Delaware limited liability company (the “Parent” and,
together with the Borrower, the “Debtors”), and Credit Suisse AG, Cayman Islands
Branch, as collateral agent for and on behalf of the Lenders (as defined below)
(in such capacity, the “Collateral Agent”).

RECITALS

I. The Borrower is party to that certain Term Loan Agreement, dated as of
March 21, 2017 (as amended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”), by and among the Borrower,
the lenders from time to party thereto (collectively, the “Lenders”), the
Collateral Agent and Credit Suisse AG, Cayman Islands Branch, in its capacity
the Administrative Agent (as defined therein) (the Administrative Agent and the
Collateral Agent, each, an “Agent” and, unless the context requires otherwise,
collectively, the “Agents”). All capitalized but undefined terms used herein
shall have the meanings as set forth in the Credit Agreement or, if not defined
therein, in the Collateral Agreement (as defined below).

II. Pursuant to the Credit Agreement, the Borrower has received Loans and other
financial accommodations from the Lenders. As of the Effective Time, (i) the
aggregate amount of outstanding Obligations is equal to $[___], comprising
(A) outstanding Loan principal in an aggregate amount equal to $[___] and
(B) accrued and unpaid interest and other Obligations (other than the
outstanding principal) in an aggregate amount equal to $[___] and (ii) there are
no outstanding secured Swap Obligations. Accordingly, the Obligations constitute
the only outstanding Secured Obligations for all purposes under the Loan
Documents and otherwise.

III. In connection with the Borrower’s entry into the Credit Agreement and the
Loans and other credit extensions and accommodations made to the Borrower by the
Lenders thereunder, the Borrower, as “Grantor”, the Parent, as “Pledgor” and
“Guarantor”, and the Collateral Agent entered into that certain Guarantee and
Collateral Agreement, dated as of March 21, 2017 (as amended, supplemented or
otherwise modified from time to time prior to the date hereof, the “Collateral
Agreement”), pursuant to which the Parent guaranteed the payment and performance
of the Secured Obligations, and the Debtors pledged in favor of the Collateral
Agent (acting as agent for the benefit of the Lenders, as ultimate pledgees and
beneficiaries of the rights granted under such pledge), and granted to the
Collateral Agent (acting as agent for the benefit of the Lenders) a security
interest in, and Lien on, the Collateral (including 34,604,581 common units
representing limited partner interests in Summit Midstream Partners, LP (the
“SMLP Common Equity”) owned by the Borrower as of March 21, 2017 (such SMLP
Common Equity, the “Specified Collateral”)).



--------------------------------------------------------------------------------

IV. Pursuant to the Loan Documents (including Sections 8.01 and 8.15 of the
Credit Agreement, and Section 8.14 of the Collateral Agreement) (i) the
authority to enforce rights and remedies under the Loan Documents against the
Debtors, and the right to institute all actions and proceedings in connection
with such enforcement, has been vested in the Collateral Agent for the benefit
of the Lenders, and the Secured Parties have appointed, authorized and
instructed the Collateral Agent to, as agent on their behalf, take such actions,
and to exercise such powers and discretions under the Loan Agreement, the other
Loan Documents or any other instrument or document furnished pursuant thereto as
are delegated to the Collateral Agent by the terms hereof or thereof, together
with such powers as are incidental thereto and (ii) upon an Event of Default,
the Collateral Agent is entitled to exercise in respect of the Collateral all
rights and remedies provided for in the Collateral Agreement (including as set
forth in Section 6.01 thereof), and all other rights and remedies otherwise
available to it at law or in equity, including all rights and remedies of a
secured creditor under the UCC (whether or not the UCC applies to the affected
Collateral) (including the right under Sections 9-620 through 9-622 of the UCC
to accept the Specified Collateral (or to direct the acceptance of the Specified
Collateral by the Lenders in accordance with the Loan Documents) in full
satisfaction of the Obligations, and the right to collect, enforce or satisfy
any Secured Obligations then owing, whether by acceleration, foreclosure or
otherwise) (collectively, the “Enforcement Rights”), which Enforcement Rights
may be pursued separately, successively or simultaneously at the Collateral
Agent’s discretion or as directed by the Required Lenders pursuant to the terms
of the Credit Agreement.

V. As of the date hereof, (i) certain Events of Default (including an Event of
Default pursuant to Section 7.01(b) of the Credit Agreement resulting from the
Borrower’s failure to pay the principal amount constituting amortization payment
due on September 30, 2020 as required under Section 2.07(a) of the Credit
Agreement) (collectively, the “Existing Events of Default”) have occurred and
are continuing, and no waiver or forbearance in respect thereof has been
provided by any of the Secured Parties and (ii) as a result of the foregoing,
(A) all Obligations have been properly, validly and unconditionally accelerated
and declared by the Administrative Agent, at the direction of the Required
Lenders, to be forthwith due and payable in full in accordance with the Credit
Agreement, as set forth in further detail in that certain Notice of Event of
Default and Acceleration, dated as of [__], 2020 (the “Default and Acceleration
Notice”) delivered by the Administrative Agent to the Borrower prior to the date
hereof and (B) as a result of the Borrower’s failure to pay the amounts due upon
acceleration, the Collateral Agent is immediately entitled to exercise all
Enforcement Rights, and has been instructed and directed by the Required Lenders
to exercise the foreclosure rights available under the UCC and applicable law,
and as set forth and described further in this Agreement.

VI. The Debtors, certain Lenders constituting not less than the Required Lenders
and certain other persons entered into that certain Transaction Support
Agreement, dated as of September 29, 2020 (as modified from time to time, the
“Transaction Support Agreement”) setting forth certain agreements with respect
to the Existing Events of Default and certain other matters relating to the
Obligations, and the parties are entering into this Agreement to effectuate
certain transactions contemplated thereby.

 

2



--------------------------------------------------------------------------------

VII. Subject to the terms and conditions hereof and the Transaction Support
Agreement, pursuant to Sections 9-620 through 9-622 of the UCC, in lieu of
necessitating the Collateral Agent to make a proposal pursuant to Section 9-620
of the UCC or to undertake a foreclosure sale as provided under the Loan
Documents and the UCC, the parties hereby agree that, at the Effective Time, the
Borrower shall, at the direction of the Collateral Agent (acting in its capacity
as the secured party of record with respect to the Specified Collateral for
purposes of the UCC, and in its capacity as collateral agent for the Lenders in
accordance with the Loan Documents) (which direction shall be deemed to be given
by the Collateral Agent automatically at the Effective Time) convey to each
Lender (or convey to the Collateral Agent for further distribution to each
Lender) entitled to receive the same pursuant to the Loan Documents or to such
Lender’s designee (such Lender or its designee, the “Applicable Transferee”), in
accordance with the waterfall and application of proceeds provisions set forth
in Section 6.02 of the Collateral Agreement and Section 9.23(b) of the Credit
Agreement, and each such Applicable Transferee shall accept, its ratable share
(which shall be calculated in accordance with the Credit Agreement (with respect
to each Lender, its “Ratable Share”)) of the Borrower’s right, title and
interest in and to the Specified Collateral, together with its Ratable Share of
$6.5 million in cash (the “Additional Consideration”).

VIII. Each of the Debtors hereby consents, without any objection of any kind or
nature, to acceptance of the Specified Collateral and the Additional
Consideration (as described in the preceding paragraph) by the Collateral Agent
or the Applicable Transferees, which acceptance shall, to the extent permitted
under the UCC and applicable law, be made in full satisfaction of all
then-outstanding Obligations (other than any obligations set forth in the
provisions of the Term Loan Agreement and the other Loan Documents that
expressly survive termination of the Term Loan Agreement or the other Loan
Document pursuant to their terms after giving effect to the Mutual Release
Agreement (as defined in the Transaction Support Agreement, the “Mutual Release
Agreement”) (such surviving obligations, the “Surviving Obligations”)) (the
foregoing transfer and acceptance of the Specified Collateral, the “Strict
Foreclosure” and, together with all transactions relating thereto or consummated
in connection therewith, the “Strict Foreclosure Transactions”).

IX. The Debtors acknowledge that in consideration for their consent to this
Agreement and the conveyance of the Specified Collateral and the Additional
Consideration as described above, the Debtors are receiving good and valuable
consideration in the form of satisfaction in full and discharge of the
Obligations (except any Surviving Obligations).

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the Debtors and the Collateral Agent (acting at the direction of the
Required Lenders) are entering into this Agreement and hereby agree as follows:

1. Incorporation of Recitals; Defined Terms. The Recitals set forth above are
true and correct, and are incorporated into, and form an integral, operative and
legally valid, binding and fully enforceable material term of, this Agreement
and the agreement among the parties contained herein.

 

3



--------------------------------------------------------------------------------

2. Transfer and Acceptance.

2.1 Specified Collateral.

(a) At the Effective Time, at the direction of the Collateral Agent (which shall
be deemed to have been given hereunder automatically and immediately at the
Effective Time), the Borrower hereby assigns, transfers and delivers to the
Collateral Agent (for further distribution to the Applicable Transferees of
their Ratable Shares thereof in accordance with the terms of the Loan Documents)
(or, if directed to do so in writing by the Collateral Agent prior to the
Effective Time (such direction, the “Applicable Transferee Distribution
Direction”), directly to the respective Applicable Transferees), and the
Collateral Agent (or relevant Applicable Transferee, if the Applicable
Transferee Distribution Direction has been provided) shall acquire and take
assignment and delivery in accordance with the Credit Agreement and the other
Loan Documents of the Borrower’s right, title and interest in and to the
Specified Collateral (or, in the case of an Applicable Transferee, its Ratable
Share thereof) pursuant to the Strict Foreclosure. For purposes of this
Agreement and the Strict Foreclosure, the Collateral Agent and/or each
Applicable Transferee that receives Specified Collateral in accordance with this
clause (a) shall each constitute a “Specified Collateral Recipient”.

(b) Each of the Debtors acknowledges and agrees that, upon the assignment,
acquisition, delivery and/or transfer (as applicable) of the Specified
Collateral as provided above, each Specified Collateral Recipient shall be the
sole owner of the relevant portion of the Specified Collateral transferred to
it, and shall be entitled to all proceeds of such Specified Collateral of any
kind whatsoever, and no Debtor or any Affiliate thereof or any other Person
shall be entitled to any such proceeds. Each of the Debtors shall hold, and
shall cause each of its Affiliates to hold, for the benefit of and in trust for
the Specified Collateral Recipients, all proceeds of the Specified Collateral of
any kind whatsoever received by it. Each Debtor shall, immediately following the
receipt of any such proceeds by such Debtor or any of its Affiliates, remit (or
procure and cause to be remitted) to the Specified Collateral Recipient such
proceeds (or, with respect to remittance to an Applicable Transferee, its
Ratable Share thereof), and shall not commingle or permit the commingling of
such proceeds with any other property of the Debtors or any other Person.

(c) The parties hereby further acknowledge and agree that if, upon consummation
of the Strict Foreclosure Transaction, any Specified Collateral is registered in
the name of the Collateral Agent, the Collateral Agent is hereby authorized by
the Debtors (without the need for any further action or authorization) to take
all actions and enter into any and all arrangements deemed by the Collateral
Agent (in its discretion or at the direction of any Applicable Transferee) to be
reasonably necessary or desirable in order to render any

 

4



--------------------------------------------------------------------------------

Applicable Transferee the legal owner of its Ratable Share of the Specified
Collateral (including to record and register such Specified Collateral in the
name of such Applicable Transferee). Each Debtor hereby appoints the Collateral
Agent as its attorney-in-fact, with full power and authority to (x) sign or
endorse such Debtor’s name on the Specified Collateral (or any portion thereof)
and on such other instruments or documents, in each case, to the extent the
Collateral Agent (in its discretion or at the direction of any Applicable
Transferee) deems the same to be reasonably necessary or desirable to create,
establish, evidence, reflect, maintain, protect and/or enforce (as the case may
be) the Collateral Agent’s or any Applicable Transferee’s rights in any
Specified Collateral, (y) take any other action to enforce this Agreement and/or
exercise the Collateral Agent’s or any Applicable Transferee’s rights in and to
the Specified Collateral, and (z) collect or realize any proceeds of the
Specified Collateral.

(d) Without limiting anything else herein (including Section 6.8 hereof) or in
the Loan Documents, in addition to any other documents required to be delivered
by it hereunder or in connection with the Strict Foreclosure Transactions, each
Debtor hereby covenants and agrees to promptly deliver to the Collateral Agent
or the relevant Applicable Transferee (as the case may be), all information
related to the Specified Collateral and Additional Consideration that the
Collateral Agent or such Applicable Transferee may reasonably request from time
to time.

2.2 Compliance with the UCC.

(a) It is the express intent of the parties hereto that the Strict Foreclosure,
including the acceptance and transfer of the Specified Collateral thereunder and
as otherwise contemplated by this Agreement, be consummated pursuant to, and
shall constitute an “acceptance” of collateral in full satisfaction of the
Obligations (except any Surviving Obligations) in accordance with, and to the
full extent required by, Sections 9-620, 9-621, 9-622 and any other comparable
provision of the UCC. Accordingly, upon the Effective Time, to the extent
permitted under the UCC and applicable law, all Liens securing the Obligations
shall be deemed to be fully released, and the Credit Agreement and the other
Loan Documents shall automatically terminate (except in the case of any
provisions thereof that are expressed to survive any satisfaction, discharge,
release or termination of the Obligations or Loan Document after giving effect
to the Mutual Release Agreement).

(b) Without limiting anything else, for all purposes under the UCC and other
applicable law (including the Securities Act of 1933) and the Loan Documents,
and including to the extent necessary or desirable to effectuate the Strict
Foreclosure in compliance with the requirements for a strict foreclosure
pursuant to Sections 9-620, 9-621, 9-622 and each other comparable provision of
the UCC, (i) each of the Collateral Agent and the Lenders shall be deemed

 

5



--------------------------------------------------------------------------------

pledgees of the Applicable Collateral, in each case, subject to the terms of the
Loan Documents, and (ii) acceptance of the Specified Collateral in connection
with the Strict Foreclosure by the Collateral Agent (as agent for and on behalf
of the Lenders pursuant to the Loan Documents) or by the Applicable Transferees
in accordance with the Loan Documents, shall, in each case, constitute
“acceptance” of collateral by the pledgee for whose benefit the pledge was
created, and shall have the same validity and legal force and effect, and,
accordingly, shall act as the “acceptance” required to validly and properly
effectuate a strict foreclosure pursuant to the UCC, other applicable law and/or
the Loan Documents.

(c) The Debtors acknowledge and agree that this Agreement shall be deemed the
Debtors’ acceptance and consent to strict foreclosure over, and the Collateral
Agent’s or Applicable Transferee’s (as applicable) acceptance of, the Specified
Collateral in full satisfaction of the Obligations (except any Surviving
Obligations), subject to the other terms and conditions specified herein.

(d) Each Debtor (to the extent of any such right) hereby voluntarily: (i) waives
any right to receive a proposal of strict foreclosure pursuant to Section 9-620
of the UCC, (ii) acknowledges that its execution of this Agreement constitutes a
“record authenticated after default” for purposes of, and within the meaning of,
Section 9-620(c)(2) of the UCC, (iii) agrees to fully cooperate with, and assist
in, delivering, and in assigning or otherwise transferring the ownership
interests in, and title to, the Specified Collateral, to the Collateral Agent
and/or any Applicable Transferee (as applicable), including by executing or
delivering such further instruments or documents, or taking such further
actions, as are necessary or desirable to effectuate such transfer of ownership
and title; (iv) acknowledges that the agreement by the Applicable Transferees
and the Collateral Agent (as the case may be) to accept the Specified Collateral
pursuant to the Strict Foreclosure is subject to the terms of, and conditional
upon satisfaction of all applicable conditions set forth in, this Agreement, the
Transaction Support Agreement and the Loan Documents, (v) waives its right to
notification of disposition of the Specified Collateral under UCC Sections
9-611, 9-620 and 9-621 or other notification under other applicable law, under
the Loan Documents, (vi) waives any right to a public auction of the Specified
Collateral to the highest bidder, (vii) waives any right to redeem the Specified
Collateral under UCC Section 9-623, the Loan Documents or otherwise,
(viii) waives any right to any surplus value in the Specified Collateral under
UCC Section 9-608, the Loan Documents or otherwise, (ix) waives any right to
object to the transactions contemplated by this Agreement, (x) waives any other
rights under the UCC, the Loan Documents, whether legal or equitable, which it
may possess in and to the Specified Collateral and (xi) agrees that the
transactions contemplated hereby are commercially reasonable.

 

6



--------------------------------------------------------------------------------

3. Effective Time.

3.1 Effective Time. The Strict Foreclosure shall be deemed to have been
consummated in accordance herewith and the applicable provisions of the UCC,
Loan Documents, and Definitive Documents (as defined in the Transaction Support
Agreement) on the date hereof immediately and automatically upon satisfaction of
each of the following conditions precedent (the time of such satisfaction, the
“Effective Time”):

(a) The Debtors shall have executed a General Assignment and Bill of Sale in
substantially the form of Exhibit A hereto in favor of each Specified Collateral
Recipient, and delivered the same to the Collateral Agent for further
distribution to each Specified Collateral Recipient.

(b) All conditions precedent to the Closing Date (as defined in the Transaction
Support Agreement), as set forth in the Transaction Support Agreement, shall
have been satisfied or waived in accordance with the terms of the Transaction
Support Agreement, as certified to the Collateral Agent (for the benefit of it
and the Lenders) in writing on behalf of the Debtors by the secretary or other
responsible officer of the Borrower.

(c) Each Debtor shall have delivered to the Collateral Agent (for the benefit of
it and the Lenders) a copy of the resolution of the board of managers (or other
equivalent body) of such Debtor authorizing such Debtor to enter into this
Agreement and the Transaction Support Agreement, and to consummate the Strict
Foreclosure Transactions, which resolution shall be certified in writing by the
secretary or comparable officer of such Debtor.

(d) The Debtors shall have delivered all books and records relating to the
Specified Collateral to the Collateral Agent (for further distribution to the
Lenders), other than those subject to attorney-client privilege and/or the
attorney work-product doctrine.

3.2 Post-Effective Time Matters. Upon consummation of the Strict Foreclosure at
the Effective Time as provided above:

(a) The Borrower and the Collateral Agent (or any person or entity designated by
the Borrower or the Collateral Agent as its delegate for this purpose) shall be
authorized to file (at the sole cost and expense of the Borrower) the UCC
termination statements and other applicable release and termination
documentation necessary to effectuate, evidence or reflect in the public record,
and/or to notify all applicable parties of, the release, discharge and
termination of the Liens and Loan Documents described in Section 2.2(a) above.

 

7



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, the Collateral Agent shall be deemed
authorized to release, and shall release, the Liens granted to it in favor of
the Secured Parties on all property and assets constituting Collateral (other
than the Specified Collateral), whereupon the title and interest therein shall
be deemed to revert to the Debtor that granted such Lien, or to such other
Person as shall be entitled thereto pursuant to applicable law, as the case may
be.

4. Representations, Warranties, and Covenants of the Debtors. Each Debtor, for
the benefit of the Collateral Agent and Applicable Transferees, represents,
warrants and covenants as follows, in each case, at and as of the Effective
Time:

4.1 Power and Authority. Such Debtor has all requisite limited liability company
power and authority to enter into this Agreement and to carry out the
transactions contemplated by, and perform its obligations under, this Agreement.

4.2 Governmental Consents. The execution and delivery by such Debtor of this
Agreement and the performance by it of this Agreement does not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body.

4.3 No Conflict; No Claims. The execution and delivery by such Debtor of this
Agreement, the consummation by it of the Strict Foreclosure Transactions, and
the performance by such Debtor of this Agreement does not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to such Debtor, or any order, judgment or decree of any court or
other agency of government binding on such Debtor, (ii) violate any provision of
any organizational documents of such Debtor or (iii) violate any material
agreement or instrument to which such Debtor is a party or which binds such
Debtor or its assets (including the Specified Collateral).

4.4 Binding Obligation. This Agreement has been duly executed and delivered by
such Debtor and is the legally valid and binding obligation of such Debtor,
enforceable against such Debtor in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

4.5 Title; Rights; Claims.

(a) To the Borrower’s knowledge, the Borrower is the sole legal and beneficial
owner of the Specified Collateral, and no Person (other than the Collateral
Agent and the Applicable Transferees) has any claim or interest of any kind
whatsoever in, or any Lien on (including any security interest in any of the
Specified Collateral that is subordinate to the Collateral Agent’s security
interest therein as contemplated under Section 9-620(a)(2)(B) and other
comparable provisions of the UCC), any of the Specified Collateral or any
proceeds thereof as contemplated under Section 9-621(a)(1) and other comparable
provisions of the UCC.

 

8



--------------------------------------------------------------------------------

(b) All Equity Interests comprised in the Specified Collateral have been duly
authorized and validly issued, are fully paid and non-assessable, and are not
subject to any preemptive rights. Other than agreements with, or otherwise in
favor of, the Collateral Agent or any of the Applicable Transferees (or any of
their respective Affiliates), there are no agreements which may obligate any
Debtor or any of their Affiliates to issue, purchase, register for sale, redeem
or otherwise acquire any Equity Interests comprised in the Specified Collateral.

(c) No Debtor or any of their Affiliates has received an authenticated
notification of a claim of an interest in any of the Specified Collateral as
contemplated under Sections 9-620 and 9-621 and other comparable provisions of
the UCC at any time on or prior to their acceptance, execution and delivery of
this Agreement.

(d) As of ten (10) days before each Debtor’s acceptance of this Agreement,
(i) no secured party or lienholder (other than the Collateral Agent) held a
security interest in, or other Lien, on any of the Specified Collateral, whether
perfected by compliance with a statute, regulation, or treaty described in
Section 9-311(a) and other comparable provisions of the UCC, or otherwise and
(ii) no secured party or lienholder (other than the Collateral Agent) held a
security interest in, or other Lien on, any of the Specified Collateral that was
perfected by the filing of a financing statement that (x) identified any of the
Specified Collateral, (y) was indexed under any Debtor’s name as of such date,
and (z) was filed in the office or offices in which to file a financing
statement against any Debtor covering any of the Specified Collateral, in each
case, as contemplated by Section 9-621(a)(2) and other comparable provisions of
the UCC. Accordingly, no Debtor is aware of any Person to whom notice of the
Strict Foreclosure is or was required to be sent by the Collateral Agent or any
other Secured Party, or any Debtor pursuant to Section 9-621(a) and other
comparable provisions of the UCC.

4.6 Liens. The Specified Collateral is subject to the provisions of the UCC and
no Debtor is aware of any facts or circumstances that have resulted or may
result (as of the moment in time immediately prior to the Effective Time) in the
Collateral Agent failing to hold, on behalf of itself and the Lenders, a valid
and perfected first priority Lien and security interest on the Specified
Collateral.

4.7 Notice of Default; Acceleration; Other Liens.

(a) The Existing Events of Default have occurred and are continuing, and have
not been waived by any Agent or Lender, and any forbearance in respect of any of
the Existing Events of Default or any matters relating thereto (including any
exercise of rights or remedies in connection therewith) provided by the Agent or
a Lender will terminate automatically at the Effective Time.

 

9



--------------------------------------------------------------------------------

(b) Notice of the occurrence and continuance of the Existing Events of Default
has been properly and validly given to such Debtor by the Collateral Agent on
behalf of the Secured Parties as required under the Loan Documents upon delivery
of the Default and Acceleration Notice, and all other notices required to be
delivered and any and all other actions required to be taken in connection with
the acceleration of the Obligations have been given or taken, as applicable,
and, accordingly, the Obligations have been properly, validly and
unconditionally accelerated and declared to be forthwith due and payable in full
in accordance with the Credit Agreement. Such Debtor shall not (and hereby
irrevocably and unconditionally waives any right it may have to) contest or
challenge the validity of the Default and Acceleration Notice or any such other
notice described above, or the matters set forth therein (including the
acceleration of the Obligations provided for thereunder). Without limiting the
foregoing, such Debtor agrees that, in addition to any prior notices delivered
by the Collateral Agent, this Agreement also constitutes any notice that may be
given or required as a condition precedent to the Collateral Agent exercising
any of its Enforcement Rights, and any and all grace or cure periods are hereby
irrevocably and unconditionally waived and relinquished by such Debtor.

(c) The outstanding Obligations are due and payable in accordance with the terms
of the Loan Documents, and are owed by such Debtor free of any offset, defense
or counterclaim, and such Debtor will not (and hereby irrevocably and
unconditionally waives any right it may have to) assert any set off, defense or
counterclaim to the outstanding Obligations or any portion thereof.

5. Representations, Warranties and Covenants of the Collateral Agent: The
Collateral Agent represents and warrants to the Debtors, each as to itself, as
follows:

5.1 Power and Authority. It has all requisite power and authority to enter into
this Agreement and to carry out the transactions contemplated by, and perform
its obligations under, this Agreement.

5.2 Governmental Consents. The execution and delivery by it of this Agreement
and the performance by it of this Agreement does not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body.

5.3 No Conflict. The execution and delivery by it of this Agreement and the
performance by it of this Agreement does not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to it, or
any order, judgment or decree of any court or other agency of government binding
on it, or (ii) violate any provision of any of its organizational documents.

 

10



--------------------------------------------------------------------------------

5.4 Binding Obligation. This Agreement has been duly executed and delivered by
it and is the legally valid and binding obligation of it enforceable against it
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

Notwithstanding anything to the contrary in this Agreement, the Transaction
Support Agreement or any other document delivered on or prior to the date
hereof, the Collateral Agent makes no representations about the validity of the
strict foreclosure contemplated hereby or the transfers contemplated hereby, or
the enforceability of this Agreement, except to the extent that any such matters
are within the Collateral Agent’s power or control.

6. Miscellaneous.

6.1 General. Except as otherwise expressly provided in this Agreement or
documents or agreements contemplated by this Agreement, all expenses of the
preparation, execution and consummation of this Agreement and of the
transactions contemplated hereby shall be borne by the party incurring such
fees.

6.2 Notice. All notices, demands and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given if delivered personally or by courier, if mailed by certified mail return
receipt requested, postage prepaid, or if sent by written telecommunication or
electronic delivery, confirmation of receipt received, as follows:

If to the Collateral Agent, to:

c/o Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, New York 10010

Attn: [Sean Portrait]

Email: [***]

With a copy sent contemporaneously to:

Simpson Thacher & Bartlett LLP

[____]

[____]

Attention: [____]

Email: [____]

 

11



--------------------------------------------------------------------------------

and the Lenders under the Transaction Support Agreement, at:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Attention: Kristopher M. Hansen, Marija Pecar and Isaac Sasson

Email: [***]

If to the Debtors, to:

Summit Midstream Partners Holdings, LLC

910 Louisiana Street, Suite 4200

Houston, Texas 77002

Attention: Megan Davis

Email: [***]

With a copy sent contemporaneously to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Christopher J. Marcus, P.C.

Email: [***]

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention Stephen L. Iacovo

Email: [***]

6.3 Entire Agreement. Subject to anything contained in the Loan Documents (as in
effect on the date hereof), this Agreement (and the related schedules, exhibits
and agreements delivered in connection herewith) contains the entire
understanding of the parties with respect to the subject matter hereof. This
Agreement supersedes all prior agreements relating to the subject matter hereof
(except the Loan Documents).

6.4 Amendments. No modification, amendment or supplement to, or waiver,
forbearance or consent under or with respect to, this Agreement shall be
effective without the prior written consent of the Debtors, the Collateral Agent
and the Required Directing Lenders (as defined in the Transaction Support
Agreement).

6.5 Governing Law. The validity and construction of this Agreement shall be
governed by the internal laws of the State of New York without regard to
principles of conflicts of laws.

 

12



--------------------------------------------------------------------------------

6.6 Sections, Section Headings and Defined Terms. All enumerated subdivisions of
this Agreement are herein referred to as “sections” or “subsections.” The
headings of the sections and subsections are for reference only and shall not
limit or control the meaning thereof. Capitalized terms contained in the exhibit
to this Agreement, which are not otherwise defined in such exhibit, shall have
the meaning ascribed to them in this Agreement.

6.7 Successors. This Agreement shall be binding upon, and inure to the benefit
of, each of the parties hereto, and their respective heirs, successors and
assigns.

6.8 Further Assurances. Without limiting anything in Section 2, from time to
time, at the written request of another party hereto or of any Applicable
Transferee, each party hereto shall (at the expense of the requesting party)
execute and/or deliver (as applicable) such instruments, documents and
agreements, and take such actions, as, in each case, such requesting party may
deem reasonably necessary or desirable in order to effectuate, evidence, reflect
or record any of the Strict Foreclosure Transactions, and/or assure that the
transfers, purposes and objectives of this Agreement and the Strict Foreclosure
Transactions are validly and fully accomplished.

6.9 Applicable Transferee Agreements and Rights; No Other Implied Rights or
Remedies. Each Applicable Transferee or other Person that, pursuant to the
Strict Foreclosure, accepts any Specified Collateral or otherwise acquires any
right, title or interest in or to, any Specified Collateral, shall, by such
acceptance or acquisition thereof, as applicable, be automatically and
immediately deemed to have consented and agreed to the Strict Foreclosure
(including the terms and manner of consummation thereof, and actions and
agreements of the Persons involved therein in connection with implementation
thereof). Each Debtor agrees that each provision of this Agreement that grants
or purports to grant any right or remedy to any Applicable Transferee, or that
otherwise requires any Debtor to take any action requested or required by, or
comply with any instruction delivered by or on behalf of, any Applicable
Transferee (including Section 2.1 and Section 6.8 of this Agreement) is intended
for the benefit of, and shall be directly enforceable against such Debtor by,
such Applicable Transferee, notwithstanding that such Applicable Transferee
shall not be a signatory hereto or direct party hereunder. Except as provided in
the preceding sentence, nothing herein is intended or shall be construed to
confer upon or to give any person, firm, or corporation, other than the
Collateral Agent and the Debtors, any rights or remedies under or by reason of
this Agreement.

6.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by facsimile, email or other electronic means shall be equally as
effective as delivery of an original executed counterpart of this Agreement.

 

13



--------------------------------------------------------------------------------

6.11 Jurisdiction. The parties irrevocably and unconditionally submit to and
accept the exclusive jurisdiction of the United States District Court for the
Southern District of New York located in the Borough of Manhattan or the courts
of the State of New York located in the County of New York for any action, suit
or proceeding arising out of or based upon this Agreement or any matter relating
to it and waive any objection that they may have to the laying of venue in any
such court or that such court is an inconvenient forum or does not have personal
jurisdiction over them.

6.12 Avoidance. Notwithstanding any other provision of this Agreement, and
including in the event any Debtor becomes a debtor in a case under Title 11 of
the United States Code (the “Bankruptcy Code”) subject to the Debtors’ rights
under the Bankruptcy Code, in the event that any of the transactions
contemplated hereby (including the transfer of the Specified Collateral, or any
part thereof) is subsequently rescinded, invalidated, voided, declared to be a
fraudulent or preferential transfer or set aside, and/or any property
transferred hereby is required to be returned to a trustee, receiver or any
other party, whether under any bankruptcy law, state or federal law, common law
or equitable cause, or otherwise, then, the liabilities and obligations of the
Debtors, the Credit Agreement, the Collateral Agreement and the other Loan
Documents, to the extent they remain unsatisfied under the terms of the Credit
Agreement, the Collateral Agreement and the other Loan Documents, shall be
revived and reinstated, and shall continue in full force and effect until the
Collateral Agent has received payment in full on such obligations, and the
Debtors hereby agree to perform any and all acts and execute and deliver any and
all further instruments that are necessary or required to ensure that the
Collateral Agent, for the benefit of the Secured Parties, has a first priority
security interest in the Collateral to secure such obligations. The provisions
of this Section 6.11 shall survive the Closing.

[Remainder of page intentionally left blank; signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly respective officers as of the date and the year first above written.

 

SUMMIT MIDSTREAM PARTNERS HOLDINGS, LLC, as Borrower and Grantor under the Loan
Documents, and as a Debtor hereunder By:       Name:
                                                                      Title:
                                                                      SUMMIT
MIDSTREAM PARTNERS, LLC, as Pledgor and Guarantor under the Loan Documents, and
as a Debtor hereunder By:       Name:                                          
                            Title:                                          
                            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Collateral Agent, on behalf of itself and the Secured Parties pursuant to the
Credit Agreement and the other Loan Documents By:      
Name:                                                                     
Title:                                                                      

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL ASSIGNMENT AND BILL OF SALE

Reference is made to (i) that certain Strict Foreclosure Agreement, dated as of
[__], 2020 (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, the “Strict Foreclosure Agreement”), by and
among Summit Midstream Partners Holdings, LLC (“Borrower”) and a Summit
Midstream Partners, LLC, as “Debtors”, and Credit Suisse AG, Cayman Islands
Branch, as “Collateral Agent” (in such capacity, the “Collateral Agent”) and
(ii) that certain Term Loan Agreement, dated as of March 21, 2017 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), by and among the Borrower, the lenders from
time to party thereto, and the Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the respective meanings assigned thereto in
the Strict Foreclosure Agreement, and, if not defined therein, in the Credit
Agreement.

This General Assignment and Bill of Sale is being delivered pursuant to the
Strict Foreclosure Agreement.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Debtors hereby assign, transfer and convey (and shall
be automatically deemed to have assigned, transferred and conveyed at the
Effective Time) to [[the Collateral Agent] / [______]]1 (the “Transferee”) all
of Debtors’ right, title and interest in and to [____] common units (the
“Applicable Units”) representing limited partner interests in Summit Midstream
Partners, LP (“SMLP Common Equity”).

 

1 

To be modified as applicable.



--------------------------------------------------------------------------------

Pursuant to, and in accordance with, the Loan Documents, and Article 9 of the
Uniform Commercial Code of the State of New York (together with the equivalent
provisions of each other relevant jurisdiction, collectively, the “UCC”), the
Borrower has pledged, and granted a Lien in favor of the Collateral Agent (for
the benefit of the Lenders) on, 34,604,581 units of SMLP Common Equity (the
“Specified Collateral”), and the portion of Specified Collateral representing
the Applicable Units is hereby sold, assigned, transferred and conveyed to the
Transferee by virtue of the provisions of Section 9-620 of the UCC. Upon all
Specified Collateral being conveyed to the Persons entitled thereto under the
Loan Documents in accordance with the Strict Foreclosure Agreement and upon
satisfaction of all other conditions to the Strict Foreclosure set forth in the
Strict Foreclosure Agreement and the occurrence of the Effective Time, all
Obligations (except any Surviving Obligations) owing to the Transferee shall be
satisfied in full pursuant to the UCC and other applicable law.

The transfer of the Specified Collateral effectuated under this General
Assignment and Bill of Sale is made in accordance with, and pursuant to, (i) the
UCC and other applicable law, and (ii) the Strict Foreclosure Agreement, the
Credit Agreement and the other applicable Loan Documents (including the
Collateral Agreement).

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this General Assignment and Bill
of Sale to be duly executed as of the ____ day of ________, 2020.

 

By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit 3

Form of Mutual Release Agreement



--------------------------------------------------------------------------------

MUTUAL RELEASE

This Mutual Release (this “Release”) is entered into as of _____, 2020 by and
among: (a) Summit Midstream Partners Holdings, LLC, a Delaware limited liability
company (“SMPH”) and Summit Midstream Partners, LLC, a Delaware limited
liability company (together with SMPH, the “Company”); (b) each of the Lenders
(as defined in the Credit Agreement referred to below) party hereto
(collectively, the “Consenting Lenders” and, each individually, a “Consenting
Lender”), and (c) Credit Suisse AG, Cayman Islands Branch, as administrative
agent and collateral agent for the Lenders (in such capacities, the “Term Loan
Agent”). The Consenting Lenders, the Term Loan Agent, and the Company are each
referred to as a “Party” and collectively referred to as the “Parties.”
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in Section 1.

RECITALS

WHEREAS, on the date hereof, the Company, the Lenders (including the Consenting
Lenders), and the Term Loan Agent are parties to that certain term loan
agreement, dated as of March 21, 2017 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof in accordance with the terms
thereof, the “Credit Agreement”), pursuant to which the Lenders thereunder made
certain loans and other financial accommodations to the Company;

WHEREAS, as of the date hereof, certain Events of Default have occurred and are
continuing (the “Existing Events of Default”), and none of such Existing Events
of Default have been cured or waived;

WHEREAS, as a result of the Existing Events of Defaults, the Obligations have
been accelerated in accordance with the Credit Agreement and, as a result of the
Company’s failure to pay the amounts due upon such acceleration, in accordance
with the terms of the Loan Documents, the Required Lenders have directed the
Term Loan Agent to consummate a strict foreclosure, and, in connection
therewith, the Company and certain Consenting Lenders have entered into that
certain Transaction Support Agreement, dated as of September 29, 2020 (as
modified from time to time, the “TSA”), and the Company and Term Loan Agent have
entered into that certain Strict Foreclosure Agreement, dated as of [___], 2020
(as modified from time to time, the “Strict Foreclosure Agreement”); and

WHEREAS, in connection with the consummation of the strict foreclosure and other
transactions contemplated by, relating to, or otherwise consummated in
connection with, the TSA and Strict Foreclosure Agreement (collectively, the
“Transaction”), each of the Parties have agreed to execute and deliver this
Release.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, for the mutual promises, covenants and obligations set forth
below, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

1. Definitions. For purposes of this Agreement, (i) capitalized terms not
defined herein that are defined in the Credit Agreement or the TSA shall have
the meanings ascribed to them in the Credit Agreement or the TSA, as applicable;
and (ii) the following terms shall have the meanings ascribed to them in this
Section 1:

(a) “Causes of Action” means any cause of action (including any avoidance
action, right or claim arising under, pursuant to or set forth in sections 362,
506(c), 510, 542 through 550, 553 or 558 of the Bankruptcy Code or any state law
equivalent), claim, controversy, counterclaim, cross claim, right of setoff,
claim on contracts or for breaches of fiduciary duties imposed by law or in
equity, demand, right, action lien, indemnity, suit, obligation, liability,
damage, judgment, account, defense, power, privilege, license, franchise or
recoupment of any kind or character whatsoever, assertable directly, indirectly
or derivatively (including under alter ego theories), choate or inchoate, fixed
or contingent, direct or indirect, disputed or undisputed, foreseen or
unforeseen, known or unknown, liquidated or unliquidated, matured or unmatured,
secured or unsecured, suspected or unsuspected, whether arising before, on, or
after the Effective Time (as defined in Section 4(c) below), in contract or in
tort, under statute, in law or in equity, or pursuant to any other theory of law
or equity.

(b) “Final Order” means an order or judgment of a court of competent
jurisdiction that has been entered on the docket maintained by the clerk of such
court and has not been reversed, vacated, or stayed and as to which (i) the time
to appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for a new trial, reargument, or rehearing shall then be
pending or, (ii) if an appeal, writ of certiorari, new trial, reargument, or
rehearing thereof has been sought, (1) such order or judgment shall have been
affirmed by the highest court to which such order was appealed, certiorari shall
have been denied, or a new trial, reargument, or rehearing shall have been
denied or resulted in no modification of such order and (2) the time to take any
further appeal, petition for certiorari, or move for a new trial, reargument, or
rehearing shall have expired.

(c) “Person” means an individual, partnership, corporation, limited liability
company, cooperative, trust, unincorporated organization, association, joint
venture, estate, trust, governmental unit, or other entity, whether acting in an
individual, fiduciary or other capacity.

(d) “Related Persons” means, as to any Person, such Person’s current and former
direct and indirect subsidiaries, affiliates, members, managing members, funds,
managers, officers, directors, agents, financial advisors, principals,
accountants, investment bankers, consultants, attorneys, professionals,
partners, other “controlling persons” (within the meaning of the United States
federal securities laws) and other representatives (and each of their direct and
indirect subsidiaries, affiliates, members, managing members, funds, managers,
officers, directors, agents, financial advisors, principals, accountants,
investment bankers, consultants, attorneys, professionals, partners, other
“controlling persons” (within the meaning of the United States federal
securities laws) and other representatives), solely in each case acting in such
capacity in connection with the Transaction or the Credit Agreement, and any
Person claiming by or through any of them.

(e) “Released Party” or “Released Parties” means the following, individually and
collectively, as applicable: (a) the Company, (b) the Consenting Lenders;
(c) the Term Loan Agent, (d) the Related Persons of each of the foregoing and
(e) each of the predecessors and successors in interest and assigns of each of
the foregoing.

 

2



--------------------------------------------------------------------------------

(f) “Releasing Party” or “Releasing Parties” means the following, individually
and collectively, as applicable, in its capacity as such, for and on behalf of
itself and its Related Persons: (a) the Company; (b) the Consenting Lenders;
(c) the Term Loan Agent and (d) each of the predecessors and successors in
interest and assigns of each of the foregoing.

(g) “Restructuring Claims” has the meaning given thereto in Section 2(a).

2. Releases.

(a) Releases by the Releasing Parties. For good and valuable consideration
provided by each of the Released Parties, the adequacy and sufficiency of which
is hereby confirmed, from and after the Effective Time, subject to clause
(b) below, each of the Released Parties and their respective assets and
properties shall be deemed unconditionally, irrevocably and forever released and
discharged by each and all of the Releasing Parties from any and all Causes of
Action that any such Releasing Party would have been legally entitled to assert
in its own right (whether individually or collectively) or by, through or on
behalf of the holder of any claim or ownership interest in a Releasing Party, or
that any holder of any claim or ownership interest in such Releasing Party could
have asserted by, through or on behalf of such Releasing Party, based on or
relating to, or in any manner arising from, in whole or in part: (i) the
Transaction, and the Company’s recapitalization efforts, restructuring efforts,
or other action or service (including service on the board of directors of the
Company) associated or related thereto; (ii) the Credit Agreement or the other
Loan Documents; or (iii) any other act or omission, transaction, agreement,
event, or other occurrence relating to the Company and taking place at or before
the Effective Time, in each case, relating to the Credit Agreement, the other
Loan Documents, and/or any of the Obligations (the foregoing, collectively, the
“Restructuring Claims”). Each Releasing Party agrees and covenants not to assert
or prosecute, or assist or otherwise aid any other Person in the assertion or
prosecution of, any Restructuring Claims being released pursuant to this clause
(a) against any of the Released Parties.

(b) Limitation of Releases. Notwithstanding anything in clause (a) above, the
Parties agree that the releases in clause (a) above shall not apply to (and the
term Restructuring Claims shall not include and shall not be construed to
include) any of the following: (A) any of the rights of any Releasing Party to
enforce this Release, any Definitive Documents or the TSA, and any Causes of
Action under, or arising pursuant to, this Release, any Definitive Documents or
the TSA, or any breaches hereunder or thereunder (including, without limitation,
any breach of any representations and warranties hereunder or thereunder), (B)
any Causes of Action against any Person who does not execute and deliver this
Release (or a joinder hereto) or any such Person’s Related Persons, (C) any
indemnification obligations owed by the Company or its Related Persons in favor
of any of the Lenders or the Term Loan Agent (or their respective Related
Persons) arising out of, or related to, this Release, any of the Loan Documents,
the Definitive Documents, the TSA, or the consummation of the Transaction,
(D) any rights of contribution between or among the Releasing Parties or
exculpation by and among the Releasing Parties, (E) any Causes of Action by any
Releasing Party against any Person other than the Released Parties, (F) any
Causes of Action relating to any matters or obligations arising, any agreements
entered into or delivered, any actions taken by any Person, or any transactions
consummated, at or after the Effective Time (after giving effect to the Strict
Foreclosure and entry into any Definitive Documents that are become effective
concurrently with the Effective Time), and (G) any Causes of Action for gross
negligence, willful misconduct, or actual fraud (in each case as determined by a
Final Order of a court of competent jurisdiction).

 

3



--------------------------------------------------------------------------------

The Parties further acknowledge and agree that, notwithstanding anything to the
contrary herein, all releases, representations, warranties, covenants and other
agreements made in this Release by any Consenting Lender that is a separately
managed account or fund of an investment manager signatory hereto are being made
only with respect to the assets or interests (and any Causes of Action related
thereto) managed by such investment manager on behalf of such Consenting Lender,
and shall not apply to (or be deemed to be made in relation to) any assets or
interests (and any Causes of Action related thereto) that may be beneficially
owned by such Consenting Lender that are not held through accounts or funds
managed by such investment manager.

(c) No Reliance And No Duty To Disclose. Each of the Parties hereto, on behalf
of itself and its Related Parties, in any capacity, agrees and acknowledges that
(a) except as expressly provided in this Agreement, no other Party hereto or any
other Released Party, in any capacity, has warranted or otherwise made any
representations to it or any of its Related Parties concerning any Restructuring
Claim (including any representation concerning the existence, nonexistence,
validity or invalidity of any Restructuring Claim) and no Releasing Party has
relied on any Released Party in providing the releases and covenants not to sue
in this Article 2, (b) the validity and effectiveness of the foregoing releases
and covenants not to sue in this Article 2 do not depend in any way on any such
representations or warranties or the accuracy, completeness or validity thereof,
(c) no other Party hereto or any other Released Party, in any capacity, has any
duty to disclose or provide any facts or documents (whether material or
immaterial, known or unknown, suspected or unsuspected) to it or any other
Releasing Party, including any facts or documents which, if known by any
Releasor, might have caused such Releasor or any Party hereto to which such
Releasing Party is affiliated not to execute and deliver this Release and/or any
of the other Definitive Documents, and (d) subject to Section 2(b), each such
release and covenant not to sue shall remain in full force and effect even if
any facts or documents (whether material or immaterial, known or unknown,
suspected or unsuspected, foreseen or unforeseen) were not disclosed or provided
(whether intentionally, unintentionally, or otherwise) by any Released Party to
any Releasing Party, which facts or documents, if known by such Releasing Party,
might have caused such Releasing Party or any Party hereto to which such
Releasing Party is affiliated not to execute and deliver this Release and/or any
of the other Definitive Documents. Nothing contained herein is intended to
impair or otherwise derogate from any of the representations, warranties, or
covenants expressly set forth in this Agreement or in the other Definitive
Documents.

(d) Waiver of Statutory Limitations on Release. Except as otherwise set forth
herein or as prohibited by law or statute, it is the intention of each Party to
extinguish all released Causes of Action and consistent with such intention,
each Party hereby expressly waives his, her, or its rights to the fullest extent
permitted by law, to any benefits of the provisions of Section 1542 of the
California Civil Code or any other similar state law, federal law, or principle
of common law, which may have the effect of limiting the releases set forth
herein, which reads in full as follow:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH,
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(e) Each Party acknowledges that he, she, or it may discover facts in addition
to or different from those now known or believed to be true with respect to the
subject matter of the releases granted herein, but acknowledges that it is his,
her, or its intention to fully, finally, and forever settle, release and
discharge any and all Restructuring Claims hereby known or unknown, suspected or
unsuspected, which do or do not exist, or heretofore existed, and without regard
to the subsequent discovery or existence of such additional or different facts.

 

4



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary herein, nothing in this Release
shall prohibit or impede any Party hereto from communicating, cooperating or
filing a complaint with any U.S. federal, state or local law enforcement branch,
agency or entity (collectively a “Governmental Entity”) with respect to any
possible violations of any U.S. federal, state or local law or regulation, or
otherwise making disclosures relating thereto to any such Governmental Entity,
in each case, that are protected under the whistleblower provisions of any
provision of such law or regulation, provided that in each case (i) such
communications and disclosures are consistent with applicable law and made in
good faith and (ii) the information subject to such disclosure was not obtained
by a Party through a communication that was subject to attorney-client
privilege, unless disclosure of that information would otherwise be permitted by
an attorney pursuant to 17 C.F.R. 205.3(d), applicable state attorney conduct
rules, or otherwise.

(g) Notwithstanding anything to the contrary set forth herein, each of the
Parties hereby expressly reserves all of its defenses to any Cause of Actions
that may be asserted against any of them by any other Party, including, but not
limited to, any defense that this Release releases any asserted Restructuring
Claim.

3. Released Party Representations, Warranties and Covenants.

Each Released Party party hereto represents and warrants, after due inquiry and
reasonable investigation, that, as of the Effective Time, neither it, nor any of
its directors or officers is aware of any current or potential indemnification
claims or other Causes of Action against it or any of them, or any facts or
circumstances that would give rise to any potential indemnification claim or
other Cause of Action.

4. Miscellaneous.

(a) Successors and Assigns. All covenants, rights, obligations and other
agreements contained in this Release by, through or on behalf of any of the
Parties bind and inure to the benefit of such Party and its respective
successors and permitted assigns, whether so expressed or not. This Release, and
the rights and obligations of each Party, shall not be assigned by such Party
without prior written consent of the other Parties.

(b) Entire Agreement. This Release contains the entire understanding of the
Parties with respect to the releases set forth herein.

(c) Effectiveness; Amendments. This Release (including the releases provided for
herein, and the Parties’ respective rights and obligations hereunder) shall
become automatically effective (and may be enforced by and against each Party
hereto) as of the later of the time that (i) each Party hereto has executed and
delivered this Release and (ii) the Closing Date (as defined in the Strict
Foreclosure Agreement) has occurred (the “Effective Time”). For the avoidance of
doubt, prior to the Effective Time, (x) none of the provisions of this Release
shall be valid, binding or enforceable and (y) no Person shall be permitted to
rely on, or shall have any rights or remedies with respect to, this Release. No
modification, amendment or supplement to, or waiver, forbearance or consent
under or with respect to, this Release (including any provision hereof, or any
rights or obligations hereunder or arising in connection herewith) shall be
effective without the prior written consent of each Party hereto.

 

5



--------------------------------------------------------------------------------

(d) Severability. Any provision of this Release that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(e) Counterparts. This Release may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all the Parties. This Release
may be executed and delivered by facsimile, email, or otherwise and such
signature is deemed binding for all purposes hereof, without delivery of an
original signature being thereafter required.

(f) Headings. The headings of the sections and subsections of this Release are
inserted for convenience only and shall not affect the interpretation hereof.

(g) Governing Law. This Release shall be construed and enforced in accordance
with, and the rights of the Parties shall be governed by, the laws of the State
of New York excluding choice-of-law principles of the laws of the State of New
York that would permit the application of the laws of a jurisdiction other than
the State of New York.

(h) Jurisdiction and Process; Waiver of Jury Trial.

 

  i.

Each Party irrevocably and unconditionally agrees that it will not commence any
action, litigation, or proceedings of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any other Party
that in any way relates to this Release in any forum other than the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and the Parties irrevocably and unconditionally submit to the
jurisdiction of such courts and agree that all claims in respect of any such
action, litigation or proceeding relating to this Release may be heard and
determined in such New York State Court or, to the fullest extent permitted by
applicable law, in such federal court. To the fullest extent permitted by
applicable law, in connection with any such action, litigation or proceeding
relating to this Release, the Parties irrevocably waive and agree not to assert,
by way of motion, as a defense or otherwise, any claim that they are not subject
to the jurisdiction of any such court, any objection that they may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

6



--------------------------------------------------------------------------------

  ii.

The Parties hereby waive trial by jury in any action brought on or with respect
to this Release, or any other documents executed in connection herewith.

(i) Specific Performance. Each Party recognizes and acknowledges that a breach
by such Party of any of its covenants or agreements contained in this Release
may cause the other Parties to sustain damages for which such other Parties may
not have an adequate remedy at law for money damages, and, therefore, such Party
agrees that, in the event of any such breach by it, the other Parties may be
able to seek the remedy of specific performance of one or more such breached
covenants and agreements and injunctive and certain other equitable relief in
addition to any other remedy to which such other Parties may be entitled, at law
or in equity.

(j) Remedies Cumulative. All rights, powers and remedies provided under this
Release or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any right, power or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such Party.

(k) No Waiver. The failure of any Party to exercise any right, power, or remedy
provided under this Release or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other Party with its obligations
hereunder, and any custom or practice of the Parties at variance with the terms
hereof, shall not constitute a waiver by such Party of its right to exercise any
such or other right, power, or remedy or to demand such compliance.

(l) Several, Not Joint, Obligations. The agreements and obligations of each of
the Parties under this Release are, in all respects, several and not joint.

(m) Parties’ Use of Legal Counsel And Construction Of Release. Each Party hereby
acknowledges that it has had the opportunity to be advised by its own legal
counsel in connection with the negotiation, drafting, execution, and delivery
and consummation of this Release. The Parties agree and acknowledge that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Release or any amendments, exhibits or schedules hereto. Each Party has
entered into this Release freely and voluntarily, without coercion, duress,
distress or under influence by any other Persons or its respective shareholders,
directors, officers, partners, agents or employees. Each of the Parties hereby
acknowledges that (i) it has read this Release and knows its contents, (ii) it
understands the terms and consequences of this Release, and (iii) the terms of
this Release are fair and reasonable.

(n) Compromise; No Admission of Wrongdoing. This Release is entered into in
compromise of disputed claims and defenses constituting the Restructuring
Claims. No act or agreement in furtherance of the Release shall be construed in
any way as an admission of fault, wrongdoing, or liability on the part of any
Party and, for the avoidance of doubt, notwithstanding anything to the contrary,
each Party hereby denies (and shall be deemed to deny) any fault, wrongdoing, or
liability for any and all claims and Causes of Action, and no settlement of any
Causes of Action against any such Party shall be permitted without such Party’s
prior written consent. Neither this Release, nor any of its terms, shall be
offered by any of the Parties in evidence in any arbitral, civil, criminal,
administrative, or other proceeding as a concession or admission of fault,
wrongdoing or liability; provided, that nothing in this section shall prevent
any Party from using or offering this Release in evidence in any proceeding to
enforce and/or effectuate the terms of this Release.

 

7



--------------------------------------------------------------------------------

(o) No Third Party Rights. The provisions of this Release are for the benefit of
the Parties, and unless otherwise provided herein, no other Person shall have
any right or claim against any Party by reason of this Release or any provision
hereof or be entitled to enforce any provision of this Release. Notwithstanding
the foregoing, for the avoidance of doubt, the Released Parties may enforce the
provisions of this Release, as set forth herein.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release is entered into as of the date first written
above.

 

Summit Midstream Partners Holdings, LLC By:  

 

Name:   J. Heath Deneke Title:   President and Chief Executive Officer Summit
Midstream Partners, LLC By:  

 

Name:   J. Heath Deneke Title:   President and Chief Executive Officer

[Summit Midstream – Mutual Release Agreement]



--------------------------------------------------------------------------------

CONSENTING LENDER: By:  

 

Name:   Title:  

[Summit Midstream – Mutual Release Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch: By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit B

Form of Transfer Agreement



--------------------------------------------------------------------------------

Transfer Agreement to Transaction Support Agreement

Reference is made to the Transaction Support Agreement (as amended,
supplemented, or otherwise modified from time to time in accordance with the
terms thereof, the “Agreement”) dated as of September 29, 2020, by and among
Summit Midstream Partners Holdings, LLC (“SMPH”), Summit Midstream Partners, LLC
(with SMPH, the “Company”), Summit Midstream Limited Partnership and certain
beneficial holders (or investment managers, advisors or subadvisors for any of
the beneficial holders) of Term Loan Claims (together with their successors and
permitted assigns under the Agreement, each, a “Directing Lender” and,
collectively, the “Directing Lenders”), and the other parties thereto.1

The undersigned (the “Transferee”) is a Directing Lender under the Agreement and
has acquired the further Term Loan Claims set forth below, which are in addition
to any Term Loan Claims set forth on its signature page to the Agreement or on
any Joinder Agreement or Transfer Agreement executed before the day hereof.

This agreement shall be governed by the governing law set forth in the
Agreement.

Date: ________________, 2020

 

[TRANSFEREE]    By:   

 

   Name:       Title:          Principal Amount of Term Loan Claims:   

$

 

 

1 

Defined terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.



--------------------------------------------------------------------------------

Exhibit C

Form of Joinder Agreement



--------------------------------------------------------------------------------

Joinder Agreement to Transaction Support Agreement

The undersigned hereby acknowledges that it has reviewed and understands the
Transaction Support Agreement (as amended, supplemented, or otherwise modified
from time to time in accordance with the terms thereof, the “Agreement”) dated
as of September 29, 2020, by and among Summit Midstream Partners Holdings, LLC
(“SMPH”) Summit Midstream Partners, LLC (with SMPH, the “Company”), Summit
Midstream Limited Partnership and certain beneficial holders (or investment
managers, advisors or subadvisors for any of the beneficial holders) of Term
Loan Claims (together with their successors and permitted assigns under the
Agreement, each, a “Directing Lender” and, collectively, the “Directing
Lenders”), and the other parties thereto, agrees to be bound as a Directing
Lender by the terms and conditions thereof binding on the Directing Lender with
respect to all Term Loan Claims held by the undersigned.3

The undersigned hereby makes the representations and warranties of the Directing
Lender set forth in Section 8(a) and Section 8(b) of the Agreement to each other
Party, effective as of the date hereof.

This joinder agreement shall be governed by the governing law set forth in the
Agreement.

Date: ________________, 2020

 

[TRANSFEREE]    By:   

 

   Name:       Title:          Principal Amount of Term Loan Claims:   

$

 

 

3 

Defined terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.



--------------------------------------------------------------------------------

Exhibit D

Questionnaire



--------------------------------------------------------------------------------

SUMMIT MIDSTREAM PARTNERS, LP

SELLING UNITHOLDER QUESTIONNAIRE

Pursuant to the terms and conditions of that certain Transaction Support
Agreement (the “TSA”), by and among Summit Midstream Partners Holdings, LLC (the
“Company”), Summit Midstream Partners, LLC, Summit Midstream Partners, LP (the
“Partnership”) and the Directing Lenders, the Partnership may file with the
United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-1 (the “Registration Statement”) for resale
under the Securities Act of 1933, as amended (the “Securities Act”), of common
units representing limited partner interests of the Partnership (the “Common
Units”) which will be distributed to Term Loan Lenders as a result of the Strict
Foreclosure described in the TSA. Capitalized terms used but not defined herein
shall have the meanings provided to them in the TSA.

In order to sell or otherwise dispose of any Registrable Securities pursuant to
such Registration Statement, a holder of Registrable Securities must be named as
a selling unitholder in the related prospectus (the “Prospectus”) and become a
Directing Lender or Transaction Consenting Lender prior to the expiration of the
Solicitation Period. In order to be named in the Prospectus, you must complete,
execute and deliver this Selling Unitholder Questionnaire (the “Questionnaire”)
to the Partnership no later than [October 21], 2020, which deadline may be
extended in accordance with the TSA. Holders of Registrable Securities who do
not become a Directing Lender or a Transaction Consenting Lender prior to the
expiration of the Solicitation Period or who do not complete, execute and return
this Questionnaire prior to the deadline (i) will not be named as selling
unitholders in the Registration Statement, (ii) will not have their Registrable
Securities registered for resale in the Registration Statement, and (iii) cannot
use the Prospectus for resales of Registrable Securities.

The underlined terms in this Questionnaire are defined in Appendix A. These
definitions are extremely important in assisting you to complete the
Questionnaire properly.

Certain legal consequences arise from being named as a selling unitholder in the
Registration Statement and Prospectus. Accordingly, holders and beneficial
owners of securities to be registered under the Registration Statement are
advised to consult their own securities law counsel regarding the consequences
of being named or not being named as a selling unitholder in the Registration
Statement and Prospectus.

 

1



--------------------------------------------------------------------------------

The Selling Unitholder hereby provides the following information to the
Partnership and represents and warrants that such information is accurate and
complete:

 

(1)

Full Legal Name of Selling Unitholder (i.e., the entity to be listed as a seller
in the Registration Statement and in whose name or on whose behalf Registrable
Securities shall be issued at Closing as a result of the Strict Foreclosure):
                                                                         

 

                                                                 
                                         
                                         
                                                                           

Full Legal Name of Registered Holder (if not the same as
above):                                        
                                                                      

 

                                                                 
                                         
                                         
                                                                           

 

(2)

Address for Notices to Selling Unitholder:

 

 

 

   

 

  Telephone:  

 

  Fax:  

 

  Contact Person:  

 

 

 

(3)

Ownership of the Partnership’s Securities. This question covers current
beneficial ownership of the Partnership’s equity securities. Please consult
Appendix A to this Questionnaire for information as to the meaning of
“beneficial ownership” and “equity securities.”

Please list the number of units of each equity security of the Partnership
beneficially owned, directly or indirectly, as of the date hereof, by the
Selling Unitholder (including any equity securities the Selling Unitholder has a
right to acquire pursuant to the exercise of warrants or other convertible
securities or otherwise). For the avoidance of doubt, Registrable Securities to
be received at Closing need not be listed here.

 

Type of Equity Security

  

Number of units Beneficially Owned

  

 

(4)

Were any units of any equity security included in answer to Item 3 above because
the beneficial owner had the right to acquire beneficial ownership, including
the right to acquire (a) through the exercise of any option, warrant or right,
(b) through the conversion of a security, (c) pursuant to the power to revoke a
trust, discretionary account, or similar arrangement or (d) pursuant to the
automatic termination of a trust, discretionary account or similar arrangement?
For the avoidance of doubt, this question does not apply to Registrable
Securities to be received at Closing.

Yes _______    No _______

 

2



--------------------------------------------------------------------------------

If so, please set forth the affected number of units of such equity security,
the type of equity security and the details concerning the right to acquire
beneficial ownership, including dates when the right comes into existence.

 

Type of Equity Security

  

Number of Units

  

Details

     

 

(5)

Please state the full amount of the outstanding principal balance of the Term
Loan Claims held by the Selling Unitholder as of the date this Questionnaire is
completed:

                                                                 
                

 

(6)

Relationships with the Partnership:

Except as set forth below, neither the Selling Unitholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Partnership (or its predecessors or affiliates) during the past three years.

State any exceptions here:

                                                                 
                                         
                                         
                                                                           

                                                                 
                                         
                                         
                                                                           

                                                                 
                                         
                                         
                                                                           

An “affiliate” of any specified person means any other person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such person. For purposes of this definition,
“control” when used with respect to any specified person means the power to
direct or cause the direction of the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 

(7)

Nature of the Selling Unitholder:

 

(a)

Is the Selling Unitholder a natural person? (If so, please mark “Yes” and skip
to Item 8.)

Yes ____                No ____

 

(b)

Is the Selling Unitholder (i) a reporting company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), (ii) a majority owned subsidiary
of a reporting company under the Exchange Act or (iii) a registered investment
company under the Investment Company Act of 1940? If so, please mark the box and
state which one.

Yes ____                No ____

If the entity is a majority owned subsidiary of a reporting company, identify
the majority stockholder that is a reporting company: __________________________

 

3



--------------------------------------------------------------------------------

If the entity is not any of the above, identify any natural person or persons
having voting and investment control over the Partnership’s securities that the
entity owns:                                          
                                         
                                         
                                                                    

                                                                 
                                         
                                         
                                                                               

 

(8)

Broker-Dealer Status:

 

(a)

Is the Selling Unitholder a broker-dealer?

Yes ____                No ____

 

(b)

If the Selling Unitholder is a broker-dealer, did the Selling Unitholder receive
the Registrable Securities or the Term Loan Claims pursuant to which such
securities shall be distributed as compensation for investment banking services,
including underwriting activities, to the Partnership?

Yes ____                No ____

 

(c)

Is the Selling Unitholder an affiliate of a broker-dealer?

Yes ____                No ____

Note: If “yes” to Item 8(c), you must answer Item 8(d).

 

(d)

If the Selling Unitholder is an affiliate of a registered broker-dealer, does
such Selling Unitholder certify that it (i) will acquire the Registrable
Securities in the ordinary course of business and (ii) at the time of the
acquisition of such Registrable Securities, such Selling Unitholder will have
had no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes ____                No ____

 

(9)

Legal Proceedings with the Partnership:

Is the Selling Unitholder a party to any pending legal proceeding in which the
Partnership is named as an adverse party? If yes, please describe.

Yes ____                No ____

                                                                 
                                         
                                         
                                                                           

                                                                 
                                         
                                         
                                                                           

                                                                 
                                         
                                         
                                                                           

By signing below, the Selling Unitholder acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the prospectus
delivery and other provisions of the Securities Act and the Exchange Act and the
rules and regulations thereunder, particularly Regulation M.

By signing below, the Selling Unitholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Registration Statement and Prospectus.
The Selling Unitholder understands that such information will be relied upon by
the Partnership in connection with the preparation of the Registration Statement
and Prospectus.

 

 

4



--------------------------------------------------------------------------------

By signing the below, the Selling Unitholder acknowledges and agrees that it
will furnish to the Partnership such information and affidavits as the
Partnership reasonably requests pursuant to the disclosure requirements of the
SEC for use in connection with the Registration Statement or Prospectus and, to
the fullest extent permitted by law, the Selling Unitholder will indemnify the
Partnership and its directors and officers and each Person who controls the
Partnership (within the meaning of the Securities Act of 1933, as amended, or
the Securities Exchange Act of 1934, as amended) against any and all losses,
claims, damages, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) resulting from any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or related Prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission is consistent with and made in
reliance upon any information or affidavit so furnished by such Selling
Unitholder in writing (in this Questionnaire or otherwise) specifically for
inclusion in the Registration Statement; provided that the obligation to
indemnify will be several, not joint and several, among the several Selling
Unitholders, and the liability of each Selling Unitholder will be in proportion
to the amount of Registrable Securities sold by such Selling Unitholder, and,
provided, further, that such liability will be limited to the net amount
received by such Selling Unitholder from the applicable sale of Registrable
Securities. In addition to the foregoing, the remaining provisions of
Section 27(g) of the TSA (including without limitation the indemnification
obligations of the Partnership set forth therein) apply with full force and
effect as though restated herein.

All notices hereunder shall be made in writing, by hand-delivery, electronic
mail transmission, first-class mail or air courier guaranteeing overnight
delivery as follows:

To the Partnership:        Summit Midstream Partners, LP

910 Louisiana St., Suite 4200

Houston, Texas 77002

Attention: Megan Davis

Email: [***]

Once this Questionnaire is executed by the undersigned and received by the
Partnership at the address indicated on the signature page, the terms of this
Questionnaire, and the representations and warranties contained herein, shall be
binding on, shall inure to the benefit of and shall be enforceable by the
respective successors, heirs, personal representatives and assigns of the
Partnership and the undersigned with respect to the Registrable Securities
beneficially owned by the undersigned and distributed in respect of the Term
Loan Claims listed in Item (5) above. This Questionnaire shall be governed in
all respects by the laws of the State of New York.

If at any time prior to the effective date of the Registration Statement any of
the information set forth by the undersigned in this Questionnaire has changed
due to passage of time, or any development occurs which requires a change in the
undersigned’s answers, or has for any other reason become incorrect, the
undersigned acknowledges and agrees to promptly furnish any necessary or
appropriate correcting information to the Partnership, including any changes
with respect to the outstanding principal balance of the Term Loan Claims
currently held by the undersigned. Otherwise, the Partnership and its counsel
are to understand that the information provided in this Questionnaire continues
to be, to the best of the undersigned’s knowledge, information, and belief,
complete and correct.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

Dated: _______________, 2020

 

 

 

  Selling Unitholder   (Print/type full legal name of beneficial owner of
Registrable Securities)

 

  By:  

 

  Name:     Title:  

PLEASE RETURN THE COMPLETED AND EXECUTED QUESTIONNAIRE TO THE PARTNERSHIP AT:

 

 

Summit Midstream Partners, LP

910 Louisiana St., Suite 4200

  Houston, Texas 77002   Attention: Megan Davis   Email: [***]

 

 

6



--------------------------------------------------------------------------------

Appendix A

DEFINITIONS OF “BENEFICIAL OWNERSHIP”

 

1.

A “Beneficial Owner” of a security includes any person who, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares:

 

  (a)

Voting power which includes the power to vote, or to direct the voting of, such
security; and/or

 

  (b)

Investment power which includes the power to dispose, or direct the disposition
of, such security.

Please note that either voting power or investment power, or both, is sufficient
for you to be considered the beneficial owner of shares.

 

2.

Any person who, directly or indirectly, creates or uses a trust, proxy, power of
attorney, pooling arrangement or any other contract, arrangement or device with
the purpose or effect of divesting such person of beneficial ownership of a
security or preventing the vesting of such beneficial ownership as part of a
plan or scheme to evade the reporting requirements of the federal securities
acts shall be deemed to be the beneficial owner of such security.

 

3.

Notwithstanding the provisions of paragraph (1), a person is deemed to be the
“beneficial owner” of a security if that person has the right to acquire
beneficial ownership of such security within 60 days, including but not limited
to any right to acquire: (a) through the exercise of any option, warrant or
right; (b) through the conversion of a security; (c) pursuant to the power to
revoke a trust, discretionary account or similar arrangement; or (d) pursuant to
the automatic termination of a trust, discretionary account or similar
arrangement; provided, however, any person who acquires a security or power
specified in (a), (b) or (c) above, with the purpose or effect of changing or
influencing the control of the issuer, or in connection with or as a participant
in any transaction having such purpose or effect, immediately upon such
acquisition shall be deemed to be the beneficial owner of the securities which
may be acquired through the exercise or conversion of such security or power.

DEFINITION OF “EQUITY SECURITY”

An “equity security” is any Common Unit and any option, warrant or other right
to acquire any Common Unit of the Partnership.



--------------------------------------------------------------------------------

Exhibit E

Form of Consent Agreement



--------------------------------------------------------------------------------

THIS STRICT FORECLOSURE CONSENT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS. NOTHING CONTAINED IN THIS STRICT FORECLOSURE CONSENT AGREEMENT
SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
CONSENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF
THE PARTIES HERETO.

STRICT FORECLOSURE CONSENT AGREEMENT

The undersigned beneficial holder (or nominee, investment manager, advisor, or
subadvisor for the undersigned beneficial holder) (each a “Transaction
Consenting Lender”, and, together with each other Transaction Consenting Lender
that executes a Strict Foreclosure Consent Agreement, collectively, the
“Transaction Consenting Lenders”) hereby consents to the Transaction (as defined
below), and agrees to be bound as a Transaction Consenting Lender by the terms
and conditions of this Strict Foreclosure Consent Agreement (this “Agreement”)
with respect to all Term Loan Claims held by the undersigned.

This Agreement shall become effective and binding on the undersigned Transaction
Consenting Lender on the date that this Agreement has been executed and
delivered by the undersigned Transaction Consenting Lender (the “Consent
Effective Date”).

Recitals

WHEREAS, Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and
Collateral Agent for the Lenders (the “Term Loan Agent”), the Transaction
Consenting Lender, Summit Midstream Partners Holdings, LLC (“SMPH”) and Summit
Midstream Partners LLC (“SMP” and with SMPH, the “Company”) are parties to that
certain term loan agreement, dated as of March 21, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof) by and between SMPH, the Lenders party thereto and the
Term Loan Agent (the “Credit Agreement” and together with all documents and
agreements executed in connection therewith, collectively, the “Loan Documents”;
defined terms used but not defined herein shall have the meaning set forth in
the Credit Agreement);

WHEREAS, the Company and each of the beneficial owners (or nominees, investment
managers, advisors or subadvisors for the beneficial owners) of the Term Loan
Claims that is a signatory to the Transaction Support Agreement (collectively,
the “Directing Lenders”) (constituting Required Lenders) have in good faith and
at arm’s-length negotiated a full debt discharge and restructuring transaction
on the terms set forth in the Transaction Support Agreement (such debt discharge
and restructuring transaction, including the Strict Foreclosure and all other
transactions consummated in connection with, or relating to, any of the
foregoing, collectively, the “Transaction”);

WHEREAS, the key terms of the Transaction are set forth in the Term Sheet
attached hereto as Exhibit 1 (the “Term Sheet”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in exchange for the Company’s entry into the Mutual Release
Agreement, and the payment to each of the Directing Lenders and Transaction
Consenting Lenders of its Pro Rata Share of the Consent Premium on the Closing
Date, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned Transaction Consenting Lender,
intending to be legally bound hereby, agrees as follows:

Consent Agreement

Section 1. Definitions

As used in this Agreement, the following terms have the following meanings:

 

  (a)

“Additional Consideration” means $6.5 million in cash.

 

  (b)

“Ad Hoc Group” means the ad hoc group of certain beneficial owners (or nominees,
investment managers, advisors or subadvisors for certain beneficial owners) of
the Term Loan Claims, as may be reconstituted from time to time, represented by
Stroock.

 

  (c)

“Alternative Transaction” means any reorganization (including, for the avoidance
of doubt, a transaction premised on an asset sale or a chapter 11 plan other
than one that implements the Transaction, or otherwise), proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, sale of assets,
recapitalization, or restructuring in any jurisdiction anywhere in the world for
any entity of the Company other than the Transaction.

 

  (d)

“Closing Date” means the date upon which the Transaction is consummated.

 

  (e)

“Consent Premium” means $20 million cash.

 

  (f)

“Definitive Documents” means all documents that are contemplated by the
Transaction Support Agreement and that are otherwise necessary to implement, or
otherwise relate to the Transaction.

 

  (g)

“Pro Rata Share” means, other than in connection with the Consent Premium, with
respect to each Lender, an amount calculated on the basis of the aggregate
principal amount of outstanding Loans held by such Lender (determined as of the
Closing Date but immediately prior to giving effect to the consummation of the
Strict Foreclosure) as a percentage of the total amount of then-outstanding
Loans held by all Lenders in the aggregate.

 

  (h)

“Questionnaire Deadline” means [October 21, 2020], which deadline may be
extended in accordance with the Transaction Support Agreement.

 

  (i)

“Registrable Securities” means the Specified Collateral held by the Directing
Lenders and the Transaction Consenting Lenders, but only to the extent that such
Persons become Directing Lenders or Transaction Consenting Lenders in accordance
with the Transaction Support Agreement and provide SMLP with an

 

2



--------------------------------------------------------------------------------

  executed Questionnaire on or prior to the Questionnaire Deadline. Registrable
Securities shall cease to be Registrable Securities when (i) a registration
statement with respect to the sale of such securities shall have been declared
effective under the Securities Act and such securities shall have been disposed
of in accordance with such registration statement, (ii) such securities are sold
pursuant to Rule 144 (or any similar provisions then in force) under the
Securities Act, (iii) such securities have been otherwise transferred and a new
certificate or other evidence of ownership for them that does not bear a legend
restricting further transfer has been delivered to such transferee, or (iv) such
securities shall have ceased to be outstanding.

 

  (j)

“Securities Act” means the Securities Act of 1933, as amended and including any
rule or regulation promulgated thereunder.

 

  (k)

“SMLP” means Summit Midstream Partners, LP.

 

  (l)

“Specified Collateral” means the 34,604,581 common units representing limited
partner interests in SMLP currently pledged to the Term Loan Agent, on behalf of
the Term Loan Lenders, as collateral under the Credit Agreement; provided that
the number of common units comprising the Specified Collateral shall be
equitably adjusted in the event of a unit split, reverse unit split,
combination, reclassification, recapitalization, exchange, unit dividend, or
other distribution payable in common units with respect to the Specified
Collateral that occurs prior to the Closing Date.

 

  (m)

“Strict Foreclosure” means the delivery to the Term Loan Lenders of the
Specified Collateral in accordance with Article 9 of the Uniform Commercial Code
and the terms set forth in the Strict Foreclosure Agreement, which together with
the Additional Consideration, shall be in full satisfaction of the Company’s
obligations under the Credit Agreement (exclusive of any obligations contained
therein that survive termination of the Credit Agreement in accordance with the
terms set forth in the Transaction Support Agreement and in the Definitive
Documents).

 

  (n)

“Strict Foreclosure Agreement” means that certain Notification of Proposal of
Strict Foreclosure, attached hereto as Exhibit 4.

 

  (o)

“Stroock” means Stroock & Stroock & Lavan LLP as counsel to the Ad Hoc Group.

 

  (p)

“Term Loan Lenders” means the lenders party to the Credit Agreement as of the
Closing Date.

 

  (q)

“Term Loan Claims” means all claims held by the Term Loan Lenders party to the
Credit Agreement derived from, based upon, or secured pursuant to the Loan
Documents, including the approximately $155.2 million in principal amount
outstanding, plus all interest, fees, expenses, costs, and other charges arising
under or related to the Obligations.

 

3



--------------------------------------------------------------------------------

  (r)

“Transaction Support Agreement” means that certain Transaction Support Agreement
(as amended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, and including the Term Sheet (as defined below) and any
other exhibits, schedules, or annexes attached hereto or thereto, this
“Agreement”), dated as of September 29, 2020, is entered into by and among the
Company, Summit Midstream Partners, LP, and the Directing Lenders.

Section 2. Agreements of the Transaction Consenting Lender.

 

  (a)

Transaction Support. During the period from and including the Consent Effective
Date through and including the termination of the Transaction Support Agreement
(the “Support Period”), subject to the terms and conditions hereof, the
undersigned Transaction Consenting Lender agrees, with respect to all claims
held, that it shall:

 

  (i)

(A) not take any action, directly or indirectly, that would reasonably be
expected to prevent, interfere with, materially delay, or impede, the
consummation of the Transaction; (B) not directly or indirectly propose, file,
support, vote for, consent to, or take any other action in furtherance of the
negotiation or formulation of any Alternative Transaction; and (C) not take, nor
direct any other person to take, any action that would, or would reasonably be
expected to, breach this Agreement, or object to, or materially and
intentionally delay, or take any other negative action, directly or indirectly,
to interfere with the implementation of the Transaction; and

 

  (ii)

not exercise, and shall not direct any other person to, exercise any right or
remedy for the enforcement, collection, or recovery of any of the Term Loan
Claims against the Company, including in connection with any payment obligations
of the Company under the Credit Agreement that come due during the Support
Period, other than in accordance with this Agreement and/or the Definitive
Documents; provided, however, that nothing in this clause (ii) shall require the
Transaction Consenting Lenders to waive any Default or Event of Default or any
of the obligations arising under the Loan Documents; provided, further, that no
party to this Agreement shall request that the Term Loan Agent exercise rights
or remedies under or with respect to the Credit Agreement or the other Loan
Documents during the Support Period to the extent inconsistent with this
Agreement.

 

  (b)

Mutual Release Agreement. Subject to the terms and conditions hereof, the
undersigned Transaction Consenting Lender agrees, with respect to all claims
held, that it shall enter into the Mutual Release Agreement, a form of which is
attached as Exhibit 2 hereto (the “Mutual Release Agreement”), which Mutual
Release Agreement shall be effective as of the Closing Date.

 

4



--------------------------------------------------------------------------------

  (c)

Securities Registration Information. Subject to the terms and conditions hereof,
the undersigned Transaction Consenting Lender agrees, with respect to all claims
held, that it shall not be eligible to receive registered units of SMLP common
stock unless it provides the information requested in Exhibit 3 (the
“Questionnaire”) attached hereto prior to the Questionnaire Deadline. In the
event the undersigned Transaction Consenting Lender fails to provide the
information requested in Exhibit 3, it acknowledges that it may be unable to
trade or transfer the units of SMLP common stock constituting its portion of the
Specified Collateral or the Additional Consideration unless and until separate
arrangements regarding the same (if any) are agreed with SMLP (at its sole
discretion).

 

  (d)

Rights of Transaction Consenting Lenders Unaffected. Except as expressly set
forth herein, nothing contained herein shall:

 

  (i)

constitute a waiver or amendment of any term or provision of (A) any of the Loan
Documents, as applicable or (B) any other agreement, instrument, or document
that gives rise to a Transaction Consenting Lender’s Term Loan Claims; or

 

  (ii)

constitute a termination or release of any liens granted in connection with the
Term Loan Claims.

 

  (e)

Transfer of Claims or Withdrawal of Consent. The undersigned Transaction
Consenting Lender agrees that if it sells, assigns, or transfers its Term Loan
Claims, withdraws its consent to the Transaction through a written notice
provided to Kirkland & Ellis LLP and Kirkland & Ellis International LLP, as
counsel to the Company and Stroock, or otherwise does not comply with its
obligations set forth in this Agreement, it shall not be a Transaction
Consenting Lender and shall not be entitled to its Pro Rata Share of the Consent
Premium.

Section 3. Representations and Warranties.

 

  (a)

The undersigned Transaction Consenting Lender represents and warrants that the
following statements are true, correct, and complete as of the date hereof:

 

  (i)

the undersigned is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has, as applicable, all
requisite corporate, partnership, limited liability company, or similar
authority to enter into this Agreement and carry out the transactions
contemplated hereby and perform its obligations contemplated hereunder; and the
execution and delivery of this Agreement and the performance of such Transaction
Consenting Lender’s obligations hereunder have been duly authorized by, as
applicable, all necessary corporate, limited liability company, partnership, or
other similar action on its part;

 

  (ii)

the execution, delivery, and performance by such Transaction Consenting Lender
of this Agreement does not and will not (A) violate any provision of law, rule,
or regulation applicable to it, its charter, or bylaws (or other similar
governing documents), or (B) conflict with, result in a breach of, or constitute
a default under any material contractual obligation to which it is a party;

 

5



--------------------------------------------------------------------------------

  (iii)

the execution, delivery, and performance by such Transaction Consenting Lender
of this Agreement, except as expressly provided in this Agreement, does and will
not require the consent or approval by any other person or entity, except for
any consent or approval obtained prior to, or contemporaneously with, the
Consent Effective Date;

 

  (iv)

this Agreement is the legally valid and binding obligation of such Transaction
Consenting Lender, enforceable against it in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability or a ruling of a
court of competent jurisdiction;

 

  (v)

is the beneficial owner of the aggregate principal amount of Term Loan Claims
set forth below its name on the signature page hereof; and/or

 

  (vi)

does not directly or indirectly own any Term Loan Claims other than as
identified below its name on its signature page hereof.

Section 4. Governing Law; Jurisdiction; Waiver of Jury Trial.

 

  (a)

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
without giving effect to any conflicts of law principles which would permit or
require the application of the law of any other jurisdiction.

 

  (b)

The undersigned Transaction Consenting Lender irrevocably agrees for itself that
any legal action, suit, or proceeding arising out of or relating to this
Agreement brought by any party or its successors or assigns shall be brought and
determined in any federal or state court in the Borough of Manhattan, the City
of New York, and hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself, generally and unconditionally, with regard to any
such proceeding arising out of or relating to this Agreement or the Transaction.
The undersigned Transaction Consenting Lender agrees not to commence any
proceeding relating hereto or thereto except in the courts described above in
New York, other than proceedings in any court of competent jurisdiction to
enforce any judgment, decree, or award rendered by any such court in New York as
described herein. Subject to the foregoing, the undersigned Transaction
Consenting Lender hereby irrevocably and unconditionally waives, and agrees not
to assert, by way of motion or as a defense, counterclaim, or otherwise, in any
proceeding arising out of or relating to this Agreement or the Transaction,
(i) that any claim is not personally subject to the jurisdiction of the courts
in New York as described herein for any reason and (ii) that (A) the proceeding
in any such court is brought in an inconvenient forum, (B) the venue of such
proceeding is improper, or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 

6



--------------------------------------------------------------------------------

  (c)

THE UNDERSIGNED TRANSACTION CONSENTING LENDER HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). ANY DISPUTES
RESOLVED IN COURT SHALL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

Section 5. Reservation of Rights; No Admission.

 

  (a)

Nothing contained herein shall (i) limit the rights of the undersigned
Transaction Consenting Lender under any applicable bankruptcy, insolvency,
foreclosure, or similar proceeding, including the right to appear as a party in
interest in any matter to be adjudicated in order to be heard concerning any
matter arising in or related to the Transaction before a court of competent
jurisdiction, in each case, so long as such consultation or appearance is not
inconsistent with the undersigned Transaction Consenting Lender’s obligations
hereunder, or, to the extent such Transaction is consistent with this Agreement,
under the terms of the Transaction; (ii) limit the ability of the undersigned
Transaction Consenting Lender to sell or enter into any transactions in
connection with the Term Loan Claims, or any other claims against or interests
in the Company, subject to the terms of Section 2(d); (iii) limit the rights of
the undersigned Transaction Consenting Lender under the Credit Agreement or any
agreements executed in connection therewith, except to the extent exercise of
any such rights are inconsistent with the terms of this Agreement as applicable
to the undersigned Transaction Consenting Lender; or (iv) constitute a waiver or
amendment of any provision of the Credit Agreement or any agreements executed in
connection therewith except as expressly set forth herein.

Section 6. Consents and Acknowledgments.

 

  (a)

By executing this Agreement, the undersigned Transaction Consenting Lender
forbears from exercising remedies with respect to any Default or Event of
Default that is caused by the Company’s entry into this Agreement or the other
documents related to this Agreement and the transactions contemplated in this
Agreement, and agrees to direct the Term Loan Agent not to exercise remedies to
the extent that any other Term Loan Lender directs the Term Loan Agent to
exercise such remedies; it being understood and agreed that this waiver shall be
terminated and be without any further force and effect upon the termination of
this Agreement without the occurrence of the Closing Date.

 

7



--------------------------------------------------------------------------------

  (b)

Although the undersigned Transaction Consenting Lender intends that this
Agreement should not constitute, and it believes it does not constitute, a
solicitation or acceptance of a chapter 11 plan of reorganization or an offering
of securities, the undersigned Transaction Consenting Lender acknowledges,
agrees, and represents that it (i) is an “accredited investor” as such term is
defined in Rule 501(a) of the Securities Act of 1933 and (ii) has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the securities to be acquired by it pursuant
to the Transaction and understands and is able to bear any economic risks with
such investment.

 

  (c)

Subject to its obligation to file such Registration Statement under the
Transaction Support Agreement, SMLP shall use its reasonable best efforts to
prepare and file a registration statement (a “Registration Statement”) with the
SEC (on such form as SMLP is eligible to use under the Securities Act) covering
resales by the holders of Registrable Securities as selling unitholders of all
Registrable Securities. In connection with any Registration Statement in which a
holder of Registrable Securities that is a seller of Registrable Securities is
participating, each such holder will furnish to SMLP such information and
affidavits as SMLP reasonably requests for use in connection with any such
Registration Statement or prospectus and, to the fullest extent permitted by
law, each such seller will indemnify SMLP and its directors and officers and
each Person who controls SMLP (within the meaning of the Securities Act or the
Exchange Act) against any and all losses, claims, damages, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements except as limited by Section 27(g)(iii) of the Transaction Support
Agreement) resulting from any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or related prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission is
contained in any information or affidavit so furnished by such seller or any of
its employees, advisors, agents, representatives, partners, officers, and
directors and each Person who controls such holder (within the meaning of the
Securities Act or the Exchange Act) (collectively, the “Seller Affiliates”) in
writing specifically for inclusion in the Registration Statement; provided that
the obligation to indemnify will be several, not joint and several, among such
sellers of Registrable Securities, and the liability of each such seller of
Registrable Securities will be in proportion to the amount of Registrable
Securities sold by them, and, provided, further, that such liability will be
limited to the net amount received by such seller from the applicable sale of
Registrable Securities.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

TRANSACTION CONSENTING LENDER:

  

By:

  

 

  

Name:

     

Title:

           

 

   Principal Amount of Term Loan Claims:    $      

 

Notice Information    Address:   

 

     

 

     

 

     

 

     

 

   Attn:   

 

   Fax:   

 

   Email:   

 

  

[Summit Midstream – Transaction Consenting Lender Signature Page to Strict
Foreclosure Consent Agreement]



--------------------------------------------------------------------------------

Exhibit 1

Term Sheet

[attached as Exhibit A to the Transaction Support Agreement]



--------------------------------------------------------------------------------

Exhibit 2

Mutual Release Agreement

[attached as Exhibit 3 to Exhibit A to the Transaction Support Agreement]



--------------------------------------------------------------------------------

Exhibit 3

Registration Questionnaire

[attached as Exhibit D to the Transaction Support Agreement]



--------------------------------------------------------------------------------

Exhibit 4

Strict Foreclosure Agreement

[attached as Exhibit 2 to Exhibit A to the Transaction Support Agreement]